EXECUTION VERSION




________________________


PURCHASE AGREEMENT

________________________

among


MILACRON INC.,

MILACRON PLASTICS TECHNOLOGIES GROUP INC.,

D-M-E COMPANY,

CIMCOOL INDUSTRIAL PRODUCTS INC.,

MILACRON MARKETING COMPANY,

MILACRON CANADA LTD.,

MILACRON CAPITAL HOLDINGS B.V.

and

MI 363 BID LLC

Dated as of May 3, 2009








NYDOCS03/882968.12




--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

Section 1.01

Definitions

1

Section 1.02

Interpretation and Rules of Construction

20




ARTICLE II

PURCHASE AND SALE

Section 2.01

Purchase and Sale of Assets

21

Section 2.02

Assumption and Exclusion of Liabilities

25

Section 2.03

Purchase of Purchased Assets

30

Section 2.04

Purchase Price

30

Section 2.05

Allocation of the Purchase Price

31

Section 2.06

Determined Cure Costs

32

Section 2.07

Closing

32

Section 2.08

Closing Deliveries by the Sellers

32

Section 2.09

Closing Deliveries by the Purchaser

34

Section 2.10

Relinquishment of Control

35

Section 2.11

Assignment of Contracts and Rights

35

Section 2.12

Subject to Approval of Bankruptcy Courts

36




ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF THE SELLERS

Section 3.01

Organization, Authority and Qualification of the Sellers

37

Section 3.02

Capitalization

37

Section 3.03

No Conflict

38

Section 3.04

Governmental Consents and Approvals

39

Section 3.05

SEC Filings; Financial Statements; Undisclosed Liabilities

39

Section 3.06

Litigation

40

Section 3.07

Compliance with Laws

40

Section 3.08

Environmental Matters

40

Section 3.09

Intellectual Property

42

Section 3.10

Real Property

44

Section 3.11

Employee Benefit Matters

45

Section 3.12

Taxes

47

Section 3.13

Material Contracts

48

Section 3.14

Customers

50








NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 3.15

Suppliers

50

Section 3.16

Brokers

50

Section 3.17

Insurance

51

Section 3.18

Permits

51

Section 3.19

Absence of Certain Changes

51

Section 3.20

Labor Matters

52

Section 3.21

Assets

52




ARTICLE IV

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER

Section 4.01

Organization and Authority of the Purchaser

52

Section 4.02

No Conflict

53

Section 4.03

Governmental Consents and Approvals

53

Section 4.04

Litigation

53

Section 4.05

Brokers and Finders

54

Section 4.06

Condition of the Business

54

Section 4.07

Financial Capability

54

Section 4.08

Canadian Regulations

54




ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01

Assumption of Assigned Contracts

54

Section 5.02

Conduct of Business Prior to the Closing

55

Section 5.03

Access to Information

58

Section 5.04

Regulatory and Other Authorizations; Notices and Consents

58

Section 5.05

Permits

58

Section 5.06

Environmental Related Actions

59

Section 5.07

Intellectual Property

59

Section 5.08

Further Action

60

Section 5.09

Cooperation and Exchange of Information

60

Section 5.10

Taxes

61

Section 5.11

Documents at Closing

62

Section 5.12

Nondisclosure

62

Section 5.13

Parties’ Access to Records After Closing

62

Section 5.14

Notification of Certain Matters

63

Section 5.15

Customers and Suppliers

63

Section 5.16

Payments, Proceeds and Omitted Assets.

63

Section 5.17

Transition Services Agreement

64

Section 5.18

Plan

64

Section 5.19

Sale of Certain Assets

64

Section 5.20

Certain Transactions

64

Section 5.21

Pre-Closing Budget / Post-Closing Budget

65





ii

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 5.22

License Agreement

65

Section 5.23

Tax Structure

65

Section 5.24

Tail Insurance

66

Section 5.25

Consents

66




ARTICLE VI

EMPLOYEE MATTERS

Section 6.01

Employment

66

Section 6.02

Employee Benefits

67




ARTICLE VII

BANKRUPTCY COURT MATTERS

Section 7.01

363 Milestones

69

Section 7.02

Other Bankruptcy Covenants

70




ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.01

Conditions to Obligations of the Sellers

71

Section 8.02

Conditions to Obligations of the Purchaser

71




ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

Section 9.01

Termination

73

Section 9.02

Effect of Termination

74




ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 10.01

Survival of Representations and Warranties

76




ARTICLE XI

GENERAL PROVISIONS

Section 11.01

Expenses

76

Section 11.02

Notices

76

Section 11.03

Public Announcements

77

Section 11.04

Severability

77

Section 11.05

Entire Agreement

77





iii

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 11.06

Successors and Assigns

78

Section 11.07

Reserved

78

Section 11.08

Amendment

78

Section 11.09

Waiver

78

Section 11.10

No Third Party Beneficiaries

78

Section 11.11

Governing Law

78

Section 11.12

Waiver of Jury Trial

79

Section 11.13

Currency

79

Section 11.14

Construction

79

Section 11.15

Counterparts

79

EXHIBITS

Exhibit A

Final DIP Order

Exhibit B

Post-Closing Budget

Exhibit C

Pre-Closing Budget

Exhibit D

Restructuring Support Agreement

Exhibit E

Sponsors

Exhibit F

U.S. Bid Procedures Order

Exhibit G

U.S. Sale Order

Exhibit H

Actuarial Report

SCHEDULES

Schedule I

Purchaser’s Disclosure Schedule

Schedule II

Sellers’ Disclosure Schedule








iv

NYDOCS03/882968.12




--------------------------------------------------------------------------------







PURCHASE AGREEMENT (this “Agreement”), dated as of May 3, 2009, among Milacron
Inc., a Delaware corporation (“Milacron”), Milacron Plastics Technologies Group
Inc., a Delaware corporation (“Milacron Plastics”), D-M-E Company, a Delaware
corporation (“DME”), Cimcool Industrial Products Inc., a Delaware corporation
(“Cimcool”), Milacron Marketing Company, an Ohio corporation (“Milacron
Marketing”), Milacron Canada Ltd., an Ontario corporation (“Milacron Canada”),
Milacron Capital Holdings B.V., a Dutch corporation (“MCH B.V.”; collectively
with Milacron, Milacron Plastics, DME, Cimcool, Milacron Marketing and Milacron
Canada, the “Sellers” or the “Debtors”), and MI 363 Bid LLC, a Delaware limited
liability company (the “Purchaser”).

RECITALS

WHEREAS, the Sellers are engaged in the business of manufacturing, designing,
distributing, marketing and selling (including through direct and independent
channels, industrial distributors and brand names of other companies) injection
molding systems, blow molding systems, extrusion systems, injection mold bases
and related parts and services (including aftermarket maintenance) and
industrial fluids, including coolants, lubricants, forming fluids, process
cleaners and corrosion inhibitors and related services, under the Seller Brands
(as defined below) and other brands (the “Business”);

WHEREAS, on March 10, 2009, the Debtors commenced voluntary proceedings (the
“U.S. Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Ohio, Western Division (the “U.S. Bankruptcy Court”);

WHEREAS, on March 11, 2009, Milacron Canada commenced a recognition proceeding
(the “Canadian Case”, together with the U.S. Cases, the “Cases”) under section
18.6 of the Companies’ Creditors Arrangement Act (Canada) (“CCAA”) in the
Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”,
together with the U.S. Bankruptcy Court, the “Bankruptcy Courts”, and each a
“Bankruptcy Court”); and

WHEREAS, the Sellers wish to sell, assign and transfer to the Purchaser, and the
Purchaser wishes to purchase and acquire from the Sellers, pursuant to Sections
105, 363 and 365 of the Bankruptcy Code, the Purchased Assets (as defined
below), free and clear of all liens, claims and encumbrances of any nature
whatsoever, other than Permitted Encumbrances and Assumed Liabilities, and the
Purchaser is willing to assume all of the Assumed Liabilities (as defined
below), all upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the representations,
warranties, agreements and covenants hereinafter set forth, and intending to be
legally bound, the Sellers and the Purchaser hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01

Definitions.  For purposes of this Agreement:








NYDOCS03/882968.12




--------------------------------------------------------------------------------







“363 Milestones” has the meaning given to it in Section 7.01(a)(iii).

“ABL DIP Charge” means a court-ordered charge in favor of ABL Secured Parties
(as defined in the Canadian Recognition Order).

“Accrued Liabilities” means the Assumed Liabilities that have accrued or have
been incurred as of the Closing Date or which are owing to any Person as of the
Closing Date.

“Action” means any claim, as defined in Section 101(5) of the Bankruptcy Code,
action, complaint, suit, litigation, arbitration, appeal, petition, demand,
inquiry, hearing, proceeding, investigation or other dispute, whether civil,
criminal, administrative or otherwise, at law or in equity, by or before any
Governmental Authority or any third Person.

“Additional Consideration” means cash, notes or equity interests in the
Purchaser equivalent in value to 7% of the Purchase Agreement Bid Amount.  For
greater certainty, as of the date hereof, the aggregate value of the Additional
Consideration shall be equal to $427,000.

“Administration Charge” means a court-ordered charge in favor of the Information
Officer, counsel to the Information Officer and counsel to Milacron Canada.

“Administrative Claims” means all Claims against any Debtor for costs and
expenses of administration under Section 503(b)(1) of the Bankruptcy Code.

“Affiliate” or “Affiliated” means, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with such specified
Person.

“Agreement” has the meaning given to it in the preamble hereto.

“Agreement Structure” has the meaning given to it in Section 5.23(a).

“Allocation” has the meaning given to it in Section 2.05.

“Allowed” means, with respect to any Claim, such Claim or portion thereof:
 (a) as to which no objection or request for estimation has been Filed, no
litigation has commenced, and the Purchaser otherwise has assented to the
validity of such Claim; (b) as to which any objection or request for estimation
that has been Filed has been settled, waived, withdrawn or denied by a Final
Order; or (c) that is allowed by (i) a Final Order or (ii) an agreement between
the holder of such Claim and the Purchaser.

“Alternate Structure” has the meaning given to it in Section 5.23(c).

“Alternative Transaction” means any merger, recapitalization, share exchange,
debt-for-equity exchange, distribution of securities for the benefit of the
stakeholders of the Sellers, consolidation or similar transaction involving a
sale or purchase (directly or through a proposed investment in equity
securities, debt securities or claims of creditors) of any of the Purchased
Assets of any of the Sellers or all or any of the shares of capital stock of any
of the Sellers.





2

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Deeds, the Assignments of Leased Properties, the Assignments of
Intellectual Property and any other instrument or agreement contemplated by this
Agreement or the foregoing.

“Assigned Contract” means any Contract that relates to, or is used or useful in
or held for use in, the Business, including any Material Contract, that is not
an Excluded Contract.

“Assignments of Intellectual Property” means the assignments of Business
Intellectual Property to be executed and delivered by the applicable Sellers or
Subsidiary of any Seller and the Purchaser at the Closing, in form and substance
to be agreed by the parties hereto before the Closing.

“Assignments of Leased Properties” means the assignments of Leased Properties to
be executed and delivered by the applicable Sellers and the Purchaser at the
Closing with respect to the leases of the Leased Real Property that are Assigned
Contracts, in form and substance to be agreed by the parties hereto before the
Closing.

“Assumed Employee Plan” has the meaning given to it in Section 6.02(a).

“Assumed Liabilities” has the meaning given to it in Section 2.02(a).

“Assumed Payables” means only unpaid Allowed Administrative Claims owed to third
parties, including payroll, to the extent incurred by the Sellers in the
ordinary course of business (and not in violation of this Agreement) or with the
prior written consent of the Purchaser, from the Petition Date through Closing,
and specifically excluding all Excluded Liabilities.

“Assumption Notice” has the meaning given to it in Section 2.11(b).

“Auction” has the meaning given to it in the U.S. Bid Procedures Order.

“Auction Account” has the meaning given to it in the Bid Procedures.

“Bankruptcy Code” has the meaning given to it in the recitals hereto.

“Bankruptcy Court” and “Bankruptcy Courts” have the meanings given to them in
the recitals hereto.

“BIA” means Bankruptcy and Insolvency Act (Canada).

“Bid Procedures” means the bid procedures attached to the U.S. Bid Procedures
Order.

“Bid Procedures Orders” means, collectively, the U.S. Bid Procedures Order and
the Canadian Bid Procedures Recognition Order.





3

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Bill of Sale and Assignment and Assumption Agreement” means the Bill of Sale
and Assignment to be executed and delivered by the Sellers to the Purchaser at
the Closing and the Assumption Agreement to be executed and delivered by the
Sellers and the Purchaser at the Closing, in form and substance to be agreed by
the parties hereto before the Closing.

“Business” has the meaning given to it in the recitals hereto.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Business Employees” means all current employees, officers and directors of the
Sellers and their Affiliates who perform, as of the date hereof, services
related to the Business.

“Business Intellectual Property” means all Owned Intellectual Property and all
Licensed Intellectual Property.

“Business IP Agreements” means all IP Agreements that relate to, are used,
useful or held for use in, or have been acquired in connection with the
operation of the Business.

“Business IT Assets” means all IT Assets that (i) are owned by or under
obligation of assignment to any Seller, or (ii) a Seller is licensed or
otherwise permitted by other Persons to use pursuant to the Business IP
Agreements, in each case of (i) and (ii), that relate to, are used, useful or
held for use in, or have been acquired in connection with the operation of the
Business.

“Business Software” means all Software included in the Business IT Assets.

“BWC” has the meaning given to it in Section 2.02(a)(vii).

“Canadian Assets” means Purchased Assets owned or held for use, prior to the
Closing Date, by Milacron Canada or otherwise located in Canada.

“Canadian Assumed Employee Plan” means an Assumed Employee Plan that provides
benefits to a Canadian Employee.

“Canadian Bid Procedures Recognition Order” means an Order of the Canadian Court
pursuant to section 18.6 of the CCAA recognizing the U.S. Bid Procedures Order,
in form and substance reasonably satisfactory to the Purchaser.

“Canadian Case” has the meaning given to it in the recitals hereto.

“Canadian Contracts” means Contracts to which Milacron Canada is a party, other
than Excluded Contracts.

“Canadian Court” has the meaning given to it in the recitals hereto.





4

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Canadian Court-Ordered Charges” means collectively, court-ordered charges
granted pursuant to the Canadian Recognition Order, which include, (i) the
Administration Charge, (ii) the Term DIP Charge, (iii) the ABL DIP Charge, and
(iv) the Directors’ Charge.

“Canadian Employees” means those Transferred Employees who were employed by
Milacron Canada immediately prior to the Closing (and not employed by any other
Seller).

“Canadian Purchase Price” means the amount of consideration payable by the
Canadian Purchaser to Milacron Canada for the Canadian Assets.

“Canadian Purchaser” means the Affiliate of the Purchaser designated by the
Purchaser to purchase the Canadian Assets.

“Canadian Recognition Order” means Amended and Restated Initial Order made by
the Canadian Court on March 10, 2009.

“Canadian Sale Recognition Order” means an Order of the Canadian Court pursuant
to section 18.6 of the CCAA recognizing the U.S. Sale Order and vesting title to
the Canadian Assets in the Canadian Purchaser free and clear of all Liens,
except for Permitted Encumbrances, in form and substance reasonably satisfactory
to the Purchaser.

“Canadian Trade Payables” means the payables of Milacron Canada to third parties
that were incurred prior to the Petition Date but have not been paid as of the
Closing, which payables shall not exceed $750,000, either individually or in the
aggregate.

“Cases” has the meaning given to it in the recitals hereto.

“Cash” means all cash and cash equivalents as determined in accordance with
GAAP, net of all outstanding checks and transfers; provided, that “Cash” shall
not be less than $0.00.

“CCAA” has the meaning given to it in the recitals hereto.

“Cimcool” has the meaning set forth in the preamble hereto.

“Claim” means a “claim” as defined in section 101(5) of the Bankruptcy Code
against any Debtor.

“Closing” has the meaning given to it in Section 2.07.

“Closing Date” has the meaning given to it in Section 2.07.

“Company Interest” has the meaning given to it in Section 3.02(a).

“Company Subsidiaries” has the meaning given to it in Section 3.02(a).

“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.





5

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Consent Pending Contract” has the meaning given to it in Section 2.11(a).

“Contract” means any contract, arrangement, note, bond, commitment, purchase
order, sales order, franchise, guarantee, indemnity, indenture, instrument,
lease, license or other agreement, understanding, instrument or obligation,
whether written or oral, all amendments, supplements and modifications of or for
any of the foregoing and all rights and interests arising thereunder or in
connection therewith, other than any Employee Plan.

“Contract Retention Period” has the meaning given to it in Section 2.11(b).

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs, policies
or management of a Person, whether through the ownership of voting securities,
as trustee, personal representative or executor, by Contract, credit arrangement
or otherwise.

“Conveyance Taxes” means all sales, use, value added, transfer, stamp, stock
transfer, real property transfer and similar Taxes including, for greater
certainty, GST, in each case applicable to the Transactions.

“Corporate Name” has the meaning given to it in Section 5.07(a).

“Credit Bid” means the “credit bid” (pursuant to Section 363(k) of the
Bankruptcy Code) of any of the secured obligations owing to the Sponsors under
the Senior Secured Notes.

“Creditors’ Committee” means the Official Committee of Unsecured Creditors
appointed by the Office of United States Trustee in the U.S. Cases.

“Debtors” has the meaning given to it in the recitals hereto.

“Deed” means, with respect to each parcel of Owned Real Property, the instrument
of conveyance customary to the applicable jurisdiction in registrable or
recordable form where applicable, to be executed and delivered by the applicable
Seller at the Closing in order to convey to the Purchaser such Seller’s
interest, if any, in such parcel of Owned Real Property, free and clear of all
Liens, in form and substance to be agreed by the parties hereto before the
Closing.

“Determined Cure Costs” means the amounts required to be paid to counterparties
of Assigned Contracts on account of the assumption thereof pursuant to Section
365 of the Bankruptcy Code (or otherwise but without duplication upon the
assignment of Assigned Contracts which are Canadian Contracts), which amounts
shall be determined by written agreement between the Purchaser and such
counterparty or pursuant to a Final Order of the U.S. Bankruptcy Court, which
Final Order may be the U.S. Sale Order.

“DIP ABL Credit Agreement” means that certain Senior Secured, Super-Priority
Debtor-In-Possession Credit Agreement, dated as of March 11, 2009, by and among
Milacron and each of the other borrowers signatory thereto, certain other
subsidiaries of Milacron, the





6

NYDOCS03/882968.12




--------------------------------------------------------------------------------







lenders signatory thereto from time to time, General Electric Capital
Corporation, as administrative agent, and GE Capital Markets, Inc.

“DIP ABL Facility” means the credit facility available pursuant to the terms of
the DIP ABL Credit Agreement.

“DIP Facility” means the DIP ABL Facility together with the DIP Term Loan
Facility.

“DIP Note Purchase Agreement” means that certain Senior Secured Superpriority
Priming Debtor-In-Possession Note Purchase Agreement, dated on or about April
29, 2009, by and among Milacron, as issuer, certain affiliates of Milacron, as
guarantors, DDJ Capital Management LLC, as administrative agent and registrar,
and purchasers party thereto.

“DIP Term Loan Credit Agreement” means that certain Senior Secured Superpriority
Priming Debtor-In-Possession Credit Agreement, dated as of March 10, 2009, by
and among Milacron, as borrower, certain affiliates of Milacron, as guarantors,
DDJ Capital Management LLC, as administrative agent, Avenue Investments, L.P.,
the affiliates of DDJ Capital Management LLC listed on the signature pages
thereto and the other banks, financial institutions and other institutions from
time to time party thereto.

“DIP Term Loan Facility” means the facility available pursuant to (i) the DIP
Term Loan Credit Agreement, (ii) the DIP Note Purchase Agreement and (iii) any
other instrument or agreement contemplated by the foregoing.

“Directors’ Charge” means a court-ordered charge in favor of directors and
officers of Milacron Canada.

“DME” has the meaning set forth in the preamble hereto.

“Employee Plans” has the meaning given to it in Section 3.11(a).

“Environmental Claim” means any and all Actions, summons, citations, directives,
orders, consents, decrees, claims, judgments or notices of non-compliance or
violation or Liability or potential Liability by any Governmental Authority or
Person relating to any Environmental Law, Environmental Permit or Hazardous
Material.

“Environmental Law” means all federal, national, supranational, foreign, state,
provincial, county, municipal or local or similar Laws, or legally enforceable
requirements of any Governmental Authority including all arbitration awards,
relating to pollution, protection of the environment, human or worker health and
safety, exposure to Hazardous Materials, and natural resource damages, including
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et seq., as amended (“CERCLA”); the Resource Conservation and
Recovery Act, 42 U.S.C. 6901 et seq., as amended; the Clean Air Act, 42 U.S.C.
7401 et seq., as amended; the Clean Water Act, 33 U.S.C. 1251 et seq., as
amended; the Occupational Safety and Health Act, 29 U.S.C. 655 et seq., as
amended; the Emergency Planning & Community Right-To-Know Act of 1986, 42 U.S.C.
11001 et seq., as amended; the Noise Control Act of 1972, 42 U.S.C. 4901 et
seq., as amended; the Oil Pollution Act, 33 U.S.C. 2701,





7

NYDOCS03/882968.12




--------------------------------------------------------------------------------







et seq., as amended; the Toxic Substances Control Act, 42 U.S.C. 2601, et seq.,
as amended, and any similar federal, national, supranational, foreign, state,
provincial, county, municipal or local Law.

“Environmental Liabilities” means all Liabilities, monetary or other
obligations, losses, damages, punitive damages (including consequential damages,
treble damages and natural resource damages), costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts and
consultants), fines, penalties, sanctions and interest to the extent relating to
or arising from (a) any pre-Closing Releases by any of the Sellers, their
Subsidiaries or their predecessors-in-interest, or at, on, in, or migrating to
or from the Owned Real Property, the Leased Real Property or any property or
facility currently or formerly owned, leased, used or operated by any of the
Sellers, their Subsidiaries or their predecessors-in-interest, or in connection
with the Business, including with respect to any Remedial Action relating
thereto and to any post-Closing leaching or migration of such Hazardous
Materials, (b) any Releases at any time at, on, in, or migrating to or from any
real property to which Hazardous Materials were sent prior to Closing for
storage, treatment, disposal or recycling (i) by any of the Sellers, their
Subsidiaries or their predecessors-in-interest or (ii) from the Owned Real
Property, the Leased Real Property, or any property or facility currently or
formerly owned, leased, used or operated by any of the Sellers, their
Subsidiaries or their predecessors-in-interest, or in connection with the
Business, including with respect to any Remedial Action relating thereto,
(c) exposure to Hazardous Materials at any time (i) in connection with any
product sold or distributed prior to Closing by any of the Sellers, their
Subsidiaries or their predecessors-in-interest, or (ii) in connection with the
Business, any of the Sellers, their Subsidiaries or their
predecessors-in-interest prior to the Closing, (d) exposure to Hazardous
Materials prior to Closing at the Owned Real Property, the Leased Real Property,
or any property or facility currently or formerly owned, leased, used or
operated by any of the Sellers, their Subsidiaries or their
predecessors-in-interest, (e) any pre-Closing violation, alleged violation,
non-compliance or alleged non-compliance of or with any Environmental Law or
Environmental Permit by any of the Sellers, their Subsidiaries or their
predecessors-in-interest, or in connection with the Business, the Owned Real
Property, the Leased Real Property, or any property or facility currently or
formerly owned, leased, used or operated by any of the Sellers, their
Subsidiaries or their predecessors-in-interest, and any continuation of such
violation or non-compliance subsequent to the Closing, and (f) any Environmental
Claim, whenever made or asserted, relating to any action, omission, event,
circumstance or condition first occurring, failing to occur or existing prior to
Closing and relating to the Business, any of the Sellers, their Subsidiaries or
their predecessors-in-interest, the Owned Real Property, the Leased Real
Property, or any property or facility currently or formerly owned, leased, used
or operated by any of the Sellers, their Subsidiaries or their
predecessors-in-interest.

“Environmental Permits” means any permit, registration, certificate,
qualification, approval, identification number, license and other authorization
required under or issued pursuant to any applicable Environmental Law or
otherwise required by any applicable Governmental Authority in connection with
Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.





8

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“ETA” means the Excise Tax Act (Canada).

“European Shares” has the meaning given to it in Section 2.01(a).

“European Subsidiaries” means Milacron B.V. and Milacron Investments B.V.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Assets” has the meaning given to it in Section 2.01(b).

“Excluded Contract” has the meaning given to it in Section 5.01(a).

“Excluded Liabilities” has the meaning given to it in Section 2.02(b).

“Excluded Taxes” means (i) all Taxes (other than Conveyance Taxes) relating to
the Purchased Assets or the Business for any Pre-Closing Period, (ii) all Income
Taxes imposed on the Sellers or the Transferred Subsidiaries for any taxable
period and (iii) all Taxes relating to the Excluded Assets for any taxable
period.  For purposes of this Agreement, in the case of any Straddle Period,
(a) Property Taxes relating to the Purchased Assets allocable to the Pre-Closing
Period shall be equal to the amount of such Property Taxes for the entire
Straddle Period multiplied by a fraction, the numerator of which is the number
of days during the Straddle Period that fall within the portion of the Straddle
Period ending on (and including) the Closing Date and the denominator of which
is the number of days in the entire Straddle Period, and (b) Taxes (other than
Property Taxes) relating to the Purchased Assets for the Pre-Closing Period
shall be computed as if such taxable period ended on (and included) the Closing
Date.

“File”, “Filed” or “Filing” means file, filed or filing with a Bankruptcy Court
(or agent thereof) in connection with the Cases.

“Final DIP Order” means the Final Order attached hereto as Exhibit A.

“Final Order” means an order or judgment entered by a Bankruptcy Court or any
other court of competent jurisdiction:  (i) that has not been reversed, stayed,
appealed, modified, amended, revoked, vacated, varied, or set aside, and as to
which (A) any right to appeal or seek leave to appeal, certiorari, review,
reargument, stay or rehearing has been waived or (B) the time to appeal or seek
certiorari, review, reargument, stay or rehearing has expired and no appeal or
petition for certiorari, review, reargument, stay or rehearing is pending; or
(ii) as to which an appeal has been taken or petition for certiorari, review,
reargument, stay or rehearing has been filed and (A) such appeal or petition for
certiorari, review, reargument, stay or rehearing has been resolved by the
highest court to which the order or judgment was appealed or from which
certiorari, review, reargument, stay or rehearing was sought and (B) the time to
appeal further or seek certiorari, further review, reargument, stay or rehearing
has expired and no such further appeal or petition for certiorari, further
review, reargument, stay or rehearing is pending; provided, however, that no
order or judgment will fail to be a “Final Order” solely because of the
possibility that a motion pursuant to Section 502(j) or 1144 of the Bankruptcy
Code, Rule 59 or 60 of the Federal Rules of Civil Procedure or Rule 9024 of the
Federal Rules of Bankruptcy





9

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Procedure, or similar statutory or regulatory provisions or court process under
Canadian Law, may be filed with respect to such order or judgment.

“GAAP” means United States generally accepted accounting principles in effect
from time to time throughout the periods involved.

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court (including the Bankruptcy Courts),
tribunal, judicial or arbitral body, or any Self-Regulatory Organization.

“G Reorganization Structure” has the meaning given to it in Section 5.23(b).

“GST” means goods and services tax and harmonized sales tax imposed under Part
IX of the ETA and any similar value added or multi-staged tax imposed under any
applicable provincial or territorial legislation, including for greater
certainty, QST.

“Hazardous Material” shall include, without regard to amount and/or
concentration: (a) any material, substance, element, compound or chemical that
is defined, listed or otherwise classified as a waste, contaminant, pollutant,
or as toxic, hazardous or extremely hazardous, or as a medical waste,
biohazardous or infectious waste, special waste, or solid waste under
Environmental Laws; (b) petroleum, petroleum-based or petroleum-derived
products; (c) polychlorinated biphenyls; (d) toxic mold; (e) any material,
substance, element, compound or chemical exhibiting a hazardous characteristic
including but not limited to corrosivity, ignitibility, toxicity or reactivity
as well as any radioactive or explosive materials, substances, elements,
compounds or chemicals; and (f) any raw materials or building components,
including but not limited to asbestos-containing materials and manufactured
products, containing Hazardous Materials.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

“Income Taxes” means Taxes imposed on overall gross or net income or profits,
franchise, net worth, capital and similar “doing business” Taxes and branch
profits and similar Taxes.

“Indebtedness” means any liabilities or obligations, whether contingent or
otherwise (including penalties, interest and premiums), including any of the
following:  (i) in respect of borrowed money or with respect to advances of any
kind (including under the DIP Facility); (ii) evidenced by bonds, notes,
debentures or similar instruments; (iii) for the payment of money relating to
any capitalized lease obligation; (iv) for the deferred purchase price of goods
or services or for trade or barter arrangements; (v) evidenced by a letter of
credit or reimbursement obligation with respect to any letter of credit;
(vi) under interest rate, currency or commodity hedging, swap or similar
derivative transactions; (vii) all guarantees, assumptions, endorsements or
other agreements and arrangements having the economic effect of a guarantee of
any Person by the Sellers; and (viii) all liabilities and other obligations of
others of the kind





10

NYDOCS03/882968.12




--------------------------------------------------------------------------------







described in clauses (i) – (vii) that are secured by a Lien on any properties or
assets of the Sellers.

“Indenture Trustee” means U.S. Bank National Association, as trustee under the
Senior Secured Notes Indenture.

“Information Officer” means RSM Richter Inc. in its capacity as information
officer in the Canadian Case appointed by the Canadian Court pursuant to the
Canadian Recognition Order.

“Intellectual Property” means, in any and all jurisdictions worldwide, all
(i) patents, utility models, inventions and discoveries, statutory invention
registrations, mask works, invention disclosures, and industrial designs,
community designs and other designs, (ii) Trademarks, (iii) works of authorship
(including Software) and copyrights, and moral rights, design rights and
database rights therein and thereto, (iv) confidential and proprietary
information, including trade secrets, know-how and invention rights, (v) rights
of privacy and publicity, (vi) registrations, applications, renewals and
extensions for any of the foregoing in (i)-(v), and (vii) any and all other
proprietary rights.

“Intercompany Loans” means, as of the Closing, any indebtedness owed to any
Seller by any Transferred Subsidiary.

“Inventory” means all inventory and all finished goods, merchandise, work in
progress, residual by-products, samples, supplies, spare parts, shipping
materials, packaging materials, raw materials and other consumables relating to
the Business and owned by the Sellers and maintained, held or stored by or for
any of the Sellers as of the Closing Date, wherever located, and any prepaid
deposits for any of the same.

“IP Agreements” means all Contracts concerning Intellectual Property or IT
Assets to which any Seller is a party or beneficiary or by which any Seller, or
any of its properties or assets, may be bound, including all (i) licenses of
Intellectual Property by any Seller to any Person, (ii) licenses of Intellectual
Property by any Person to any Seller, (iii) Contracts between any Person and any
Seller relating to the transfer, development, maintenance or use of Intellectual
Property or IT Assets, the development or transmission of data, or the use,
modification, framing, linking, advertisement or other practices with respect to
Internet websites, and (iv) consents, settlements and Orders governing the use,
validity or enforceability of Intellectual Property or IT Assets.

“IRS” means the Internal Revenue Service of the United States.

“IT Assets” means Software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all
other information technology equipment, and all associated documentation.

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, writ, injunction,
decree, guideline, policy, ordinance, regulation, rule, code, Order,
constitution, treaty, requirement, judgment or





11

NYDOCS03/882968.12




--------------------------------------------------------------------------------







judicial or administrative doctrines enacted, promulgated, issued, enforced or
entered by any Governmental Authority.

“Leased Real Property” means the leasehold interests of the Sellers and the
security deposits appurtenant thereto described in Section 3.10(b) of the
Sellers’ Disclosure Schedule, together with (a) any prepaid rent, security
deposits and options to renew or purchase relating to the foregoing and (b) all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems and items of personal property
of such Seller used or useful in the Business attached or appurtenant thereto
and all easements, rights of way, options, renewal rights, licenses, rights and
appurtenances relating to the foregoing.

“Liabilities” means any and all debts, liabilities, obligations to perform
services and other obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, known or unknown or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any Contract.

“License Agreement” has the meaning given to it in Section 5.22.

“Licensed Intellectual Property” means all Intellectual Property that a Seller
(or Subsidiary of any Seller) is licensed or otherwise permitted by other
Persons to use pursuant to the Business IP Agreements and that relates to, is
used, useful or held for use in, or which license or right to use has been
acquired in connection with, the operation of the Business.

“Liens” means any mortgage, deed of trust, pledge, assignment, security
interest, encumbrance, lien, Mechanics Lien, charge, hypothecation, deemed
trust, Action, easement, charge or otherwise, or claim of any kind or nature
whatsoever in respect of any property, other than any license of Intellectual
Property, including any of the foregoing created by, arising under, or evidenced
by any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of a financing statement
naming the owner of the property as to which such lien relates as the debtor
under the Uniform Commercial Code or any comparable Law in any other
jurisdiction.

“Lloyds Facility” means the credit facility available pursuant to the terms of
that certain Asset Based Finance Agreement, dated as of March 12, 2008, by and
among Lloyds TSB Bank Plc, Netherlands Branch and Belgium Branch, Lloyds TSB
Commercial Finance Limited, Cimcool Europe B.V., Cimcool Industrial Products
B.V., D-M-E Europe CVBA, Ferromatik Milacron Maschinenbau GmbH, Milacron
Kunststoffmaschinen Europa GmbH, Milacron B.V. and Milacron Nederland B.V.

“Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, (a) has had or would reasonably
be expected to have or result in a material adverse effect on the results of
operations, properties, assets, liabilities or condition (financial or
otherwise) of the Business, the Purchased Assets or the Assumed Liabilities,
taken as a whole or (b) has materially and adversely affected or would
reasonably be expected to materially and adversely affect the ability of the
Purchaser to operate or conduct the Business in





12

NYDOCS03/882968.12




--------------------------------------------------------------------------------







the manner in which it is currently operated or conducted or in the manner in
which it is currently contemplated to be operated or conducted by the Sellers,
except, in each case, for any such effects resulting from (i) changes caused by
acts of war, armed hostilities or terrorism occurring after the date hereof;
(ii) any change, due to general economic conditions, new Laws, or otherwise,
that generally affects any industry in which any of the Sellers operates, unless
such change has a disproportionate impact on the Sellers or the Business; and
(iii) any failure by any Seller to meet any internal projections, budgets, plans
or forecasts (excluding the Post-Closing Budget) (but not excluding the
underlying cause of such failure to meet internal projections, budgets, plans or
forecasts if such cause would otherwise be encompassed by clause (a) or (b)
above).

“Material Contracts” has the meaning given to it in Section 3.13(a).

“MCH B.V.” has the meaning set forth in the preamble hereto.

“Mechanics Liens” means mechanics’, carriers’, workers’, repairers’, workmens’,
builders’, contractors’, suppliers of materials or architects’ and other similar
liens incidental to construction, maintenance or repair operations arising or
incurred in the ordinary course of business relating to obligations as to which
there is no default on the part of any of the Sellers, or pledges, deposits or
other liens securing the performance of bids, trade contracts, leases or
statutory obligations (including workers’ compensation, unemployment insurance
or other social security legislation).

“Milacron” has the meaning set forth in the preamble hereto.

“Milacron Canada” has the meaning set forth in the preamble hereto.

“Milacron Marketing” has the meaning set forth in the preamble hereto.

“Milacron Plastics” has the meaning set forth in the preamble hereto.

“Milacron SEC Documents” means all forms, reports, schedules, statements and
other documents (including, in each case, exhibits, schedules, amendments or
supplements thereto, and any other information incorporated by reference
therein) required to be filed with the SEC by Milacron since January 1, 2006
under the Exchange Act or the Securities Act (as such documents have been
amended or supplemented between the time of their respective filing and the date
of this Agreement).

“Objecting Assigned Contract Party” has the meaning given to it in
Section 5.01(d).

“Off-the-Shelf Software“ means all Business Software that is commercially
available off-the-shelf Software that (i) is not material to the Business, (ii)
has not been modified or customized for any Seller, and (iii) is licensed to a
Seller for a one-time or annual fee of $10,000 or less.

“Ohio Workers’ Compensation Program” has the meaning given to it in
Section 2.02(a)(vii).





13

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Omitted Assets” has the meaning given to it in Section 5.16(c).

“Order” means any order, writ, judgment, injunction, decree, rule, ruling,
directive, stipulation, determination or award made, issued or entered by or
with any Governmental Authority, whether preliminary, interlocutory or final,
including any Order entered in the Cases (including the Sale Orders).

“Owned Intellectual Property” means all Intellectual Property owned by or under
obligation of assignment to any Seller (or Subsidiary of any Seller) that
relates to, is used, useful or held for use in, or has been acquired in
connection with, the operation of the Business.

“Owned Real Property” means the real property and interests therein described in
Section 3.09(a) of the Sellers’ Disclosure Schedule, including all buildings and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, and items of personal property attached or
appurtenant thereto and all interests, easements, rights of way, licenses,
rights, privileges, covenants, restrictive covenants, possibilities of reverter,
options to purchase, hereditaments and other appurtenances relating to the
foregoing.

“Owned Software” has the meaning given to it in Section 3.09(g).

“Permits” has the meaning given to it in Section 2.01(a)(xi).

“Permitted Encumbrances” means (a) statutory Liens for current Taxes assessments
or other governmental charges not yet due or delinquent (or which may be paid
without interest or penalties) or which are being contested in good faith in
proper proceedings and for which adequate reserves have been established in
accordance with GAAP; (b) zoning, landmarking, entitlement, conservation
restriction and other land use and environmental regulations by Governmental
Authorities which do not materially interfere with the occupancy or current use
of the Purchased Assets; (c) all covenants, conditions, restrictions, easements,
rights of way, licenses and other similar interests in land (excluding, for
greater certainty, as of the Closing, any mortgages, assignments of rents or any
other financial charges except those in the preceding clause (a)) which were
recorded as of the Petition Date, including any rights of way, easements, or
other instruments granting similar rights that may be registered or recorded
after such times without the consent of the Sellers and which do not materially
interfere with the occupancy, value or current use of any such real property or
any interests therein; (d) Mechanics Liens, solely to the extent such Liens are
senior to the Liens securing the obligations under the DIP Term Loan Facility
and the Senior Secured Notes; (e) matters which would be disclosed by an
accurate survey or inspection of the real property which do not or could not
materially impair the occupancy, value or current use of such real property
which they encumber; and (f) encumbrances associated with, and financing
statements evidencing, the rights of equipment lessors under all leases of
personal property that relate to the Business, including all benefits, rights
and options pursuant to such leases, provided that they are related to the
Assigned Contracts.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority, first
nation, aboriginal or





14

NYDOCS03/882968.12




--------------------------------------------------------------------------------







native group or band, unincorporated organization or other entity, as well as
any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Petition Date” means March 10, 2009, the date on which the U.S. Cases were
commenced by the filing of voluntary petitions under the Bankruptcy Code.

“Plan” means any plan of reorganization or liquidation or a plan of compromise
or arrangement relating to one or more of the Debtors and Filed after the date
hereof that contains terms and conditions that, to the extent they relate to
this Agreement, the Purchaser or the Transactions, are satisfactory to the
Purchaser, in its sole discretion.

“Post-Closing Budget” means the budget attached hereto as Exhibit B, or as may
be amended by the Purchaser with the consent of the Sellers or by the Sellers
with the consent of the Purchaser, in each case from time to time prior to or
after the Closing.

“Pre-Closing Budget” means the budget attached hereto as Exhibit C, or as may be
amended by the Purchaser with the consent of the Sellers or by the Sellers with
the consent of the Purchaser, in each case from time to time prior to the
Closing.

“Pre-Closing Period” means any taxable period (or portion of a Straddle Period)
ending on or prior to the Closing Date.

“Property Taxes” means real and personal ad valorem property Taxes and any other
Taxes (other than sales, use, value added, transfer, stamp, stock transfer, real
property transfer and similar Taxes) imposed on a periodic basis and measured by
the value of any item of property.

“Public Software” means any Software that contains, or is derived in any manner
from, in whole or in part, any Software that is distributed as freeware,
shareware, open source Software (e.g., Linux) or similar licensing or
distribution models that (i) require the licensing or distribution of source
code to any other Person, (ii) prohibit or limit the receipt of consideration in
connection with sublicensing or distributing any Software, (iii) except as
specifically permitted by applicable Law, allow any Person to decompile,
disassemble or otherwise reverse-engineer any Software, or (iv) require the
licensing of any Software to any other Person for the purpose of making
derivative works.  For the avoidance of doubt, “Public Software” includes
Software licensed or distributed under any of the following licenses or
distribution models (or licenses or distribution models similar thereto):  (i)
the GNU General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the
Artistic License (e.g., PERL); (iii) the Mozilla Public License; (iv) the
Netscape Public License; (v) the Sun Community Source License (SCSL); (vi) the
Sun Industry Standards Source License (SISSL); (vii) the BSD License; (viii) Red
Hat Linux; (ix) the Apache License; and (x) any other license or distribution
model described by the Open Source Initiative as set forth on
www.opensource.org.

“Purchase Agreement Bid Amount” means the credit bid for cancellation of an
aggregate amount of $6.1 million of Senior Secured Notes held or beneficially
owed by the Sponsors (or any Person Affiliated with or managed by a Sponsor)
(such amount to include the par value of such notes, plus accrued and unpaid
interest through the Petition Date).





15

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Purchased Assets” has the meaning given to it in Section 2.01(a).

“Purchase Price” has the meaning given to it in Section 2.04.

“Purchaser” has the meaning given to it in the preamble hereto.

“Purchaser Plans” has the meaning given to it in Section 6.02(c).

“Purchaser Savings Plan” has the meaning given to it in Section 6.02(b).

“Purchaser’s Disclosure Schedule” means the disclosure schedule attached hereto
as Schedule I, dated as of the date hereof, delivered by the Purchaser to
Milacron in connection with this Agreement.

“Purchaser’s Financial Advisor” means AlixPartners LLP.

“Purchaser’s Knowledge” means the actual knowledge of the Persons set forth in
Section 1.01(a) of the Purchaser’s Disclosure Schedule, in each case after
reasonable due inquiry.

“QST” means tax imposed under the Quebec Sales Tax Act.

“Real Property” means the Owned Real Property and the Leased Real Property.

“Receivables” means any and all accounts receivable, notes and other amounts
receivable from third parties, including customers, arising from the conduct of
the Business before the Closing, whether or not in the ordinary course of
business, together with any unpaid financing charges accrued thereon.

“Registered” means issued by, registered, recorded or filed with, renewed by or
the subject of a pending application before any Governmental Authority or
Internet domain name registrar.

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Tax
Code or other federal tax statutes.

“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other closed receptacles containing Hazardous Materials) into the environment.

“Remedial Action” means (i) to “remove” or any “removal”, or to “remedy” or any
“remedial action” as those terms are defined in CERCLA, and (ii) any other
actions taken to (A) clean up, remove, remediate, contain, treat, monitor,
assess, evaluate or in any other way address Hazardous Materials in the indoor
or outdoor environment; (B) prevent or minimize a





16

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (C) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; (D) abate, encapsulate or
remove any building material that contains Hazardous Materials, (E) correct a
condition of non-compliance with Environmental Laws; or (F) address, correct or
respond to an Environmental Claim.

“Representatives” means, with respect to a particular Person, any director,
officer, employee or other representative of such Person, including such
Person’s attorneys, financial advisors and restructuring advisors.  Without
limiting the generality of the foregoing, the Sellers’ Financial Advisor and
Sellers’ Restructuring Advisor shall be deemed Representatives of the Sellers.

“Required Consent” has the meaning given to it in Section 8.02(h).

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of March 9, 2009, among the RSA Sponsors and Milacron and
various of its direct and indirect subsidiaries party thereto, a copy of which
is attached hereto as Exhibit D.

“RSA Sponsors” means the Initial Sponsors (as defined in the Restructuring
Support Agreement).

“Sale Hearing” means the hearing before the U.S. Bankruptcy Court to consider
the U.S. Sale Order.

“Sale Orders” means collectively the U.S. Sale Order and the Canadian Sale
Recognition Order.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Self-Regulatory Organization” means the New York Stock Exchange or any other
securities exchange, futures exchange, contract market, any other exchange or
corporation or similar self-regulatory body or organization applicable to a
party to this Agreement.

“Seller Brands” means the Trademarks that are owned by the Sellers and set forth
in Section 1.01(b) of the Sellers’ Disclosure Schedule.

“Sellers” has the meaning given to it in the preamble hereto.

“Sellers’ Damage Claim” has the meaning given to it in Section 9.02(f)(i).

“Sellers’ Disclosure Schedule” means the disclosure schedule attached hereto as
Schedule II, dated as of the date hereof, delivered by the Sellers to the
Purchaser in connection with this Agreement.





17

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Sellers’ Expenses” means any costs and expenses (including all legal,
accounting, financial advisory, valuation, investment banking and other third
party advisory or consulting fees and expenses including those of Dinsmore &
Shohl LLP, Torys LLP, Sellers’ Financial Advisor and Sellers’ Restructuring
Advisor) incurred by or on behalf of the Sellers in connection with the Cases or
the Transactions.

“Sellers’ Financial Advisor” means Conway, Del Genio, Gries & Co. LLC.

“Sellers’ Knowledge” means the actual knowledge of the Persons set forth in
Section 1.01(c) of the Sellers’ Disclosure Schedule, in each case after
reasonable due inquiry.

“Sellers’ Release” has the meaning given to it in Section 2.08(k).

“Sellers’ Restructuring Advisor” means Rothschild Inc.

“Senior Secured Exchange Notes” means the 11-½% senior secured notes of
Milacron, due May 15, 2011, issued in an exchange offer pursuant to the Senior
Secured Notes Indenture.

“Senior Secured Notes” means the 11- ½% senior secured notes of Milacron, due
2011, in an aggregate principal amount of $225,000,000 issued pursuant to the
Senior Secured Notes Indenture and the Senior Secured Exchange Notes.

“Senior Secured Notes Indenture” means that certain Indenture, dated as of
May 26, 2004, by and among U.S. Bank National Association, as trustee, Milacron
Escrow Corporation, as issuer, which merged with and into Milacron, and the
guarantors party thereto, as may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Shares” means the European Shares and the Transferred Shares.

“Software” means all (i) computer programs, applications, systems and code,
including software implementations of algorithms, models and methodologies,
program interfaces, and source code and object code, (ii) Internet and intranet
websites, databases and compilations, including data and collections of data,
whether machine-readable or otherwise, (iii) development and design tools,
library functions and compilers, (iv) technology supporting websites, and the
contents and audiovisual displays of websites, and (v) media, documentation and
other works of authorship, including user manuals and training materials,
relating to or embodying any of the foregoing or on which any of the foregoing
is recorded.

“Sponsors’ Additional Consideration Lien Release” means the release by the
Sponsors of the Lien on the Additional Consideration securing the obligations
owing under the Senior Secured Notes Indenture, in form and substance to be
agreed by the parties hereto before the Closing.

“Sponsors’ Release” has the meaning given to it in Section 2.09(a)(vi).

“Sponsors” means the Persons set forth on Exhibit E hereto.





18

NYDOCS03/882968.12




--------------------------------------------------------------------------------







“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

“Subsequent Filings” means, collectively, all subsequent filings made after the
date of this Agreement amending or superseding any Milacron SEC Documents
(including any statements or schedules therein) and any forms, reports,
schedules, statements, registration statements, proxy statements, or other
documents (including in each case, exhibits, schedules, amendments or
supplements thereto, and any other information incorporated by reference
therein) filed with the SEC after the date of this Agreement.

“Subsidiary” means, when used with reference to any Person, any corporation,
partnership, limited liability company, joint venture, stock company or other
entity of which such Person (either acting alone or together with its other
Subsidiaries), directly or indirectly, owns or has the power to vote or to
exercise a controlling influence with respect to 50% of more of the capital
stock or other voting interests, the holders of which are entitled to vote for
the election of a majority of the board of directors or any similar governing
body of such corporation, partnership, limited liability company, joint venture,
stock company or other entity.

“Successful Bidder” has the meaning given to it in the Bid Procedures.

“Tax” means any (a) federal, state, provincial, territorial, municipal, local or
foreign income, profits, capital, business, franchise, gross receipts, customs,
duties, net worth, sales, use, goods and services, harmonized sales, gross
receipts, withholding, value added, ad valorem, employment, social security,
disability, occupation, pension, real property, personal property (tangible and
intangible), stamp, duty, stamp duty, transfer, land transfer, conveyance,
severance, production, development, occupancy, employer health, payroll, health,
social services, education, employment insurance, health insurance and Canada,
Quebec or other government pension plan premiums or contributions, excise and
other taxes, withholdings, duties, levies, imposts and other similar charges and
assessments (including any and all fines, penalties and additions attributable
to or otherwise imposed on or with respect to any such taxes, charges, fees,
levies or other assessments, and interest thereon) imposed by or on behalf of
any Governmental Authority or other taxing authority, and (b) liability for the
payment of any Tax (i) as a result of being a member of a consolidated,
combined, unitary or affiliated group that includes any other Person, (ii) by
reason of any obligation to indemnify or otherwise assume or succeed to the
liability of any other Person for Taxes, including a Tax sharing, Tax indemnity
or similar agreement, or (iii) by reason of transferee or successor liability.

“Tax Code” means the U.S. Internal Revenue Code of 1986, as amended through the
date hereof.

“Tax Documents” has the meaning given to it in Section 2.01(a)(vii).

“Tax Returns” means any and all returns, reports, documents, declarations,
claims for refund or other information or filings required to be supplied to any
Governmental Authority or other taxing authority (foreign or domestic) with
respect to Taxes together with all schedules or attachments thereto, including
information returns where required, any documents with respect to or
accompanying payments of estimated Taxes, or any documents with respect to or





19

NYDOCS03/882968.12




--------------------------------------------------------------------------------







accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information, and including any
amendments of any of the foregoing.

“Termination Date” means the Commitment Termination Date (as defined in the DIP
ABL Credit Agreement).

“Term DIP Charge” means a court-ordered charge in favor of Term Secured Parties
(as defined in the Canadian Recognition Order).

“Trademarks” means, in any and all jurisdictions worldwide, all trademarks,
service marks, domain names, uniform resource locators, trade dress, trade
names, geographical indications and other identifiers of source or goodwill,
including the goodwill symbolized thereby or associated therewith.

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

“Transfer” or “Transferred” has the meaning given to it in Section 2.11.

“Transferred Employees” has the meaning given to it Section 6.01(a).

“Transferred Shares” has the meaning given to it in Section 2.01(a)(xxii).

“Transferred Subsidiaries” means the European Subsidiaries and those Affiliates
of the Sellers listed in Section 2.01(a)(xxvi) of the Sellers’ Disclosure
Schedule, as such schedule may be amended on or prior to June 5, 2009.

“Transition Services Agreement” has the meaning given to it in Section 5.17.

“U.S. Bankruptcy Court” has the meaning given to it in the recitals hereto.

“U.S. Bid Procedures Order” means an Order of the U.S. Bankruptcy Court in
substantially the form attached hereto as Exhibit F.

“U.S. Cases” has the meaning given to it in the recitals hereto.

“U.S. Sale Order” means an Order of the U.S Bankruptcy Court in substantially
the form attached hereto as Exhibit G.

Section 1.02

Interpretation and Rules of Construction.  In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(a)

when a reference is made in this Agreement to an Article, Section or Schedule,
such reference is to an Article or Section of or Schedule to this Agreement
unless otherwise indicated;

(b)

the table of contents and headings for this Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Agreement;





20

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(c)

whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d)

the words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(e)

all terms defined in this Agreement have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(f)

the definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms;

(g)

references to a Person are also to the Person’s heirs, executors,
administrators, personal representatives, successors and permitted assigns, as
applicable;

(h)

references to agreements are also to the same agreements as amended, restated or
otherwise modified from time to time; and

(i)

references to the Sellers are also to each Seller individually.

ARTICLE II

PURCHASE AND SALE

Section 2.01

Purchase and Sale of Assets.

(a)

Upon the terms and subject to the conditions of this Agreement, and subject to
the entry of the Sale Orders, at the Closing, each Seller (other than MCH B.V.)
shall sell, assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser or one or more of its
designated Affiliates (which, in the case of the Canadian Assets, shall be the
Canadian Purchaser), free and clear of all Liens, claims and encumbrances of any
nature whatsoever other than Permitted Encumbrances and Assumed Liabilities, and
the Purchaser or any such designated Affiliate shall purchase and acquire from
such Seller, all of such Seller’s right, title and interest, as of the Closing
Date, in and to any and all assets, properties, rights and claims of any kind or
nature, whether tangible or intangible, real, personal or mixed, wherever
located and whether or not carried or reflected on the books and records of any
of the Sellers, whether now existing or hereinafter acquired, which relate to
the Business or which are used, useful or held for use in, or have been acquired
in connection with, the operation of the Business, excluding only the Excluded
Assets (such assets, properties, rights and claims to be acquired hereunder,
collectively and together with the European Shares, the “Purchased Assets”).
 The Purchased Assets shall include, but not be limited to, the following
(except to the extent any such asset constitutes an Excluded Asset):

(i)

the Real Property, save and except any Real Property that is an Excluded Asset
or any Leased Real Property leased under a lease that is an Excluded Contract;





21

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(ii)

all tangible personal property related to, used, useful or held for use in the
conduct of the Business, including equipment, machinery, tools, supplies, spare
parts, molds, trucks, cars, other vehicles and rolling stock, furniture,
fixtures, trade fixtures, leasehold improvements, office materials and supplies,
and other tangible personal property located on, or off, the premises of the
Real Property;

(iii)

the Inventory;

(iv)

all Cash, unaffiliated securities (including any equity interests, warrants,
options or similar rights) and negotiable instruments of the Sellers on hand, in
lock boxes, in financial institutions or elsewhere;

(v)

the Receivables and the Intercompany Loans;

(vi)

all files, operating data, books of account, general and financial records,
personnel records of the Transferred Employees (to the extent legally
transferable), invoices, shipping records, supplier lists, price lists, vendor
lists, mailing lists, catalogs, sales promotion literature, advertising
materials, brochures, standard forms of documents, manuals of operations or
business procedures, research materials, contracts, instruments, filings,
administrative and pricing manuals, correspondence, memoranda, plats,
architectural plans, surveys, title insurance policies, drawings, plans and
specifications, environmental reports, maintenance or service records, soil
tests, engineering reports, operating records, operating safety manuals, and
other material and documents, books (including true and complete copies of
applicable portions of minute books), records and files (whether or not in the
possession of any of the Sellers or their respective Representatives, stored in
hardcopy form or on magnetic, optical or other media) and any rights thereto
owned, associated with or employed by any of the Sellers in the conduct of the
Business or otherwise related to the Purchased Assets or the Assumed
Liabilities;

(vii)

copies of all Tax Returns and related schedules, workpapers and other material
supporting information (“Tax Documents”) pertaining to the Purchased Assets or
the Business (other than Tax Documents relating solely to Income Taxes of the
Sellers);

(viii)

all goodwill associated with the Business or the Purchased Assets, including
rights under any confidentiality agreements executed by any third party for the
benefit of any of the Sellers and assigned to the Purchaser to the extent
relating to the Business;

(ix)

the Owned Intellectual Property (including the Seller Brands), the Business IP
Agreements and the Business IT Assets, including all (A) copies and tangible
embodiments thereof in whatever form or medium (including electronic media), (B)
claims and causes of action arising out of or related to, including all rights
to sue, recover damages and obtain other relief for, any past, present and
future infringement, passing off, misappropriation, breach or other violation of
or conflict with any of the foregoing, (C) rights of priority and renewal in
respect thereof, (D) rights therein provided by





22

NYDOCS03/882968.12




--------------------------------------------------------------------------------







international treaties and conventions, (E) rights to any and all income,
royalties, damages, fees and other payments now or hereafter due or payable in
respect thereto, and (F) other rights associated therewith;

(x)

all Assigned Contracts and all of the rights and benefits accruing thereunder,
including any outstanding deposits thereunder (with respect to any Consent
Pending Contract, subject to the terms of Section 2.11(b) and (c) hereof);

(xi)

all franchises, permits, consents, certificates, clearances, approvals,
exceptions, variances, permissions, filings, publications, declarations,
notices, licenses, agreements, waivers and authorizations, including
Environmental Permits, of or with any Governmental Authority related to the
Business or used, useful or held for use by any of the Sellers in connection
with the Business, and all rights and benefits accruing thereunder
(collectively, the “Permits”) and all deposits and prepaid expenses held by
third parties and/or Governmental Authority, save and except any such Permit
that is an Excluded Contract;

(xii)

the sales and promotional literature, customer lists and other sales related
materials related to the Business or used, useful or held for use in the
Business;

(xiii)

the amount of, and all rights to any, insurance proceeds received by any of the
Sellers after the date hereof in respect of the loss, destruction or
condemnation of any Purchased Assets occurring prior to, on or after the Closing
or relating to any Assumed Liabilities;

(xiv)

all unexpired, transferable warranties, indemnities, or guarantees from any
third party with respect to any Purchased Asset, including any parcel of Real
Property and any item of personal property or equipment;

(xv)

to the extent transferable and to the extent related to the Purchased Assets,
the full benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and all security therefor
received by any of the Sellers on the purchase or other acquisition of the
Purchased Assets;

(xvi)

any rights, demands, claims, credits, allowances, rebates, or rights of setoff
(other than against the Sellers or any of their Affiliates) arising out of or
relating to any of the Purchased Assets;

(xvii)

all deposits received by any of the Sellers from any tenants with respect to any
leases of Owned Real Property assumed by the Purchaser or from any subtenants
with respect to any subleases of Leased Real Property assumed by the Purchaser;

(xviii)

all prepaid and deferred items that relate to the Business or the Purchased
Assets, including all prepaid rentals and unbilled charges, fees and deposits;

(xix)

rights to any Tax refunds or credits for Taxes;





23

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(xx)

all confidentiality, non-compete, non-solicit and similar agreements entered
into by any of the Sellers, or any of their respective Representatives, and
assumed by the Purchaser in connection with a sale of the Purchased Assets or
the Business;

(xxi)

all current and prior insurance policies (to the extent assignable) of any of
the Sellers that relate to the Business or any of the Assumed Liabilities and
all rights and benefits of any nature with respect thereto, including all
insurance recoveries or refunds thereunder and rights to assert claims with
respect to any such insurance recoveries, and further including all insurance
policies, letters of credit, and any other assets related to coverage for
workers’ compensation claims that are Assumed Liabilities and any tail insurance
policies that provide coverage to the Sellers or their Affiliates or
Representatives after the Closing Date;

(xxii)

all of the issued and outstanding capital stock of the Transferred Subsidiaries
(the “Transferred Shares”) (other than the European Shares) and any warrants,
options or similar rights to acquire the same;

(xxiii)

any Action (and any related rights or demands) of the Sellers and their estates
under chapter 5 of the Bankruptcy Code or, in the case of Milacron Canada, under
the BIA, and all proceeds thereof, subject to the terms and conditions of the
U.S. Sale Order;

(xxiv)

any Action (and any related rights or demands) of the Sellers and their estates,
to the extent related to the Business or the Purchased Assets existing as of the
Closing Date (including any Action (and any related rights or demands) of any
Seller and its estate against the board of directors of any other Seller) and
any Action (and any related rights or demands) set forth in
Section 2.01(a)(xxiv) of the Sellers’ Disclosure Schedule;

(xxv)

all other assets, properties, rights and claims of any of the Sellers of any
kind or nature which relate to the Business, which are used or useful in or held
for use in the Business, or which relate to the Purchased Assets (in each case,
other than the Excluded Assets) not otherwise described above; and

(xxvi)

any right, property or asset that is listed or described in
Section 2.01(a)(xxvi) of the Sellers’ Disclosure Schedule.

In addition to the Purchaser’s rights under Section 5.01(a), the Purchaser, in
its sole and absolute discretion, shall be allowed to amend or supplement
Section 2.01(a)(xxvi) of the Sellers’ Disclosure Schedule at any time prior to
June 5, 2009, provided, however, that Section 2.01(a)(xxvi) of the Sellers’
Disclosure Schedule shall not be amended or supplemented to include any Excluded
Asset that has been divested by a Seller (or in respect of which a Seller has
entered into a binding agreement to so divest), in each case with the approval
of the Purchaser and the Bankruptcy Court(s) (as applicable) in accordance with
Section 5.02 prior to the date on which the Purchaser has requested that
Section 2.01(a)(xxvi) of the Sellers’ Disclosure Schedule be amended or
supplemented to include any such asset.





24

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Subject to Section 5.20, in addition, at the Closing, MCH B.V. shall sell,
assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to the Purchaser or its designated
Affiliate, free and clear of all Liens, claims and encumbrances of any nature
whatsoever other than Permitted Encumbrances and Assumed Liabilities, and the
Purchaser or any such designated Affiliate shall purchase and acquire from MCH
B.V., all of such Seller’s right, title and interest, as of the Closing Date, in
and to all of the issued and outstanding shares of capital stock of the European
Subsidiaries (the “European Shares”).

(b)

Notwithstanding anything in Section 2.01(a) to the contrary, the Sellers shall
not sell, convey, assign, transfer or deliver, nor cause to be sold, conveyed,
assigned, transferred or delivered, to the Purchaser, and the Purchaser shall
not purchase or acquire, and the Purchased Assets shall not include, the
Sellers’ right, title and interest in and to the following assets of the Sellers
(collectively, the “Excluded Assets”):

(i)

all documents and other items related solely to the organization, existence or
capitalization of the Sellers, including the company seal, charter documents,
stock or equity record books and such other similar books and records (including
minute books);

(ii)

all rights of the Sellers under this Agreement and the Ancillary Agreements;

(iii)

Tax Documents pertaining to Taxes of the Sellers, subject to Section 5.09(a);

(iv)

any Excluded Contract and rights thereunder;

(v)

any assets relating to the Employee Plans except as expressly provided in
Article VI;

(vi)

any insurance policies, letters of credit, and any other assets, in each case
related to coverage for workers’ compensation claims that are not Assumed
Liabilities; and

(vii)

any right, property or asset that is listed or described in Section 2.01(b)(vii)
of the Sellers’ Disclosure Schedule (notwithstanding anything to the contrary in
this Agreement).  

In addition to the Purchaser’s rights under Section 5.01(a), the Purchaser, at
its sole and absolute discretion, shall be allowed to amend or supplement
Section 2.01(b)(vii) of the Sellers’ Disclosure Schedule at any time prior to
June 5, 2009.

Section 2.02

Assumption and Exclusion of Liabilities.

(a)

The Purchaser and the Canadian Purchaser, as applicable, shall assume no
liability or obligation of the Sellers except the liabilities and obligations
expressly set forth in this Section 2.02(a) (collectively, the “Assumed
Liabilities”), which the Canadian Purchaser and the Purchaser or its permitted
assignee (as contemplated by Section 11.06), as the case may be,





25

NYDOCS03/882968.12




--------------------------------------------------------------------------------







shall assume and pay, perform and discharge in accordance with their respective
terms, subject to any defenses or claimed offsets asserted in good faith against
the obligee to whom such liabilities or obligations are owed:

(i)

all unpaid Liabilities of the Sellers (other than Environmental Liabilities)
under the Assigned Contracts for which all necessary Consents (if any) and
Bankruptcy Courts’ approvals (if any) have been obtained, it being understood
and agreed that any and all Determined Cure Costs in relation to such Assigned
Contracts shall be paid as a portion of the Purchase Price in accordance with
Section 2.04(d), and excluding all Liabilities to the extent arising out of any
breach or default thereof;

(ii)

all unpaid Liabilities in respect of Permits (other than Environmental
Liabilities and other than any that is an Excluded Contract), arising and
relating solely to the period from and after the Closing and not to the extent
arising out of any breach or default thereof or other activities prior to the
Closing;

(iii)

(a) all Conveyance Taxes described in Section 5.10(a) and 5.10(c) below; (b)
unpaid Property Taxes of the Sellers between the Petition Date to immediately
prior to Closing, but solely to the extent (1) such Property Taxes relate to the
Purchased Assets, (2) such Property Taxes constitute Allowed Administrative
Claims against the Sellers, (3) the Sellers have continued to pay such Property
Taxes in the ordinary course of business prior to Closing, as such Property
Taxes have become duly payable (subject to the Seller's right to contest such
Taxes in good faith in proper proceedings and for which adequate reserves have
been established in accordance with GAAP), and (4) such Property Taxes do not
exceed the amount set forth for Property Taxes in Section 2.02(a)(iii) of the
Sellers’ Disclosure Schedule in the aggregate; (c) unpaid Taxes for Pre-Closing
Periods for which Liens have been imposed on the Purchased Assets, but solely to
the extent such Liens would rank senior in priority to any obligations owed
under the DIP Facility; (d) unpaid Income Taxes of the Sellers between the
Petition Date to immediately prior to Closing (without giving effect to the
transactions contemplated hereby), but solely to the extent such Income Taxes
(1) relate to the Purchased Assets, (2) constitute Allowed Administrative Claims
against the Sellers, and (3) do not exceed the amount set forth for Income Taxes
in Section 2.02(a)(iii) of the Sellers’ Disclosure Schedule in the aggregate;
and (e) any unpaid trust-fund Taxes that constitute Allowed Administrative
Claims accrued since the Petition Date for which any Person that is an officer,
employee, director, trustee, or other Person acting in a similar position or
capacity for Sellers for which such Persons are personally liable, but solely to
the extent that the Sellers are otherwise in compliance with this Agreement;

(iv)

without duplication of any other subsection contained in this Section 2.02(a),
the Assumed Payables;

(v)

the Canadian Trade Payables;

(vi)

any unpaid Liability or obligation of Milacron Canada that ranks senior in
priority to the obligations of Milacron Canada under the Senior Secured Notes
Indenture, but only to the extent such Liability or obligation has been incurred
prior to the





26

NYDOCS03/882968.12




--------------------------------------------------------------------------------







date Milacron Canada has received all required court approvals to perform its
obligations under this Agreement;

(vii)

all unpaid Liabilities arising out of the Sellers’ workers’ compensation program
that covers workers’ compensation claims arising in the State of Ohio (the “Ohio
Workers’ Compensation Program”) and the Sellers’ workers’ compensation insurance
policies listed in Section 2.02(a)(vii) of the Sellers’ Disclosure Schedule (the
“Other Workers’ Compensation Policies”), irrespective of whether claims are made
prior to or after the Closing; provided that the assumption of any such
Liabilities incurred prior to the Closing shall be contingent upon the
following: (A) with respect to claims arising under the Ohio Workers’
Compensation Program, the Purchaser obtaining all necessary approvals, consents
and waivers from the Ohio Bureau of Workers’ Compensation (the “BWC”) and any
other relevant regulatory agency to become the successor to the Ohio Workers’
Compensation Program, including with respect to the transfer to the Purchaser of
any letters of credit or other assets related to the Ohio Workers’ Compensation
Program and the ability of the Purchaser to obtain the Sellers’ status as a
self-insured employer for purposes of the worker’s compensation laws of the
State of Ohio, (B) either the assignment and transfer of the Sellers’ excess
insurance policy related to the Ohio Workers’ Compensation Program to the
Purchaser or the Purchaser obtaining a comparable excess workers’ compensation
insurance policy with respect to both the amount of coverage obtained and the
price of such coverage, (C) with respect to claims arising under the Other
Workers’ Compensation Policies, the Purchaser obtaining all necessary approvals,
consents and waivers from any third party to transfer to the Purchaser the
benefit of any letters of credit or other assets associated with the Other
Workers’ Compensation Policies, and (D) the Purchaser making the independent
determination, and giving the Sellers notice of such determination, that the
projected Liabilities associated with any claims made prior to the Closing under
the Ohio Workers’ Compensation Program are materially less than $1.4 million and
the projected Liabilities associated with any claims made prior to the Closing
under the Other Workers’ Compensation Policies are materially less than $3.4
million;

(viii)

all unpaid Liabilities for Allowed Claims under Section 503 (b)(9) of the
Bankruptcy Code, which Liabilities shall not exceed the amount of such Allowed
Claims set forth on the Pre-Closing Budget;

(ix)

all unpaid Liabilities arising in connection with Allowed Claims for “success
fees” payable by the Sellers to Sellers’ Restructuring Adviser and Sellers’
Financial Adviser upon consummation of the Transactions in accordance with their
respective retention agreements with the Sellers, which Liabilities shall not
exceed the amount of such Allowed Claims set forth in the Pre-Closing Budget;

(x)

all Liabilities for Allowed Claims for accrued but unpaid fees and expenses of
the Sellers’ professionals and Creditors’ Committee’s professionals (including
unbilled and billed but unpaid fees and expenses) for services rendered and
expenses incurred through the Closing Date (including the 15% holdback of such
fees and expenses), which Liabilities shall not exceed the amount of such
Allowed Claims set forth in the Pre-Closing Budget; and





27

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(xi)

all unpaid Liabilities set forth in Section 2.02(a)(xi) of the Sellers’
Disclosure Schedule.

The Purchaser, at its sole and absolute discretion, shall be allowed to amend or
supplement Section 2.02(a)(xi) of the Sellers’ Disclosure Schedule at any time
prior to June 5, 2009.

In the event that the Sellers do not receive any Qualified Bids (as defined in
the Bid Procedures) (other than the Stalking Horse Bid (as defined in the Bid
Procedures)) on or before the Initial Bid Deadline (as defined in the Bid
Procedures), or the Purchaser becomes the Successful Bidder at the Auction, the
Sellers shall permit the Purchaser to lead all negotiations associated with the
determination of any Assumed Liabilities that constitute Claims against the
Debtors, including the resolution or settlement thereof, and to the extent
requested by the Purchaser, the Sellers shall assist the Purchaser in good faith
in connection therewith, including Filing or supporting any objections,
determination proceedings, objections or reply brief(s) Filed or requested to be
Filed by the Purchaser in respect thereof.

(b)

Notwithstanding anything to the contrary in this Agreement, the parties
expressly acknowledge and agree that neither the Purchaser nor the Canadian
Purchaser shall assume or in any manner whatsoever be liable or responsible for
any Liabilities of any of the Sellers, or of any predecessor or Affiliate of any
of the Sellers, existing on the Closing Date or arising thereafter as a result
of any act, omission or circumstance taking place prior to the Closing, other
than the Assumed Liabilities.  The Liabilities not specifically assumed by the
Purchaser pursuant to Section 2.02(a) shall be referred to herein collectively
as the “Excluded Liabilities”.  Without limiting the foregoing, the Purchaser
and/or the Canadian Purchaser shall not be obligated to assume, and do not
assume, and hereby disclaim all of the Excluded Liabilities, including, without
limitation, all of the following Liabilities, of any of the Sellers or their
Subsidiaries, or of any predecessor or Affiliate of any of the Sellers:

(i)

all Excluded Taxes, except to the extent contemplated by Section 2.02(a)(iii);

(ii)

any Liabilities relating to or arising out of the Excluded Assets;

(iii)

all payables or expenses (accrued or otherwise) of the Sellers or their
Subsidiaries other than the Assumed Payables;

(iv)

any Environmental Liabilities;

(v)

the Sellers’ obligations under this Agreement and the Ancillary Agreements and
any fees or expenses incurred by any of the Sellers in connection with the
negotiation, preparation, approval or execution of this Agreement or the
Ancillary Agreements or the sale of the Purchased Assets pursuant hereto,
including, without limitation, the fees and expenses of counsel, independent
auditors, brokers, bankers, investment bankers and other advisors or consultants
and any success (or similar fees) arising in connection therewith;

(vi)

any Liabilities arising as a result of any Action initiated at any time, to the
extent related to the Business or the Purchased Assets on or prior to the





28

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Closing Date, including any shareholder Actions, or Actions in tort or for
breach of contract and any Liabilities arising in connection with the Actions
set forth in Section 2.02(b)(vi) of the Sellers’ Disclosure Schedule;

(vii)

except to the extent specifically provided in Article VI, any and all
Liabilities arising out of, relating to or with respect to (i) the employment or
performance of services, or termination of employment or services by the Sellers
or any of their Affiliates of any individual on or before the Closing Date,
(ii) each of the Employee Plans subject to Title IV of ERISA, all other Employee
Plans and any other “employee benefit plan” (within the meaning of Section 3(3)
of ERISA) or other benefit or compensation plan, program, agreement or
arrangement at any time maintained, sponsored, contributed or required to be
contributed to by any Seller or any Affiliate of any Seller, or with respect to
which any Seller or any Affiliate of any Seller has any Liability or otherwise,
including, without limitation, any Liabilities under Section 4006(a)(7) of
ERISA, or (iii) except to the extent otherwise specifically provided in
Section 2.02(a)(vii) above, workers’ compensation claims against any Seller or
any of the Sellers’ Subsidiaries that relate to the period ending on the Closing
Date, irrespective of whether such claims are made prior to or after the
Closing;

(viii)

any Liability relating to the employment or termination of employment of any
Person arising from or related to the operation of the Business prior to Closing
(including but not limited to, any severance or stay or incentive bonuses) not
expressly assumed by the Purchaser under Article VI;

(ix)

any Liabilities with respect to the Sellers’ Expenses, other than as
contemplated by the Pre-Closing Budget;

(x)

subject to Section 2.02(a), any Liabilities arising from the ownership and
operation of the Business prior to the Closing, including, without limitation,
all Liabilities in respect of Indebtedness that relate to the period prior to
the Closing;

(xi)

any Liabilities arising from the operation of any successor liability Laws,
including, without limitation, “bulk sales” statutes, to the extent that
non-compliance therewith or the failure to obtain necessary clearances would
subject the Purchaser or the Purchased Assets to the claims of any creditors of
any of the Sellers, or would subject any of the Purchased Assets to any Liens or
other restrictions (except for Permitted Encumbrances);

(xii)

any Liabilities arising from any violation or violations of an applicable Law or
Order prior to the Closing by any of the Sellers;

(xiii)

except as otherwise set forth herein, any Liability with respect to outstanding
checks or other instruments issued by the Sellers;

(xiv)

any Liability with respect to Leased Real Property that relates to the period
prior to the Closing;





29

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(xv)

any Canadian Court-Ordered Charges; and

(xvi)

all Liabilities set forth in Section 2.02(b)(xvi) of the Sellers’ Disclosure
Schedule.

The Purchaser, at its sole and absolute discretion, shall be allowed to amend or
supplement Section 2.02(b)(xvi) of the Sellers’ Disclosure Schedule at any time
prior to June 5, 2009.

(c)

Nothing contained in this Agreement shall require the Purchaser to pay or
discharge any Assumed Liabilities (i) prior to such Assumed Liabilities becoming
due and payable in accordance with the underlying terms of any Contracts giving
rise to or governing such Assumed Liabilities or (ii) so long as the Purchaser
shall in good faith contest the amount or the validity thereof.

Section 2.03

Purchase of Purchased Assets.  On the terms and subject to the conditions of
this Agreement, at the Closing, the Purchaser or its designated Affiliate shall
(a) purchase the Purchased Assets and assume the Assumed Liabilities from the
Sellers, and (b) satisfy its obligation to pay the Purchase Price as set forth
in Section 2.04.

Section 2.04

Purchase Price.  The purchase price (the “Purchase Price”) payable in
consideration for the sale, transfer, assignment, conveyance and delivery by the
Sellers to the Purchaser or its designated Affiliate of the Purchased Assets
shall consist of the following:

(a)

the assumption at the Closing by the Purchaser or one or more of its designated
Affiliates of the Accrued Liabilities and payment of all amounts thereof, as and
when such payments come due;

(b)

either (i) the payment in full in immediately available funds at the Closing of
all outstanding obligations owed by the Sellers under the DIP ABL Facility or
(ii) the assumption at the Closing by the Purchaser of all outstanding
obligations owed by the Sellers under the DIP ABL Facility, together with (in
the cases of clauses (i) and (ii)) evidence reasonably satisfactory to the
Sellers of such payment or assumption by the Purchaser; plus

(c)

the satisfaction and extinguishment of all outstanding obligations owed by the
Sellers under the DIP Term Loan Facility, together with evidence reasonably
satisfactory to the Sellers of the satisfaction and extinguishment of all
obligations of the Sellers under the DIP Term Loan Facility (including all
Liens, security interests, Claims and payment obligations thereunder, including
obligations for the payment of lenders’ professionals’ fees); plus

(d)

the payment of Determined Cure Costs in accordance with Section 5.01(c); plus

(e)

agreement to fund the Post-Closing Budget, and payment of all amounts thereunder
as and when such payments come due; plus

(f)

the Purchase Agreement Bid Amount; plus





30

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(g)

cancellation of any additional Senior Secured Notes as a result of any Credit
Bid in accordance with the Bid Procedures Orders; plus

(h)

payment of the Additional Consideration directly to the Indenture Trustee for
the benefit of the holders of Senior Secured Notes other than the Sponsors.

Section 2.05

Allocation of the Purchase Price.  

(a)

Determination of Canadian Purchase Price.  The Purchaser shall determine the
Canadian Purchase Price by allocating the Purchase Price (and any other relevant
consideration, as may be determined under the Tax Code  or the Income Tax Act
(Canada)) that is attributable to the Canadian Assets, as determined by
comparing the relative fair market value of the Canadian Assets to the relative
fair market value of the Purchased Assets on the Closing Date, which allocation
initially will be set out in a schedule prepared by the Purchaser and delivered
to Milacron Canada no later than the 20th day of the month following the month
which includes the Closing Date.

(b)

Allocation of Purchase Price for United States federal Income Tax Purposes.  For
United States federal, state and local Income Tax purposes, if required by Tax
law, the difference  between (x) the Purchase Price (and any other relevant
consideration, as may be determined under the Tax Code) and (y) the Canadian
Purchase Price,  shall be allocated among the Purchased Assets (other than the
Canadian Assets) as of the Closing Date in accordance with the relative fair
market value of the Purchased Assets at that time, to the extent relevant, and
in a manner consistent with Section 1060 of the Tax Code and the Regulations
thereunder (the “Allocation”), which allocation initially will be set out in a
schedule prepared by the Purchaser and delivered to Milacron within ninety (90)
days after the Closing Date.

(c)

Allocation of Purchase Price for Canadian Tax Purposes.  The Canadian Purchase
Price shall be allocated among the Canadian Assets (by asset type and by
province) as of the Closing Date in accordance with the relative fair market
value of the Canadian Assets at that time.  The allocation of the Canadian
Purchase Price (the “Canadian Allocation”) shall initially be set out in a
schedule prepared by the Canadian Purchaser and delivered to Milacron Canada no
later than the 20th day of the month following the month which includes the
Closing Date.

(d)

After the Allocation and/or the Canadian Allocation have been delivered to
Milacron and the Canadian Purchaser, respectively, the Purchaser, the Canadian
Purchaser and the Sellers (including Milacron Canada) shall negotiate in good
faith to agree upon a final Allocation and Canadian Allocation, and if the
parties are unable to agree upon a final Allocation and Canadian Allocation
after a period of thirty (30) days, any disputed items shall be resolved by an
internationally recognized, independent accounting firm to be mutually agreed
upon by the Purchaser and the Sellers (the determination of such accounting firm
to be final and conclusive as to the Purchaser and the Sellers).  The fees of
such accounting firm shall be paid by the Purchaser.  Subject to the foregoing
provisions of this Section 2.05, for United States and Canadian federal, state,
provincial, territorial and local Income Tax purposes, the Purchaser and the
Sellers agree that the Transactions shall be reported in a manner consistent
with the terms of this Agreement, including the Allocation and the Canadian
Allocation, and that none of them





31

NYDOCS03/882968.12




--------------------------------------------------------------------------------







will take any position inconsistent therewith in any Tax Return, in any refund
claim, in any litigation, or otherwise.  Additionally, the Purchaser and the
Sellers agree that any subsequent adjustments to the Purchase Price or the
Canadian Purchase Price hereunder shall be reflected in the Allocation and the
Canadian Allocation in accordance with any applicable Tax requirements.  If the
Allocation or Canadian Allocation is disputed by any Governmental Authority or
other taxing authority, the party receiving notice of such dispute will promptly
notify the other parties, and the parties will use their reasonable best efforts
to sustain the Allocation.  The parties will share information and cooperate in
good faith to permit the Transactions to be properly, timely and consistently
reported (including in the preparation of IRS Form 8594 and any subsequent
adjustments required thereto) and to provide each other with a copy of any forms
required to be submitted to any Governmental Authority within a reasonable
period (and in no event less than thirty (30) days) before the filing due date
for such form.

Section 2.06

Determined Cure Costs.  The Purchaser agrees to promptly satisfy all Determined
Cure Costs, as and when such Determined Cure Costs become due, in respect of
Assigned Contracts for which all necessary consents (if any) and necessary
Bankruptcy Courts’ approvals (if any) have been obtained; provided, however,
that, notwithstanding anything to the contrary herein (including any limitation
on the time period for identifying Contracts that will constitute Excluded
Contracts pursuant to Section 5.01(a)), if the Determined Cure Costs with
respect to any Assigned Contract exceed the amount reflected in Section 3.13(c)
of the Sellers’ Disclosure Schedule, the Purchaser, in its sole discretion,
shall be permitted to elect to treat such Assigned Contract as an Excluded
Contract.

Section 2.07

Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the Transactions shall take place at a closing (the “Closing”)
to be held at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New
York, New York at 10:00 a.m. New York time, or, in relation to the European
Shares, at a location to be determined by the Purchaser in Amsterdam, the
Netherlands, on the third Business Day following the satisfaction or waiver of
the conditions to the obligations of the parties hereto set forth in
Section 8.01 and Section 8.02 (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions), or at such other place or at such other time or on such other
date as the Sellers and the Purchaser may mutually agree upon in writing.  The
date of the Closing is herein referred to as the “Closing Date.”

Section 2.08

Closing Deliveries by the Sellers.  At the Closing, the Sellers shall deliver or
cause to be delivered to the Purchaser:

(a)

certified copies of the Sale Orders, as issued and entered by the Bankruptcy
Courts;

(b)

the Bill of Sale and Assignment and Assumption Agreement, the Deeds applicable
in the relevant jurisdictions for the Owned Real Property (with the Deeds for
the Owned Real Property to be recorded with copies of all required Conveyance
Tax stamps affixed, except for any Conveyance Taxes that are exempt pursuant to
Section 1146(a) of the Bankruptcy Code), the Assignments of Leased Properties in
recordation form, the Assignments of Intellectual Property and such other
instruments, in form and substance satisfactory to the Purchaser and in
registrable or recordation form (or such other instruments or agreements





32

NYDOCS03/882968.12




--------------------------------------------------------------------------------







required for the assignment and/or recordation of assignment of Leased
Properties in any foreign jurisdiction) where applicable as may be reasonably
requested by the Purchaser to effect the transfer of the Purchased Assets to the
Purchaser or its designated Affiliate(s), or to register or record or evidence
such transfer on the public records (including in the United States Patent and
Trademark Office, United States Copyright Office, and similar Governmental
Authorities (including Internet domain name registrars) in any and all
applicable jurisdictions), in each case duly executed by each applicable Seller
and the other parties thereto (other than the Purchaser);

(c)

the Ancillary Agreements, duly executed by each applicable Seller and the other
parties thereto (other than the Purchaser) other than the Ancillary Agreements
delivered pursuant to Section 2.08(b);

(d)

a certificate of non-foreign status pursuant to Section 1.1445-2(b)(2) of the
Regulations from each Seller (other than Milacron Canada and MCH B.V.), and in
the case of Milacron Canada and MCH B.V., a certificate by the Secretary or a
Director of Milacron Canada and MCH B.V., respectively confirming that such
Sellers are not conveying any interests in United States real property, within
the meaning of Section 897 of the Tax Code, in each case, in form and substance
reasonably satisfactory to the Purchaser;

(e)

copies of the resolutions of the board of directors (or equivalent governing
body) and the shareholders meeting (if applicable) of each Seller authorizing
and approving the execution and delivery of this Agreement and the Ancillary
Agreements and the performance by such Seller of its obligations hereunder and
thereunder, certified by the Secretary of such Seller;

(f)

copies of the certificate of incorporation and bylaws (or equivalent governance
documents) of each Seller, in each case accompanied by a certificate of the
Secretary of such Seller, dated as of the Closing Date, stating that no
amendments have been made to such governance documents;

(g)

subject to the Purchaser’s obligations under Section 2.04, termination
statements, lien releases, discharges, financing change statements or other
documents, notices or other instruments as the Purchaser may reasonably deem
necessary to release Liens on the Purchased Assets, each in form and substance
reasonably satisfactory to the Purchaser duly executed by any holders of such
Liens;

(h)

written consents in form and substance reasonably satisfactory to the Purchaser
duly executed by the applicable Sellers and counterparties evidencing any
consents necessary to effect the assignment to the Purchaser of the Owned
Intellectual Property pursuant to Section 2.01(a)(ix);

(i)

a certificate of a duly authorized officer of each of the Sellers certifying
that the conditions set forth in Section 8.02(a) have been satisfied (or to the
extent any such condition has been waived in accordance with the terms hereof,
attaching thereto the applicable written waiver);

(j)

stock certificates (or equivalent certificates in non-U.S. jurisdictions, as
applicable) evidencing the Transferred Shares duly endorsed in blank, or
accompanied by stock powers duly executed in blank, or, in the case of the
European Subsidiaries, a (certified) copy of





33

NYDOCS03/882968.12




--------------------------------------------------------------------------------







the deed(s) of transfer executed by a civil Law notary in Amsterdam, the
Netherlands evidencing the transfer of the European Shares, in each case, in
form and substance reasonably satisfactory to the Purchaser and, where
applicable, with all required stock transfer tax stamps affixed and accompanied
by a legal opinion of counsel to the Sellers, in form and substance reasonably
satisfactory to the Purchaser;

(k)

a duly executed release of the Sellers as contemplated by the Section 21(b) of
the Restructuring Support Agreement (the “Sellers’ Release”), in form and
substance to be agreed by the parties hereto before the Closing;

(l)

a certificate from each Seller (other than Milacron Canada) confirming that such
Sellers are not conveying taxable Canadian property, as defined in the Income
Tax Act (Canada), in each case, in form and substance reasonably satisfactory to
the Purchaser;

(m)

the License Agreement, duly executed pursuant to Section 5.22; and

(n)

such other customary documents and instruments of transfer, assignment,
assumptions and filings as may be reasonably required to be delivered by any
Seller to consummate the Transactions or otherwise give effect to this Agreement
(including declarations of possession in respect of Owned Real Property or
declarations of or certificates in respect of Owned Real Property required for
Purchaser to obtain title insurance to its satisfaction and any customary
documentation required to assign the Permits).

Section 2.09

Closing Deliveries by the Purchaser.  At the Closing, the Purchaser shall
deliver, or cause to be delivered,

(a)

to the Sellers:

(i)

the Bill of Sale and Assignment and Assumption Agreement, the Assignments of
Leased Properties and the Assignments of Intellectual Property, in each case in
form and substance reasonably satisfactory to Milacron, to effect the assumption
by the Purchaser or its designated Affiliate of the Assumed Liabilities, duly
executed by the Purchaser (where required);

(ii)

the Ancillary Agreements to which the Purchaser is a party, duly executed by the
Purchaser other than the Ancillary Agreements delivered pursuant to
Section 2.09(a)(i);

(iii)

a certificate of a duly authorized officer of the Purchaser certifying that the
conditions set forth in Section 8.01(a) have been satisfied (or to the extent
any such condition has been waived in accordance with the terms hereof,
attaching thereto the applicable written waiver);

(iv)

a copy of the written consent of the sole member of the Purchaser authorizing
and approving the execution and delivery of this Agreement and the Ancillary
Agreements to which it is a party and the performance by the Purchaser of its
obligations hereunder and thereunder, certified by an authorized signatory of
the sole member of the Purchaser;





34

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(v)

such other customary documents and instruments of transfer, assumptions and
filings as may be reasonably required to be delivered by the Purchaser to
consummate the Transactions or otherwise give effect to this Agreement; and

(vi)

a duly executed release of the RSA Sponsors as contemplated by Section 21(a) of
the Restructuring Support Agreement (the “Sponsors’ Release”), in form and
substance to be agreed by the parties hereto before the Closing.

(b)

the Purchase Price (to the extent due and payable at the Closing) in accordance
with Section 2.04.

Section 2.10

Relinquishment of Control.  Subject to Section 2.11(c), at the Closing, the
Sellers, on behalf of themselves and their respective estates, shall turn over
actual possession and control of all of the Purchased Assets to the Purchaser or
one or more of its designated Affiliates by taking such action that may be
required or reasonably requested by the Purchaser or its designated Affiliates
to effect such transfer of possession and control.

Section 2.11

Assignment of Contracts and Rights.  (a)  To the extent that any Assigned
Contract to be sold, transferred, conveyed or assigned (any such sale, transfer,
conveyance or assignment, a “Transfer”) to the Purchaser or its designated
Affiliate pursuant to the terms of Section 2.01(a) is not capable of being
Transferred to the Purchaser (after giving effect to the Sale Orders) without
the Consent of a third Person (each such Assigned Contract, a “Consent Pending
Contract”), or if such Transfer or attempted Transfer would, or if the
subsequent Transfer or attempted Transfer of the equity interests of the
Purchaser would, constitute a breach thereof or a violation of any Law, nothing
in this Agreement or in any document, agreement or instrument delivered pursuant
to this Agreement will constitute a Transfer or an attempted Transfer thereof
prior to the time at which all Consents necessary for such Transfer will have
been obtained unless in respect of Assigned Contracts, an Order of the a
Bankruptcy Court is sufficient to effect such Transfer without Consent, and such
Order has been entered, has become a Final Order and is in form and substance
satisfactory to the Purchaser.

(b)

At the written direction of the Purchaser, the Sellers shall hold and not reject
pursuant to Section 365 of the Bankruptcy Code, or disclaim pursuant to the CCAA
(if applicable), any Consent Pending Contracts for a period of sixty (60) days
following the Closing Date (the “Contract Retention Period”) and, after
receiving further written notice(s) (each, an “Assumption Notice”) from the
Purchaser during the Contract Retention Period requesting assumption and
assignment of any Consent Pending Contract, the Sellers shall, subject to the
demonstration or showing by the Purchaser of adequate assurance of future
performance thereunder (if applicable), use commercially reasonable efforts to
(A) assume and assign to the Purchaser pursuant to Section 365 of the Bankruptcy
Code such Consent Pending Contract, and (B) obtain all necessary Consents to
assign to the Purchaser such Consent Pending Contract (including in respect of
Assigned Contracts that are Canadian Contracts), provided that in each case any
applicable Determined Cure Costs shall be satisfied in accordance with
Section 2.06 hereof.  The Sellers agree and acknowledge that the covenant set
forth in this Section 2.11(b) shall survive the Closing; provided, that, with
respect to any Consent Pending Contract, the Purchaser shall compensate the
Sellers for Liabilities directly attributable to the continuation of such
Consent Pending Contract during the Contract Retention Period up to and
including the date





35

NYDOCS03/882968.12




--------------------------------------------------------------------------------







that a Final Order rejecting or disclaiming (if applicable) such Consent Pending
Contract is entered, it being understood and agreed that the Sellers’ obligation
to assume and assign any Consent Pending Contract, and pursue any Consent to
assign such Consent Pending Contract to the Purchaser, shall be conditioned upon
the Purchaser’s payment of such amounts, if any, and that the Purchaser’s
covenant to pay such amounts shall survive the Closing until the termination of
the Contract Retention Period.  Notwithstanding anything in this Agreement to
the contrary, on the date any Consent Pending Contract is assumed and assigned
to the Purchaser, and, as necessary, otherwise assigned to the Purchaser under
applicable Canadian Law, pursuant to this Section 2.11(b), such Consent Pending
Contract shall be deemed an Assigned Contract and deemed scheduled in
Section 3.13(a) of the Sellers’ Disclosure Schedule under the appropriate
heading for all purposes under this Agreement.  The Sellers shall have the right
at any time following the expiration of the Contract Retention Period to reject
any Consent Pending Contracts pursuant to Section 365 of the Bankruptcy Code or
disclaim any Consent Pending Contracts which are Canadian Contracts pursuant to
the CCAA.

(c)

The Sellers shall, in respect of each Consent Pending Contract:

(i)

enforce any rights of the Sellers arising from such Consent Pending Contract
against any non-Debtor counterparty thereto;

(ii)

at no time use any such Consent Pending Contract for its own purposes or assign
or provide the benefit of such Consent Pending Contract to any other Person;

(iii)

hold in trust for the benefit of the Purchaser and pay over to the Purchaser,
all monies collected by or paid to the Sellers in respect of such Consent
Pending Contract; and

(iv)

take all such actions and do, or cause to be done, all such things at the
request of the Purchaser as shall reasonably be necessary in order that the
value and benefits of the Consent Pending Contracts shall be preserved and enure
to the benefit of the Purchaser.

Section 2.12

Subject to Approval of Bankruptcy Courts.  This Agreement is subject to the
approval of the Bankruptcy Courts and shall not become effective, nor shall it
be deemed binding on any party hereto, until such approval is evidenced by a
Final Order of each such court; provided, however, the following sections shall
be of full force and effect from the date of entry by the U.S. Bankruptcy Court
of the U.S. Bid Procedures Order: Section 2.02(a) (only with respect to the last
paragraph addressing the Purchaser’s rights related to the resolution of certain
Claims), Section 5.01, Section 5.02, Section 5.03, Section 5.04, Section 5.05,
Section 5.07(b), Section 5.08, Section 5.09, Section 5.12, Section 5.14, Section
5.15, Section 5.18, Section 5.19, Section 5.20, Section 5.21, Section 5.25,
Section  6.02(e), Section 7.01, Section 7.02, Section 9.01, and Section 9.02.





36

NYDOCS03/882968.12




--------------------------------------------------------------------------------







ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF THE SELLERS

Except as set forth in the corresponding sections or subsections of the Sellers’
Disclosure Schedule, the Sellers jointly and severally hereby represent and
warrant to the Purchaser as follows:

Section 3.01

Organization, Authority and Qualification of the Sellers.  Each of the Sellers
is a corporation or limited liability company, as the case may be, duly
organized, validly existing and, except as a result of the commencement of the
Cases, in good standing under the Laws of the jurisdiction of its incorporation,
formation or organization, and, subject to obtaining the approval of either
Bankruptcy Court, as applicable, has all necessary power and authority to enter
into this Agreement and the Ancillary Agreements, to carry out its obligations
hereunder and thereunder, and to consummate the Transactions.  Each of the
Sellers has all necessary power and authority to own, lease, operate and conduct
its respective businesses, properties and assets as now being conducted.  Each
of the Sellers is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its respective business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed, qualified or
in good standing (a) has resulted from the commencement or continuance of the
Cases, or (b) would not adversely affect the ability of such Seller to carry out
its obligations under this Agreement and the Ancillary Agreements, and to
consummate the Transactions.  Subject to obtaining the Sale Orders from the
Bankruptcy Courts, and except as otherwise disclosed in Section 3.01 of the
Sellers’ Disclosure Schedule, the execution and delivery of this Agreement and
the Ancillary Agreements by each Seller, the performance by each Seller of its
obligations hereunder and thereunder, and the consummation by each Seller of the
Transactions have been duly authorized by all requisite action on the part of
such Seller, and no other corporate or limited liability company action or
proceeding on the part of any of the Sellers is necessary to authorize the
execution and delivery of this Agreement and the Ancillary Agreements by each of
the Sellers, or the consummation of the Transactions.  This Agreement has been,
and upon their execution, the Ancillary Agreements shall have been, duly
executed and delivered by each Seller, and (assuming due authorization,
execution and delivery by the Purchaser), subject to the approval of the
Bankruptcy Courts, this Agreement constitutes, and, upon their execution, the
Ancillary Agreements shall constitute, legal, valid and binding obligations of
such Seller, enforceable against such Seller in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereafter in effect relating to creditors’ rights generally and
subject to general principles of equity.

Section 3.02

Capitalization.

(a)

The total number of issued and outstanding shares of capital stock other or
equity interests (the “Company Interests”) of each Subsidiary of the Sellers
(each a “Company Subsidiary”) consists of the quantity of Company Interests set
forth opposite the name of the owner of such Company Interests in
Section 3.02(a) of the Sellers’ Disclosure Schedule.  All such Company Interests
are validly issued, fully paid and nonassessable.  None of the issued and





37

NYDOCS03/882968.12




--------------------------------------------------------------------------------







outstanding Company Interests were issued in violation of any preemptive rights.
 There are no options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the Company
Interests or obligating any of the Sellers or the Company Subsidiaries to issue
or sell any of the Company Interests, or any other interest in any of the
Company Subsidiaries.  There are no outstanding contractual obligations of the
Sellers or the Company Subsidiaries to repurchase, redeem or otherwise acquire
any Company Interests, or to provide funds to, or make any investment (in the
form of a loan, capital contribution or otherwise) in, any other Person.  There
are no voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any Company
Interests.  The Company Interests constitute all of the issued and outstanding
capital stock or other equity interests of the Company Subsidiaries and are
owned of record and beneficially by the Sellers or Company Subsidiaries as set
forth in Section 3.02(a) of the Sellers’ Disclosure Schedule.  Upon consummation
of the Transactions and registration of the Shares in the name of the Purchaser
in the stock records of the Transferred Subsidiaries, respectively, the
Purchaser, or its designated Affiliate, will own all the Shares free and clear
of all Liens.

(b)

A (certified) copy of the shareholders registers or the stock registers of each
Company Subsidiary, as applicable, have been provided to the Purchaser and
accurately record: (i) the name and address of each Person owning Company
Interests, and (ii) as applicable, either (x) the certificate number of each
certificate evidencing shares of capital stock issued by any of the Company
Subsidiaries, the number of Company Interests evidenced by each such
certificate, the date of issuance thereof and, in case of cancellation, the date
of cancellation, or (y) the number under which each Company Interest is issued,
the total number of Company Interests issued, the date of issue of the Company
Interests and, in case of cancellation, the date of cancellation.

Section 3.03

No Conflict.  Subject to obtaining the approval of the Bankruptcy Courts, and
assuming that all consents, approvals, authorizations and other actions
described in Section 3.04 have been obtained, all filings and notifications
listed in Section 3.04 of the Sellers’ Disclosure Schedule have been made, and
any applicable waiting period has expired or been terminated, and except as may
result from any facts or circumstances relating solely to the Purchaser, the
execution, delivery and performance of this Agreement and the Ancillary
Agreements by the Sellers and the consummation of the Transactions hereby and
thereby do not and will not, except as set forth in Section 3.03 of the Sellers’
Disclosure Schedule:  (a) violate, conflict with or result in the breach of the
certificate of incorporation, articles of incorporation, bylaws, certificate of
formation, operating agreement, limited liability company agreement or any other
similar formation or organizational documents of any of the Sellers;
(b) conflict with or violate any Law or Order applicable to any of the Sellers
or any of the Purchased Assets or Assumed Liabilities; or (c) violate, conflict
with, result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under, or
require any consent under any note, bond, mortgage or indenture, Contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which any of the Sellers is a party, or result in the creation of
any Lien (other than Permitted Encumbrances) on any of the Purchased Assets,
except to the extent that any such rights and such Liens are not enforceable
(before or after consummation of the Transactions) due to operation of the
Bankruptcy Code and/or Order of either of the Bankruptcy Courts, and except, in
the case of





38

NYDOCS03/882968.12




--------------------------------------------------------------------------------







clause (c), for any such conflict, violation, breach or default that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.04

Governmental Consents and Approvals.  The execution, delivery and performance of
this Agreement and each Ancillary Agreement by the Sellers do not, or, upon the
issuance and entry by the Bankruptcy Courts of the Sale Orders as required by
Section 8.01(d) and Section 8.02(d), will not require any Consent, approval,
authorization or other Order of, action by, filing with or notification to, any
Governmental Authority under any of the terms, conditions or provisions of any
Law or Order applicable to any Seller or by which any of the Purchased Assets
may be bound, any Contract to which any Seller is a party or by which any Seller
may be bound, except as described in Section 3.04 of the Sellers’ Disclosure
Schedule.

Section 3.05

SEC Filings; Financial Statements; Undisclosed Liabilities.

(a)

Except as set forth in Section 3.05(a) of the Sellers’ Disclosure Schedule,
Milacron has timely filed with the SEC all Milacron SEC Documents, all of which
are publicly available on EDGAR.  Except to the extent amended or superseded by
a subsequent filing with the SEC made prior to the date hereof, as of their
respective dates (and if so amended or superseded, then on the date of such
filing prior to the date hereof), the Milacron SEC Documents (including any
financial statements or schedules included therein) and any forms, reports,
schedules, statements, registration statements, proxy statements and other
documents (including in each case, exhibits, schedules, amendments or
supplements thereto, and any other information incorporated by reference
therein) (i) did not, and in the case of Subsequent Filings will not, contain
any untrue statement of a material fact or omit, or in the case of Subsequent
Filings will not omit, to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, and (ii) complied, and
in the case of Subsequent Filings will comply, in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be.  None of Milacron’s Subsidiaries is required to file any forms, reports
or other documents with the SEC.

(b)

Each of the financial statements contained or to be contained in the Milacron
SEC Documents (including, in each case, any related notes and schedules) has
(i) at the time at which they were prepared, been prepared from, and in
accordance with, the books and records of Milacron and its consolidated
Subsidiaries, and complied in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (ii) been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto and in the case of unaudited quarterly financial statements,
as permitted by Form 10-Q under the Exchange Act) and fairly presents in all
material respects the consolidated financial position and the consolidated
results of operations and cash flows of Milacron and its consolidated
Subsidiaries as at the dates and for the periods covered thereby except for
subsequent adjustments that may be required to reflect the impact that the
commencement of the Cases has had on the Sellers and except that the unaudited
interim financial statements may not contain footnotes and were or are subject
to normal year-end adjustments.





39

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 3.06

Litigation.  Except (a) for the Cases or (b) as set forth in Section 3.06 of the
Sellers’ Disclosure Schedule, there is no pending Action by or against any of
the Sellers or their Subsidiaries or relating to the Business or any of the
Purchased Assets or Assumed Liabilities, or, to the Sellers’ Knowledge,
threatened against or affecting any of the Sellers or relating to the Business
or any of the Purchased Assets or Assumed Liabilities.

Section 3.07

Compliance with Laws.  Except as set forth in Section 3.07 of the Sellers’
Disclosure Schedule, since January 1, 2008, the Sellers (a) have conducted and
continue to conduct the Business in all material respects in accordance with all
applicable Laws and Orders applicable to the Business, (b) have complied with
and continue to comply with in all material respects all Laws and Orders
applicable to the Purchased Assets and the Assumed Liabilities, (c) are not in
violation in any material respect of any such Law or Order, and (d) have not
received any notice that any violation of any such Law or Order is being or may
be alleged.

Section 3.08

Environmental Matters.

(a)

Except as set forth in Section 3.08(a) of the Sellers’ Disclosure Schedule:

(i)

The Business, the Sellers, their Subsidiaries, the Real Property and any
properties or facilities currently or formerly (within the last fifteen (15)
years) owned, leased, used or operated by any of the Sellers, any of their
Subsidiaries, or any of their predecessors-in-interest for which they would have
legal liability, are in material compliance (or, with respect to properties and
facilities formerly owned, leased, used or operated, were in compliance during
the period of such ownership, lease, use or operation), and have been in
material compliance, with Environmental Laws;

(ii)

The Business, the Sellers and their Subsidiaries, as applicable, possess and are
and have been in material compliance with all required Environmental Permits and
there have been no applications made or proceedings commenced or threatened to
revoke, suspend or amend any Environmental Permits.  Neither the Business nor
the Sellers or their Subsidiaries are aware of any material impediment to any
renewals of such Environmental Permits;

(iii)

(1) There has been no Release by any of the Sellers, any of their Subsidiaries,
or any of their predecessors-in-interest for which they would have legal
liability that has had or would reasonably be expected to have a material effect
on the Business and (2) there has been no Release at the Owned Real Property or,
during the period of lease by any of the Sellers or their Subsidiaries, at the
Leased Real Property, and there was no Release at any properties or facilities
formerly (within the last fifteen (15) years) owned, leased, used or operated
(during the period so owned, leased, used or operated) by any of the Sellers,
their Subsidiaries, or any of their predecessors-in-interest for which they
would have legal liability, that in any such case has had or would reasonably be
expected to have a material effect on the Business, and neither the Business nor
any of the Sellers or their Subsidiaries is conducting or funding any Remedial
Action;





40

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(iv)

No material Environmental Claims have been asserted against any of the Sellers
or their Subsidiaries, or, to the Sellers’ Knowledge, against any
predecessor-in-interest, nor do the Sellers have knowledge or notice of any
threatened or pending Environmental Claim against any of the Sellers, any of
their Subsidiaries, or any of their predecessors-in-interest, and the Sellers
have no knowledge of any facts or circumstances that would reasonably be likely
to form the basis of any such material Environmental Claim;

(v)

None of the Real Property or any properties or facilities currently or formerly
(within the last fifteen (15) years) owned, leased, used or operated by the
Business, or by any of the Sellers, any of their Subsidiaries, or any of their
predecessors-in-interest for which they would have legal liability: (x) contains
(or, with respect to properties or facilities formerly owned, leased, used or
operated, contained during such period of ownership, lease, use or operation)
any Hazardous Materials, other than in material compliance with the requirements
of Environmental Law and Environmental Permits, and in quantities or under
circumstances such that no material Remedial Action would reasonably be expected
to be required under any Environmental Law or Environmental Permit; (y) contains
(or, with respect to properties or facilities formerly owned, leased, used or
operated, contained during such period of ownership, lease, use or operation) an
active or inactive incinerator, lagoon, landfill, septic system, wastewater
treatment system, underground storage tank, friable asbestos or friable
asbestos-containing material, or polychlorinated biphenyls the operation or
presence of which has had or would reasonably be expected to have a material
effect on the Business;

(vi)

Neither the Seller nor any Subsidiary (x) is subject to any agreement that may
require any Seller or any Subsidiary to pay to, reimburse, guarantee, pledge,
defend, indemnify or hold harmless any Person for or against any material
Environmental Liability; or (y) is subject to any Order arising under or
relating to Environmental Laws, Environmental Permits or Hazardous Materials;

(vii)

No applicable Environmental Law requires the submission of any notice in
connection with the sale or transfer of the Real Property;

(viii)

Neither the Business nor any of the Sellers or their Subsidiaries are aware of
any requirement or practice that is proposed for adoption or implementation
under any Environmental Laws, including any Laws for the reduction of greenhouse
gas emissions that would be applicable to the Business or the Sellers or any of
their Subsidiaries and which may require an expenditure that would reasonably be
expected to have a Material Adverse Effect.

(b)

The Sellers have provided the Purchaser with copies of all material
environmental assessments, audits, analyses or similar studies in their
possession or control that relate to the Business, any of the Sellers, any of
their Subsidiaries, or any of their predecessors-in-interest, the Real Property,
or any property or facility currently or formerly (within the last fifteen (15)
years) owned, leased, used or operated by any of the Sellers, any of their
Subsidiaries, or any of their predecessors-in-interest.





41

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 3.09

Intellectual Property.

(a)

Section 3.09(a) of the Sellers’ Disclosure Schedule sets forth a true and
complete list of all (i) Registered Owned Intellectual Property, indicating for
each such item, as applicable, the application or registration number, date and
jurisdiction of filing or issuance, and the identity of the current applicant or
registered owner, (ii) unregistered trademarks and service marks included in the
Owned Intellectual Property, (iii) Business IP Agreements (other than licenses
of Off-the-Shelf Software licensed pursuant to shrink-wrap or click-wrap
agreements), together with all amendments and supplements thereto, indicating
for each such Business IP Agreement the title, parties thereto, date executed,
whether or not it is exclusive, and the type or nature of the Intellectual
Property and/or IT Assets that are the subject thereof, (iv) Business IT Assets
material to the Business, and (v) other Owned Intellectual Property material to
the Business.

(b)

The Sellers have sufficient rights to use the Business Intellectual Property and
Business IT Assets in connection with the operation of the Business as currently
conducted and as contemplated to be conducted.  With the exception of any
Consent Pending Contract, immediately after the Closing, the Purchaser shall own
or have the right to use in the operation of the Business all of the Business
Intellectual Property and Business IT Assets, on terms and conditions the same
in all material respects as those in effect prior to the Closing.  The Business
Intellectual Property and Business IT Assets include all Intellectual Property
and IT Assets used or held for use in connection with the operation of the
Business, and no other Intellectual Property or IT Assets are material to or
necessary for the operation of the Business or for the continued operation of
the Business immediately after the Closing in substantially the same manner as
operated prior to the Closing.

(c)

Except as set forth in Section 3.09(c) of the Sellers’ Disclosure Schedule, a
Seller exclusively owns all right, title and interest in and to each item of
Owned Intellectual Property, free and clear of licenses or Liens, or any
obligation to grant any of the foregoing.  Each Seller has a valid license to
use the Licensed Intellectual Property in connection with the operation of the
Business, subject only to the terms of the Business IP Agreements.  The Business
Intellectual Property is (i) to Sellers’ Knowledge, valid, subsisting and
enforceable, and (ii) not subject to any outstanding Order or Contract adversely
affecting a Seller’s or the Business’s use thereof or rights thereto, or that
would impair the validity or enforceability thereof.  The Registered Owned
Intellectual Property is currently in compliance with any and all formal legal
requirements necessary to (A) maintain the validity and enforceability thereof,
and (B) except as set forth in Section 3.09(c) of the Sellers’ Disclosure
Schedule, record and perfect the Sellers’ interest therein and the chain of
title thereof.

(d)

Except as set forth in Section 3.09(d) of the Sellers’ Disclosure Schedule, the
operation of the Business as currently conducted and as contemplated to be
conducted, and the products sold and services provided by the Sellers in
connection therewith, do not, and have not in the last six (6) years, infringed,
misappropriated or otherwise violated or conflicted with or resulted in the
passing off of the Intellectual Property rights of any other Person, and no
Person is engaging in any activity that infringes, misappropriates or otherwise
violates or conflicts with or results in the passing off of any Business
Intellectual Property.  Except as set forth in Section 3.09(d) of the Sellers’
Disclosure Schedule, there is no Action pending or threatened (i)





42

NYDOCS03/882968.12




--------------------------------------------------------------------------------







by or against any Seller, or otherwise relating to the Business or any of the
Purchased Assets, concerning any of the foregoing, nor has any Seller received
any notification that a license under any other Person’s Intellectual Property
(other than licenses included in the Business IP Agreements) is or may be
required to operate the Business, (ii) by or against any Seller (to the extent
relating to the Business or any of the Purchased Assets) concerning the
ownership, validity, registerability, enforceability or use of, or licensed
right to use, any Intellectual Property, or (iii) contesting or challenging the
ownership, validity, registerability or enforceability of, or any Seller’s or
any of its customers’ or licensees’ right to use, any Business Intellectual
Property.

(e)

The Sellers have taken commercially reasonable measures to maintain the
confidentiality and value of all confidential information used or held for use
in the operation of the Business.  To Sellers’ Knowledge, no confidential
Business Intellectual Property or other confidential information relating to the
Business has been disclosed by any Seller to, or discovered by, any Person
(including any employee or former employee) except pursuant to valid and
subsisting non-disclosure and/or license agreements that obligate such Person to
maintain the confidentiality of such confidential Business Intellectual Property
or other confidential information, and with respect to which no party thereto is
in breach thereof.  To Sellers’ Knowledge, no employee, contractor or agent of
the Business is in breach of any term of any employment, non-disclosure, waiver
of rights, or assignment of invention agreement or any similar agreement
relating to the protection, ownership, development, use or transfer of
Intellectual Property.  To the extent that any Intellectual Property has been
conceived, developed or created for the Business by any other Person, the
Sellers have executed valid and enforceable written agreements with such Person
with respect thereto transferring to the Sellers the entire and unencumbered
right, title and interest therein and thereto by operation of Law or by valid
written assignment, and any such Persons have waived in writing any moral or
authors’ rights in any such Intellectual Property.

(f)

Neither the consummation of the Transactions nor the negotiation, execution,
delivery or performance of this Agreement or the Ancillary Agreements will
result in (i) the grant or transfer to any third Person of any license or other
interest under, the abandonment, assignment to any third Person, or modification
or loss of any rights with respect to, or the creation of any Lien on, any
Business Intellectual Property or any Intellectual Property owned by or licensed
to the Purchaser or any of its Affiliates prior to the Closing, (ii) the
Purchaser or any of its Affiliates, or the Business, being (A) bound by or
subject to any non-compete or licensing obligation, covenant not to sue, or
other restriction on or modification of the current or contemplated operation or
scope of its business, which such party or the Business (as applicable) was not
bound by or subject to prior to the Closing, or (B) obligated to (1) pay any
royalties, honoraria, fees or other payments to any Person in excess of those
payable by such party or the Business (as applicable) prior to the Closing, or
(2) provide or offer any discounts or other reduced payment obligations to any
Person in excess of those provided to such Person prior to the Closing.

(g)

The Business IT Assets are (i) adequate for, and operate and perform in all
material respects in accordance with their documentation and functional
specifications and otherwise as required in connection with, the operation of
the Business as currently conducted and as contemplated to be conducted, and
(ii) free from material bugs or other defects, have not





43

NYDOCS03/882968.12




--------------------------------------------------------------------------------







materially malfunctioned or failed within the past three (3) years, and do not
contain any viruses, worms, trojan horse bugs, faults or other devices, errors,
contaminants or effects that (A) significantly disrupt or adversely affect the
functionality of any Business IT Assets or other Software or systems, except as
disclosed in their documentation, or (B) enable or assist any Person to access
without authorization any Business IT Assets.  No Public Software is, forms part
of, has been used in connection with the development of, is incorporated into or
has been distributed with, in whole or in part, any of the Business IT Assets.
 The Sellers possess source code for each version of Software included in the
Business IT Assets that is (i) owned by a Seller, or (ii) otherwise identified
on Schedule 3.09(g) of the Sellers’ Disclosure Schedule (the “Owned Software”).
 All source code and other documentation concerning the Owned Software is
correct, accurate and sufficiently documented to enable a Software developer of
reasonable skill to understand, modify, debug, enhance, compile, support and
otherwise utilize all aspects of Software to which it pertains, without
reference to other sources of information.  No such source code has been
delivered or licensed to any other Person, or is subject to any source code
escrow or assignment obligation.

Section 3.10

Real Property.

(a)

Section 3.10(a) of the Sellers’ Disclosure Schedule lists the street address,
the current owner and the current use of each parcel of real property in which
any of the Sellers (or Subsidiary of the Sellers) has fee title (or equivalent)
interest and which is related to, used, useful or held for use in the conduct of
the Business.  Except as described in Section 3.10(a) of the Sellers’ Disclosure
Schedule:  (i) each Seller listed in Section 3.10(a) of the Sellers’ Disclosure
Schedule as the owner of a parcel of Owned Real Property has good and valid
title in fee simple to such parcel; (ii) to the extent as are in any of the
Sellers’ possession, the Sellers have made available to the Purchaser copies of
each deed for each parcel of Owned Real Property; and (iii) all buildings
situated on the Owned Real Property form a part of the Owned Real Property and
are owned by the Sellers.  To the Sellers’ Knowledge, there are no pending
condemnation proceedings or threatened condemnations that would preclude or
impair the use of any Owned Real Property by the Business for the purposes for
which it is currently used.  No Seller has received notice of any applicable
Governmental Authority altering its zoning Laws so as to affect or potentially
affect the Owned Real Property.

(b)

Section 3.10(b)(i) of the Sellers’ Disclosure Schedule lists the street address
of each parcel of real property leased or subleased by any Seller (or Subsidiary
of any Seller) as tenant or subtenant, as the case may be, which is related to,
used, useful or held for use in the conduct of the Business, the identity of the
lessee of each such parcel of Leased Real Property, the terms (referencing
applicable renewal periods) and rental payment amounts (including all
escalations) pertaining to each such parcel of Leased Real Property and the
current use of such parcel of Leased Real Property.  To the extent as are in any
of the Sellers’ possession, the Sellers have made available to the Purchaser
true and complete copies of the leases and subleases in effect at the date
hereof (including all amendments thereto and assignments in respect thereof)
relating to the Leased Real Property, and there has not been any sublease or
assignment entered into by any of the Sellers in respect of the leases and
subleases relating to the Leased Real Property.  Except as set forth in
Section 3.10(b)(ii) of the Sellers’ Disclosure Schedule, each lease and sublease
in respect of the Leased Real Property is a valid lease or sublease, and the
Sellers have valid and binding leasehold interests thereunder (or valid





44

NYDOCS03/882968.12




--------------------------------------------------------------------------------







rights in the leases with respect to the Leased Real Property located in
Quebec), free and clear of any Liens, except, in each case, for Permitted
Encumbrances and none of the Sellers has exercised or given any notice of
exercise of, nor has any lessor or landlord exercised or received any notice of
exercise by a lessor or landlord of, any option, right of first offer or right
of first refusal contained in any such lease or sublease, including any such
option or right pertaining to purchase, expansion, renewal, extension or
relocation.  None of the Sellers have received notice of default and, to the
Sellers’ Knowledge, the security deposit required pursuant to each lease and
sublease in respect of the Leased Real Property has not been drawn upon by the
relevant landlord or sublandlord, as applicable, and no additional monies are
required to bring the security deposits into compliance with respect to each
such lease or sublease, as applicable.  Except as described in Section
3.10(b)(iii) of the Sellers’ Disclosure Schedule, the Seller has not leased any
parcel or any portion of any parcel of Real Property to any other Person and no
other Person has any rights to the use, occupancy or enjoyment thereof pursuant
to any lease, license, occupancy or other agreement.

(c)

The Real Property constitutes all of the real property related to or used,
useful or held for use in the conduct of the Business.  Except as described in
Section 3.10(c) of the Sellers’ Disclosure Schedule, there is no material
violation of any Law (including any building, planning or zoning Law) relating
to any of the Real Property.  The Sellers are in peaceful and undisturbed
possession of each parcel of Real Property, and there are no contractual or
legal restrictions that preclude or restrict the ability to use the Real
Property for the purposes for which it is currently being used.  All existing
water, sewer, steam, gas, electricity, telephone, cable, fiber optic cable,
Internet access and other utilities required for the construction, use,
occupancy, operation and maintenance of the Real Property are adequate for the
conduct of the Business as it has been and currently is conducted.  There are no
material latent defects or material adverse physical conditions affecting the
Real Property or any of the facilities, buildings, structures, erections,
improvements, fixtures, fixed assets and personalty of a permanent nature
annexed, affixed or attached to, located on or forming part of the Real
Property.  There are no pending condemnation proceedings or, to the Sellers’
Knowledge, any threatened condemnations that would preclude or impair the use of
any Real Property by the Business for the purposes for which it is currently
used.  No Seller has received notice of any applicable Governmental Authority
altering its zoning Laws so as to affect or potentially affect the Real
Property.

(d)

Except as set forth in Section 3.10(d) of the Sellers’ Disclosure Schedule, no
options or rights of first offer or rights of first refusal or similar rights or
options have been granted by any Seller to any Person (other than the Purchaser)
that are enforceable despite the continuation of the Bankruptcy Cases to
(i) purchase, lease or otherwise acquire any interest in any of the Owned Real
Property or leases or subleases relating to the Leased Real Property.

Section 3.11

Employee Benefit Matters.

(a)

Section 3.11(a) of the Sellers’ Disclosure Schedule lists:  (i) all material
“employee benefit plans”, as defined in Section 3(3) of ERISA, and (ii) other
material pension, welfare benefit, bonus, incentive compensation, deferred
compensation, severance, vacation, paid time off, salary continuation, life
insurance, or educational assistance plans, programs or agreements, in each
case, with respect to which any Seller and their Subsidiaries have any





45

NYDOCS03/882968.12




--------------------------------------------------------------------------------







obligation or liability, contingent or otherwise, with respect to current or
former employees of the Sellers and their Subsidiaries (the “Employee Plans”).
All Employee Plans which are single employer plans or multiemployer plans and
are subject to Title IV of ERISA or Section 412 of the Tax Code are separately
identified in Section 3.11(a) of the Sellers’ Disclosure Schedule.

(b)

A summary description of each Employee Plan has been made available to the
Purchaser.  Correct and complete copies of each Assumed Employee Plan and the
following documents, if applicable, related thereto have been made available to
the Purchaser:  (A) the most recent trust agreement and all amendments thereto,
(B) the most recent Forms 5500, (C) the most recent actuarial valuation, and
(D) the most recent IRS determination letter.

(c)

Each Assumed Employee Plan intended to qualify under Section 401 of the Tax Code
has been determined by the IRS to be so qualified.  Except as set forth in
Section 3.11(c) of the Sellers’ Disclosure Schedule, to the Sellers’ Knowledge,
nothing has occurred with respect to the operation of any such plan which could
reasonably be expected to result in the revocation of such favorable
determination.

(d)

Except by reason of the automatic stay under the Bankruptcy Code or a stay
pursuant to an Order of the Canadian Bankruptcy Court or as set forth in
Section 3.11(d) of the Sellers’ Disclosure Schedule, each Assumed Employee Plan
has been established, registered, invested, maintained and administered in all
respects in compliance with its terms and with the requirements prescribed by
any and all statutes, orders, rules and regulations (foreign and domestic),
including ERISA and the Tax Code, which are applicable to such Assumed Employee
Plans.  All contributions, reserves or premium payments required to be made or
accrued as of the date hereof to the Assumed Employee Plans have been timely
made or accrued.  Each Assumed Employee Plan intended to be qualified under
Section 401(a) of the Tax Code and each trust intended to qualify under Section
501(a) of the Tax Code is so qualified and either: (1) has obtained a currently
effective favorable determination notification, advisory and/or opinion letter,
as applicable, as to its qualified status (or the qualified status of the master
or prototype form on which it is established) from the IRS covering the
amendments to the Tax Code effected by the Tax Reform Act of 1986 and all
subsequent legislation for which the IRS will currently issue such a letter, and
no amendment to such Assumed Employee Plan has been adopted since the date of
such letter covering such Assumed Employee Plan that would adversely affect such
favorable determination; or (2) still has a remaining period of time in which to
apply for or receive such letter and to make any amendments necessary to obtain
a favorable determination.

(e)

Except as set forth in Section 3.11(e) of the Sellers’ Disclosure Schedule, the
Sellers are not subject to any liability or penalty under Sections 4975 through
4980B of the Tax Code or Title I of ERISA.  The Sellers have complied with all
applicable health care continuation requirements in Section 4980B of the Tax
Code and in ERISA.  No “Prohibited Transaction”, within the meaning of Section
4975 of the Tax Code or Sections 406 or 407 of ERISA and not otherwise exempt
under Section 408 of ERISA, has occurred with respect to any Assumed Employee
Plan.

(f)

Except as set forth in Section 3.11(f) of the Sellers’ Disclosure Schedule, the
Sellers have not incurred nor could reasonably be expected to incur any material
liability under Title IV of ERISA.





46

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(g)

Except as set forth in Section 3.11(g) of the Sellers’ Disclosure Schedule,
there is no contract, plan or arrangement covering any employee or former
employee of the Business that, individually or collectively, could give rise to
the payment as a result of the Transactions of any amount that would not be
deductible by reason of Section 280G of the Tax Code.  For purposes of the
foregoing sentence, the term “payment” shall include any payment, acceleration,
forgiveness of indebtedness, vesting, distribution, increase in benefits or
obligation to fund benefits.

(h)

No action, suit or claim (excluding claims for benefits incurred in the ordinary
course of business) has been brought or is pending or threatened against or with
respect to any Assumed Employee Plan or the assets or any fiduciary thereof (in
that Person’s capacity as a fiduciary of such Assumed Employee Plan).  There are
no audits, inquiries or proceedings pending or threatened by the IRS, the United
States Department of Labor, or any other Governmental Authority with respect to
any Assumed Employee Plan.

(i)

Each Assumed Employee Plan that is a “nonqualified deferred compensation plan”
(as defined for purposes of Section 409A(d)(1) of the Tax Code) (1) has been
operated since January 1, 2005 in good faith compliance, and since January 1,
2009 in full documentary and operational compliance, with Section 409A of the
Tax Code and all applicable IRS guidance promulgated thereunder to the extent
such plan is subject to Section 409A of the Tax Code, and (2) as to any such
plan in existence prior to January 1, 2005 and not subject to Section 409A of
the Tax Code, has not been “materially modified” (within the meaning of IRS
Notice 2005-1) at any time after October 3, 2004.

(j)

Except as set forth in Section 3.11(j) of the Sellers’ Disclosure Schedule or as
required by Section 411(d)(3) of the Tax Code in connection with a termination
or partial termination of any Employee Plan intended to qualify under Section
401(a) of the Tax Code, neither the execution and delivery of this Agreement nor
the consummation of the Transactions will (i) result in any payment becoming due
to any employee of the Sellers or any of their Subsidiaries; (ii) increase any
benefits otherwise payable under any Employee Plan; or (iii) result in the
acceleration of the time of payment or vesting of any such benefits.

(k)

If any Canadian Assumed Employee Plan is registered under the Income Tax Act
(Canada) as a pension plan, such Canadian Assumed Employee Plan is not and has
never been, a defined benefit pension plan.

Section 3.12

Taxes.  Except as set forth in Section 3.12 of the Sellers’ Disclosure Schedule:

(a)

Each of the Sellers and the Company Subsidiaries have timely filed or caused to
be timely filed with the appropriate Government Authorities or other taxing
authorities all material Tax Returns that are required to be filed with respect
to the income or operations of the Business or the ownership of the Purchased
Assets (taking into account validly obtained extensions to file Tax Returns),
and such Tax Returns are correct and complete in all material respects;





47

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(b)

Each of the Sellers and the Company Subsidiaries have timely paid all Taxes
shown to be payable on such Tax Returns or otherwise due in respect of the
income and operations of the Business or the ownership of the Purchased Assets,
to the relevant Governmental Authorities or taxing authorities (except to the
extent the Sellers and the Company Subsidiaries are contesting such Taxes in
good faith in proper proceedings, and have established adequate reserves for
such Taxes in accordance with GAAP);

(c)

There are no current or pending audits or other administrative or court
proceedings for the assessment, adjustment or collection of Taxes relating to
the Business or the Purchased Assets;

(d)

No Seller or Company Subsidiary has received, within the past three years, any
written notice of any claims, actions, suits, proceedings or investigations for
the assessment, adjustment or collection of Taxes relating to the Business or
the Purchased Assets from any jurisdiction in which Tax Returns have not been
filed with respect to the Business or the Purchased Assets to the effect that
the filing of Tax Returns may be required;

(e)

There are no material liens for Taxes against any of the Purchased Assets other
than Permitted Encumbrances;

(f)

There is no currently effective extension or waiver of the application of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any Tax relating to the Business or the Purchased Assets;

(g)

Each of the Sellers and the Company Subsidiaries have timely withheld and paid
all material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employees, independent contractors, creditors or
other third parties;

(h)

Each of the Sellers and the Company Subsidiaries have duly and timely collected
all amounts on account of any sales, use, value added, transfer, stamp, stock
transfer, real property transfer and similar Taxes required by Law to be
collected by them and have duly and timely remitted to the appropriate
Governmental Authority any such amounts required by Law to be remitted by each
of them;

(i)

Milacron Canada is duly registered under Subdivision (d) of Division V of Part
IX of the ETA with respect to the GST and harmonized sales tax and under
Division I of Chapter VIII of the Quebec Sales Tax Act with respect to QST; and

(j)

None of the Purchased Assets held by any of the Sellers, other than Milacron
Canada, is taxable Canadian property, as defined in subsection 248(1) of the
Income Tax Act (Canada).

Section 3.13

Material Contracts.

(a)

Section 3.13(a) of the Sellers’ Disclosure Schedule sets forth all Contracts
that are related to, or used in or held for use in, the Business (except for
purchase orders for inventory and other goods and services purchased in
accordance with the Pre-Closing Budget, or in the case of clauses (i), (iv),
(vi)-(x), (xii) and (xiii) below, Contracts (other than Business IP





48

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Agreements) that individually have a future liability not in excess of $100,000
annually or $250,000 during the term thereof, and other than Contracts that are
cancelable by a Seller upon notice of not more than 90 calendar days without
material penalty or cost) (such Contracts collectively, together with the
Business IP Agreements, the “Material Contracts”, and each a “Material
Contract”), including:

(i)

Contracts for the purchase or sale of assets, products or services;

(ii)

Exclusive supply Contracts for the purchase of Inventory or other goods or
services that are otherwise not generally available and that are used in
connection with the Business;

(iii)

Contracts pursuant to which a Seller grants to any Person the right to
manufacture, design, market, distribute or resell any Business product, or to
represent a Seller with respect to any such product, or act as agent for any
Seller in connection with the marketing, distribution or sale of any Business
product;

(iv)

Contracts for the lease of tangible personal property;

(v)

Contracts containing a covenant that restricts a Seller or any Affiliate of a
Seller (including any employee, director or officer, without duplication of
Contracts referenced in Section 3.13(a)(vi) below) from engaging in any line of
business or competing with any Person;

(vi)

Contracts providing for indemnification by a Seller, other than in connection
with respect to standard terms and conditions of a Contract for the purchase or
sale of assets, products or services in the ordinary course of business;

(vii)

Employment, consulting or independent contractor Contracts, other than unwritten
at-will employment Contracts;

(viii)

Contracts relating to a joint venture of the Business;

(ix)

Currency exchange, interest rate, commodity exchange or similar Contracts;

(x)

Contracts for capital expenditures;

(xi)

Contracts with any director, officer or employee of Seller or any of its
Subsidiaries (in each case, other than (A) employment agreements covered in
clause (vii) above, (B) payments of compensation for employment to employees in
connection with unwritten at-will employment Contracts and (C) participation in
Employee Plans by employees);

(xii)

Contracts for radio, television newspaper or other media advertising; and

(xiii)

Contracts not made in the ordinary course of business.





49

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(b)

Except as set forth in Section 3.13(b) of the Sellers’ Disclosure Schedule, each
Material Contract (i) is valid and binding on the applicable Seller (or
Subsidiary of a Seller) and the counterparties thereto, and is in full force and
effect; and (ii) upon consummation of the Transactions, except to the extent
that (x) any consents set forth in Section 3.02 or Section 3.03 of the Sellers’
Disclosure Schedule or (y) either of the Bankruptcy Court approvals to transfer,
are not obtained, shall continue in full force and effect without penalty or
other adverse consequence.  Except as disclosed in Section 3.13(b) of the
Sellers’ Disclosure Schedule, the applicable Seller (or Subsidiary of a Seller)
and, to the Sellers’ Knowledge, the counterparties thereto, are not in breach
of, or default under, any Material Contract to which any of them is a party
except for breaches or defaults that, upon entry or issuance of the Sale Orders
by the Bankruptcy Courts, would not preclude the Sellers (or Subsidiary of a
Seller) from assigning such Material Contract to the Purchaser and that would be
cured or rendered unenforceable in accordance with the Sale Orders.

(c)

The Determined Cure Costs relating to each Material Contract (assuming each
Material Contract becomes an Assigned Contract) are as set forth in
Section 3.13(c) of the Sellers’ Disclosure Schedule, and the aggregate amount of
Determined Cure Costs in connection with the Material Contracts will not exceed
$9,114,043.

Section 3.14

Customers.  Listed in Section 3.14 of the Sellers’ Disclosure Schedule are the
names and addresses of each of the ten most significant customers (by revenue)
of the Business for the twelve-month period ended December 31, 2008 and the
amount for which each such customer was invoiced during such period.  As of the
date hereof, the Seller has not received any written notice and has no knowledge
that any such significant customer of the Business has ceased, or will cease, to
use the products, equipment, goods or services of the Business, or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services at any time, except for such cessations or
reductions that would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

Section 3.15

Suppliers.  Listed in Section 3.15 of the Sellers’ Disclosure Schedule are the
names and addresses of each of the ten most significant suppliers of raw
materials, supplies, merchandise and other goods for the Business for the
twelve-month period ended December 31, 2008 and the amount for which each such
supplier invoiced the Seller during such period.  Except as set forth in Section
3.15 of the Sellers’ Disclosure Schedule, as of the date hereof, the Seller has
not received any written notice and has no knowledge that any such supplier will
not sell raw materials, supplies, merchandise and other goods to the Purchaser
at any time after the Closing on terms and conditions substantially similar to
those used in its current sales to the Business, subject only to general and
customary price increases, except for such changes in supplier relationships
that would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect. Except as set forth in Section 3.15 of
the Sellers’ Disclosure Schedule, none of the raw materials, supplies,
merchandise and other goods supplied to the Business are such that they are not
generally available in the market from more than one source.

Section 3.16

Brokers.  Except as set forth in Section 3.16 of the Sellers’ Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transactions based
upon arrangements made





50

NYDOCS03/882968.12




--------------------------------------------------------------------------------







by or on behalf of any Seller.  The Sellers are solely responsible for the fees
and expenses of the Sellers’ Financial Advisor except for all unpaid
professional fees approved by either Bankruptcy Court which shall be paid in
accordance with the terms of the Sale Orders.

Section 3.17

Insurance.  Set forth in Section 3.17 of the Sellers’ Disclosure Schedule is an
accurate and complete list of each insurance policy and insurance arrangement
that covers the Purchased Assets, the Assumed Liabilities or employees
(including self insurance, but excluding insurance policies providing benefits
under welfare plans and directors’ and officers’ insurance) of the Business (the
“Insurance Policies”).  The Insurance Policies are in full force and effect, all
premiums thereon have been paid, and the Sellers are otherwise in compliance in
all material respects with the terms and provisions of such policies.  No Seller
is in default under any of the Insurance Policies (or any policy required to be
set forth in Section 3.17 of the Sellers’ Disclosure Schedule) and there exists
no event, occurrence, condition or act (including the purchase of the Purchased
Assets hereunder) that, with the giving of notice, the lapse of time or the
happening of any other event or condition, would become a default thereunder.
 No Seller is aware of any pending notice of cancellation or non-renewal of any
such Insurance Policies nor, to the Sellers’ Knowledge, has the termination of
any such Insurance Policies been threatened, and, to the Sellers’ Knowledge,
there exists no event, occurrence, condition or act (including the purchase of
the Purchased Assets hereunder) that, with the giving of notice, the lapse of
time or the happening of any other event or condition, would entitle any insurer
to terminate or cancel any such Insurance Policies.

Section 3.18

Permits.  The Sellers have made available to the Purchaser prior to the date
hereof a true and complete copy of each of the Permits, each of which is listed
in Section 3.18 of the Sellers’ Disclosure Schedule.  Except as would not have a
Material Adverse Effect, the Sellers have obtained and possess all Permits and
have made all registrations or filings with or notices to any Governmental
Authority necessary for the lawful conduct of the Business as presently
conducted and operated, or necessary for the lawful ownership of their
properties and assets or the operation of the Business as presently conducted
and operated.  Each such Permit is valid and in full force and effect and the
Sellers are in material compliance with all such Permits.  Each such Permit, to
the extent assignable, is included in the Purchased Assets.  The consummation of
the Transactions will not result in the revocation, cancellation or termination
of, or any adverse amendment or modification to, any such Permit.  Any
applications for the renewal of any such Permit that are due prior to the
Closing Date will be timely made or filed by the applicable Seller prior to the
Closing Date.  No proceeding to modify, suspend, revoke, withdraw, terminate or
otherwise limit any such Permit is pending or threatened and there is no valid
basis for any such proceeding.  No administrative or governmental action or
proceeding has been taken in connection with the expiration, continuance or
renewal of any such Permit and there is no valid basis for any such proceeding.

Section 3.19

Absence of Certain Changes.  Other than as a result of the commencement of the
Cases, since December 31, 2008, the Business has not experienced or realized any
(a) damage, destruction or loss, whether covered by insurance or not,
individually having a cost of $250,000 or more; (b) change in accounting methods
or principles or any write-down, write up or revaluation of any of the Purchased
Assets or Assumed Liabilities, in each case except depreciation accounted for in
the ordinary course of business and write-downs of inventory which reflect the
lower of cost or market and, in each case, which are in the ordinary





51

NYDOCS03/882968.12




--------------------------------------------------------------------------------







course of business and in accordance with GAAP; or (c) sale, assignment,
transfer, lease or license of or on any of the Business’s tangible assets,
except in the ordinary course of business consistent with past practice, or
agreement, whether orally or in writing, to do any of the foregoing in this
Subsection 3.19(c).  Since December 31, 2008, other than as a result of the
commencement of the Cases, there has not been, occurred or arisen any agreement,
condition, action, omission or event which would be prohibited (or require
consent) under Section 5.02 had it existed, occurred or arisen after the date of
this Agreement.

Section 3.20

Labor Matters.

(a)

Except as set forth in Section 3.20(a) of the Sellers’ Disclosure Schedule, none
of the Sellers nor any of their Subsidiaries are a party to any collective
bargaining agreement or are required to recognize any union as bargaining agent
for any employees.

(b)

Except as set forth in Section 3.20(b) of the Sellers’ Disclosure Schedule, as
of the date hereof, there are no (i) strikes, work stoppages, work slowdowns or
lockouts pending or, to the Sellers’ Knowledge, threatened against or involving
the Sellers or any of their Subsidiaries, or (ii) unfair labor practice charges,
grievances or complaints pending or, to the Sellers’ Knowledge, threatened by or
on behalf of any employee or group of employees of the Sellers or any of their
Subsidiaries, except in each case as would not have a Material Adverse Effect.

Section 3.21

Assets.  The Purchased Assets (as of the date of this Agreement and disregarding
any changes to the Purchased Assets that may occur after the date hereof at the
option of the Purchaser pursuant to Sections 2.01(a), 2.01(b), 5.01(a) or 5.20
hereof) constitute substantially all of the assets necessary for the operation
of the Business as presently conducted.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER

Except as set forth in the corresponding sections or subsections of the
Purchaser’s Disclosure Schedule, the Purchaser hereby represents and warrants to
the Sellers as follows:

Section 4.01

Organization and Authority of the Purchaser.  The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the Laws of Delaware and has all necessary limited liability company power and
authority to enter into this Agreement and the Ancillary Agreements to which it
is a party, to carry out its obligations hereunder and thereunder and to
consummate the Transactions.  As of the Closing Date, the Purchaser will be duly
licensed or qualified to do business and will be in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed, qualified or in good standing would
not adversely affect the ability of the Purchaser to carry out its obligations
under this Agreement and the Ancillary Agreements to which it is a party, and to
consummate the Transactions.  The execution and delivery by the Purchaser of
this Agreement and the Ancillary Agreements to which it is a party, the
performance by the Purchaser of its





52

NYDOCS03/882968.12




--------------------------------------------------------------------------------







obligations hereunder and thereunder and the consummation by the Purchaser of
the Transactions have been duly authorized by all requisite limited liability
company action on the part of the Purchaser.  This Agreement has been, and upon
their execution the Ancillary Agreements to which the Purchaser is a party shall
have been, duly executed and delivered by the Purchaser, and (assuming due
authorization, execution and delivery by each of the Sellers and other parties
thereto), subject to the approval of the Bankruptcy Courts, this Agreement
constitutes, and upon their execution the Ancillary Agreements to which the
Purchaser is a party shall constitute, legal, valid and binding obligations of
the Purchaser, enforceable against the Purchaser in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar Laws now or hereafter in effect relating to creditors’ rights
generally and subject to general principles of equity.

Section 4.02

No Conflict.  Except as described in Section 4.02 of the Purchaser’s Disclosure
Schedule, subject to the approval of the Bankruptcy Courts, and assuming that
all consents, approvals, authorizations and other actions described in
Section 4.03 have been obtained, all filings and notifications listed in
Section 4.03 of the Purchaser’s Disclosure Schedule have been made, and any
applicable waiting period has expired or been terminated, and except as may
result from any facts or circumstances relating solely to the Sellers, the
execution, delivery and performance by the Purchaser of this Agreement and the
Ancillary Agreements to which the Purchaser is a party do not and will not:
 (a) violate, conflict with or result in the breach of any provision of the
organizational documents of the Purchaser; (b) conflict with or violate any Law
or Order applicable to the Purchaser or its assets, properties or businesses; or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Purchaser is a
party, except, in the case of clause (c), as would not materially and adversely
affect the ability of the Purchaser to carry out its obligations under this
Agreement and the Ancillary Agreements to which it is a party, and to consummate
the Transactions.

Section 4.03

Governmental Consents and Approvals.  The execution, delivery and performance by
the Purchaser of this Agreement and each Ancillary Agreement to which the
Purchaser is a party do not or, upon the entry by the Bankruptcy Courts of the
Sale Orders as required by Section 8.01(d) and Section 8.02(d), will not require
any consent, approval, authorization or other Order of, action by, filing with,
or notification to, any Governmental Authority, except (i) as described in
Section 4.03 of the Purchaser’s Disclosure Schedule and (ii) where failure to
obtain such consent, approval, authorization or action, or to make such filing
or notification, would not prevent or materially delay the consummation by the
Purchaser of the Transactions.

Section 4.04

Litigation.  As of the date hereof, no Action by or against the Purchaser is
pending or, to the Purchaser’s Knowledge, threatened, which would reasonably be
expected to affect the legality, validity or enforceability of this Agreement,
any Ancillary Agreement or the consummation of the Transactions.





53

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 4.05

Brokers and Finders.  Except for the Purchaser’s Financial Advisor, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions based upon arrangements made
by or on behalf of the Purchaser.

Section 4.06

Condition of the Business.  Notwithstanding anything contained in this Agreement
to the contrary, the Purchaser acknowledges and agrees that the Sellers are not
making any representations or warranties in this Agreement, express or implied,
beyond those expressly given by the Sellers in Article III hereof (as modified
by the Sellers’ Disclosure Schedule).  The Purchaser further represents that
neither the Sellers nor any of their Affiliates nor any other Person has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Sellers or any of their
Affiliates, the Business or the Transactions not expressly set forth in this
Agreement, and none of the Sellers, any of their Affiliates or any other Person
will have or be subject to any liability to the Purchaser or any other Person
resulting from the distribution to the Purchaser or its representatives or the
Purchaser’s use of, any such information, including any confidential memoranda
distributed on behalf of the Sellers relating to the Business or other
publications or data room information provided to the Purchaser or its
representatives, or any other document or information in any form provided to
the Purchaser or its representatives in connection with the sale of the Business
and the Transactions.  The Purchaser acknowledges that it has conducted to its
satisfaction, its own independent investigation of the Business and, in making
the determination to proceed with the Transactions the Purchaser has relied on
the results of its own independent investigation.

Section 4.07

Financial Capability.  The Purchaser has the financial capability and other
resources to pay the Purchase Price, including the assumption and timely payment
and performance of the Assumed Liabilities, and otherwise fulfill its obligation
to consummate the Transactions at the Closing.

Section 4.08

Canadian Regulations.  The Purchaser is a “WTO Investor” as defined in the
Investment Canada Act (R.S.C. 1985 c.28 (1st Supp).

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01

Assumption of Assigned Contracts.

(a)

At any time and from time to time after the date hereof, but in no event later
than ten (10) days prior to the Sale Hearing, the Purchaser may, by written
notice to Milacron, elect to (i) exclude from the Transactions and have treated
as Excluded Contracts under the terms hereof (x) any one or more of the Assigned
Contracts that would otherwise be Purchased Assets (including any lease pursuant
to which the Leased Real Property is leased by a Seller) or (y) any one or more
of the Permits that would otherwise be Purchased Assets or (ii) include in the
Transactions and have treated as Assigned Contracts under the terms hereof, any
one or more Contracts that would otherwise be Excluded Contracts (or Material
Contracts that were not adequately disclosed by the Sellers to the Purchaser as
of the date hereof).  Any Assigned Contract or Permit designated in such a
notice pursuant to clause (i) of the preceding





54

NYDOCS03/882968.12




--------------------------------------------------------------------------------







sentence (each such designated Assigned Contract or Permit, an
“Excluded Contract”, and all such designated Assigned Contracts and Permits
collectively, the “Excluded Contracts”) shall no longer be an Assigned Contract
or a Permit to be Transferred to the Purchaser hereunder.  There shall be no
adjustment to the Purchase Price as a result of the Purchaser’s election to
exclude or include any one or more of the Assigned Contracts or Permits from the
Transactions pursuant to this Section 5.01(a) except that the Purchaser shall
not be required to make any payments for Determined Cure Costs or any other
amounts for any such Excluded Contracts (other than Assigned Contracts
subsequently included in the Transactions pursuant to clause (ii) of this
Section 5.01(a)).

(b)

At the time of Closing, and subject to Section 2.02(b) and (A) the approval of
the Bankruptcy Courts pursuant to the Sale Orders or such other Order or Orders
of the U.S. Bankruptcy Court and (B) the receipt of all necessary Consents in
respect of Assigned Contracts (including such Contracts that are Canadian
Contracts), in each case, such approval or Consent in form and substance
satisfactory to the Purchaser, in its sole discretion, the Sellers shall assume
all such Assigned Contracts and then assign to the Purchaser (which assignment
shall be pursuant to the Bankruptcy Code and Canadian Law, if applicable), and
the Purchaser shall assume from the Sellers, all such Assigned Contracts.

(c)

Subject to the terms of Section 2.04(d), Section 2.11 and Section 5.01(a), the
Purchaser shall make provision for the payment of the Determined Cure Costs in
accordance with the Sale Orders.  The Sellers shall use their commercially
reasonable efforts, including the Filing and prosecution of any and all
appropriate proceedings in either Bankruptcy Court, to establish the Determined
Cure Costs, if any, for each Assigned Contract, as reflected in Section 3.13(c)
of the Sellers’ Disclosure Schedule.

(d)

To the extent any non-Debtor party (an “Objecting Assigned Contract Party”) to
an Assigned Contract Files an objection to the assignment thereof, including
based on the Determined Cure Costs associated therewith, the Sellers shall
permit the Purchaser to lead all negotiations associated with such objection,
including the resolution or settlement thereof, and to the extent requested by
Purchaser, the Sellers shall assist the Purchaser in good faith in connection
therewith, including Filing or supporting any reply brief(s) Filed or requested
to be Filed by Purchaser in respect thereof.

Section 5.02

Conduct of Business Prior to the Closing.

(a)

The Sellers covenant and agree that, except (1) as described in Section 5.02(a)
of the Sellers’ Disclosure Schedule, (2) as required by Law, (3) expressly
permitted by the DIP Term Loan Credit Agreement, or (4) with the prior written
consent of the Purchaser, between the date hereof and the Closing, each Seller
shall:

(i)

use its commercially reasonable efforts and take all necessary actions to
preserve intact in all material respects the Purchased Assets, to maintain,
preserve and keep the Purchased Assets in good condition and repair (normal wear
and tear excepted), and to maintain in effect all material licenses, permits,
and approvals of Governmental Authorities which are necessary for the conduct of
the Business;





55

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(ii)

conduct the Business only in the ordinary course of business consistent with
past practice, subject in all respects to and to the extent not inconsistent
with the requirements of Section 5.01 and the other subsections of this
Section 5.02;

(iii)

use commercially reasonable efforts to maintain in all material respects the
goodwill and organization of the Business and the Sellers’ relationship with the
Business Employees, material suppliers, customers, lenders, lessors and others
having business dealings with them in connection with the Business;

(iv)

with the Purchaser’s prior consent, exercise any rights of renewal with respect
to any Leased Real Property that by its terms would otherwise expire;

(v)

subject to Section 2.11(b), use commercially reasonable efforts to obtain all
necessary consents to the transfer of the Contracts that are to be transferred
to the Purchaser pursuant to this Agreement;

(vi)

use commercially reasonable efforts to obtain authorization pursuant to the Sale
Orders to execute, deliver and/or file Uniform Commercial Code or the Personal
Property Security Act (Ontario), lien releases, discharges, financing change
statements and such other documents, notices or instruments as the Purchaser may
reasonably deem necessary to release all Liens against the Purchased Assets;

(vii)

subject to compliance with the terms of the DIP Facility, pay and discharge
their post-petition administrative Liabilities relating to the Business as they
come due in the ordinary course of business except those contested in good faith
by the Sellers; and

(viii)

consult in good faith from time to time with the Representatives of the
Purchaser to report material operational developments and the general status of
ongoing operations of the Business, including any Material Adverse Effect.

(b)

The Sellers covenant and agree that, except (1) as described in Section 5.02(b)
of the Sellers’ Disclosure Schedule, (2) as required by Law, (3) expressly
permitted by the DIP Term Loan Credit Agreement, or (4) with the prior written
consent of the Purchaser, between the date hereof and the Closing, none of the
Sellers shall:

(i)

sell, lease, dispose or otherwise transfer or distribute any of the Purchased
Assets, or any interest therein, other than the sale of Inventory made in the
ordinary course of business;

(ii)

make any material changes to any method of accounting or accounting practice or
policy used by the Sellers (as it relates to the Business), other than such
changes required by GAAP;

(iii)

enter or agree to enter into any Material Contract which may be included in the
Purchased Assets, or make or agree to make a material change or modification to
any existing Material Contract included in the Purchased Assets, except





56

NYDOCS03/882968.12




--------------------------------------------------------------------------------







for agreements relating to sale and purchase of Inventory to and from customers
and suppliers in the ordinary course of business;

(iv)

(A) abandon, disclaim, dedicate to the public, sell, assign or grant any
security interest in, to or under any Business Intellectual Property, Business
IT Asset or Business IP Agreement, including failing to perform or cause to be
performed all applicable filings, recordings and other acts, or to pay or cause
to be paid all required fees and Taxes, to maintain and protect its interest in
the Business Intellectual Property, Business IT Assets and Business IP
Agreements, (B) grant to any third party any license, or enter into any covenant
not to sue, with respect to any Business Intellectual Property or Business IT
Asset, except in the ordinary course of business consistent with past practice,
(C) develop, create or invent any Intellectual Property jointly with any third
party, (D) disclose or allow to be disclosed any confidential information or
confidential Business Intellectual Property to any Person, other than employees
of the Sellers that are subject to a confidentiality or non-disclosure covenant
protecting against further disclosure thereof, or (E) fail to notify the
Purchaser promptly of any infringement, passing-off, misappropriation or other
violation of or conflict with any Business Intellectual Property of which any
Seller becomes aware and to consult with the Purchaser regarding the actions (if
any) to take to protect such Business Intellectual Property;

(v)

enter into any Contract for the sale of any of the Owned Real Property or the
sublease of any of the Leased Real Property;

(vi)

amend its certificate or articles of incorporation, bylaws, certificate of
formation, limited liability company agreement or other organizational documents
if any such amendment would have an adverse effect on the ability of any Seller
to consummate the Transactions or otherwise adversely affect the Business or the
value, utility or transferability of the Purchased Assets;

(vii)

purchase, redeem or agree to purchase or redeem any of its equity interests,
options, warrants or rights to purchase equity interests or securities of any
kind convertible or exchangeable for equity interests;

(viii)

acquire any entity or all or substantially all of the assets of any entity or
make any other investment outside the ordinary course of business;

(ix)

create or incur any Indebtedness other than Indebtedness permitted under the DIP
Term Loan Credit Agreement, the DIP ABL Credit Agreement and the Final DIP Order
and, in each case, Orders of the Bankruptcy Courts consistent therewith or
permit any Lien to be created on the Purchased Assets other than Permitted
Encumbrances;

(x)

modify or revoke any material Tax election, or change in method of Tax
accounting, in each case, relating to the income or operations of the Business
or the ownership of the Purchased Assets;





57

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(xi)

declare, issue, make or pay any dividend or other distribution of assets,
whether consisting of money, other personal property, real property or other
thing of value, to holders of its equity interests;

(xii)

enter into, amend or modify any transaction or Contract or employee plan with
any Affiliate, director, officer, manager or employee of any Seller except in
the ordinary course of business and except in the case of employees pursuant to
written Contracts existing as of the date hereof and made available to the
Purchaser;

(xiii)

take any other action that would require Bankruptcy Court approval unless such
approval is obtained; or

(xiv)

agree to take any of the actions specified in this Section 5.02, except as
expressly contemplated by this Agreement and the Ancillary Agreements.

Section 5.03

Access to Information.  From the date hereof until the Closing, upon reasonable
notice, the Sellers shall, and shall cause their respective Representatives,
accountants and counsel to:  (a) afford the Purchaser, its Affiliates, potential
financing sources and their respective authorized Representatives reasonable
access to the offices, properties and books and records of the Sellers (to the
extent relating to the Business, the Purchased Assets or the Assumed
Liabilities), including access to conduct environmental site assessments; and
(b) furnish to the respective authorized Representatives of the Purchaser and
its Affiliates and potential financing sources such additional financial and
operating data and other information regarding the Business, the Purchased
Assets and the Assumed Liabilities (or copies thereof) as the Purchaser may from
time to time reasonably request.

Section 5.04

Regulatory and Other Authorizations; Notices and Consents.  The Sellers shall
use their reasonable best efforts to promptly obtain all waivers,
authorizations, notices to proceed, Consents, orders and approvals of all
Governmental Authorities, officials and other Persons, make all required
filings, applications and petitions with, and give all required notices to, the
applicable Governmental Authorities and other Persons that may be or become
necessary for their execution and delivery of, and the performance of their
obligations pursuant to, this Agreement and the Ancillary Agreements and will
cooperate fully with the Purchaser in promptly seeking to obtain all such
waivers, authorizations, Consents, orders, notices to proceed and approvals.
 Without limiting the generality of the foregoing, each of the parties hereto
shall make, or cause to be made, all filings required (if any) of each of them
or any of their respective Subsidiaries or Affiliates under the HSR Act with
respect to the transactions contemplated hereby as promptly as practicable and,
in any event, within 10 days after the date hereof, and the parties hereto shall
use their reasonable best efforts to respond to any requests for additional
information made by any Governmental Authority to which any such filing was
made, to cause any applicable waiting periods to terminate or expire at the
earliest possible date and to resist vigorously, at their respective cost and
expense, any assertion that the transactions contemplated herein constitute a
violation of the HSR Act, all to the end of expediting consummation of the
Transactions.

Section 5.05

Permits.  Commencing on the date of this Agreement, the parties, cooperating in
good faith, shall use commercially reasonable efforts to take such steps,
including





58

NYDOCS03/882968.12




--------------------------------------------------------------------------------







the filing of any required applications with Governmental Authorities, as may be
necessary (i) to effect the transfer of the Permits, including the Environmental
Permits, to the Purchaser on or as soon as practicable after the Closing Date,
to the extent such transfer is permissible under applicable Law, and (ii) to
enable the Purchaser to obtain, on or as soon as practicable after the Closing
Date, any additional licenses, permits, approvals, consents, certificates,
registrations, and authorizations (whether governmental, regulatory, or
otherwise), including any Environmental Permits, as may be necessary for the
lawful operation of the Business from and after the Closing Date.

Section 5.06

Environmental Related Actions.  The Sellers shall, at their own cost and
expense, comply with the notice and transfer requirements of any Environmental
Laws triggered by the sale or transfer of any Owned Real Property or any Leased
Real Property, including conducting or funding any Remedial Action required
thereunder.

Section 5.07

Intellectual Property.

(a)

No later than five (5) Business Days following the Closing, each Seller shall,
and shall cause each of its Affiliates to, file amendments with the appropriate
Governmental Authorities changing its corporate name, “doing business as” name,
trade name, and any other similar corporate identifier (each, a “Corporate
Name”) to a Corporate Name that does not contain any of the Trademarks included
in the Business Intellectual Property (the “Transferred Trademarks”).  The
Sellers acknowledge that following the Closing, except as set forth in this
Section 5.07(a), (i) as between the Sellers, on the one hand, and the Purchaser
on the other, all right, title and interest in and to the Transferred Trademarks
(including any and all registrations and applications therefor) shall be owned
by the Purchaser, (ii) neither the Sellers nor any of their Affiliates shall (A)
use or have any rights in or to any Transferred Trademarks or any confusingly
similar variations thereof, or (B) contest the ownership or validity of any
rights of the Purchaser or its Affiliates in or to any Transferred Trademarks.

(b)

No later than ten (10) days prior to the Closing, the Sellers shall provide the
Purchaser with a true and complete list of all applicable filings, recordings
and other acts, and all fees, Taxes and other payments, that are required to be
made within ninety (90) days following the Closing to maintain the validity and
enforceability of the Registered Owned Intellectual Property and the Purchaser’s
interest therein.

(c)

In the event that the Purchaser acquires any Business Intellectual Property that
is subject to an IP Agreement that is an Excluded Contract or is otherwise not
included in the Purchased Assets, pursuant to which a Seller is a licensor of
such Business Intellectual Property (each, an “Excluded IP Agreement”), from and
after the Closing, to the extent that the licensee under such Excluded IP
Agreement is obligated to make payments on account of such Business Intellectual
Property (including pursuant to section 365(n) of the Bankruptcy Code), any and
all rights of the Sellers to receive such royalties and other payments are
hereby assigned to the Purchaser and the Sellers shall turn over to the
Purchaser any such payments that are received by the Sellers on and after the
Closing Date.

(d)

On or before the Closing Date, the Sellers shall deliver to the Purchaser, in a
reasonably usable format, all tangible and electronic records and information in
the Sellers’





59

NYDOCS03/882968.12




--------------------------------------------------------------------------------







possession or under the Sellers’ control concerning the Business Intellectual
Property and Business IT Assets, and all copies thereof, including, but not
limited to, all Business IP Agreements, documentation concerning registrations
and applications, prosecution histories, correspondence with Governmental
Authorities, litigation files relating to infringements, disputes or demands,
including opposition, expungement and cancellation proceedings, cease and desist
and protest letters, and all documents concerning security interests, mortgages,
and other Liens.

Section 5.08

Further Action.  Each party hereto shall use its commercially reasonable efforts
to take, or cause to be taken, all appropriate action, to do or cause to be done
all things necessary, proper or advisable under applicable Law, and to execute
and deliver such documents and other papers, as may be reasonably required to
carry out the provisions of this Agreement and consummate and make effective the
Transactions.  Without limiting the generality of the foregoing each of the
Sellers shall use its commercially reasonable efforts to cause its accountants,
attorneys, advisors, employees and other Representatives to cooperate with the
Purchaser in order to consummate and make effective the Transactions, including
with respect to all information to enable the Purchaser and the Canadian
Purchaser to make the offers to employees described in Section 6.01(a).  

Section 5.09

Cooperation and Exchange of Information.  

(a)

The Purchaser and the Sellers will provide each other (at no charge, other than
reasonable out-of-pocket expenses) with such cooperation and information as may
be reasonably requested in preparing or finalizing any financial statements or
accounting records or filing any Tax Return, amended Tax Return or claim for
refund, determining any liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of Taxes
relating to the Purchased Assets or the Business.  Such cooperation and
information shall include providing reasonable access to accounting systems and
records and providing copies of relevant Tax Returns or portions thereof,
together with accompanying schedules and related work papers and documents
relating to rulings or other determinations by taxing authorities.  Each of the
parties will make themselves (and their respective employees and
Representatives) reasonably available, on a mutually convenient basis, to
provide explanations of any documents or information provided under this
Section 5.09(a) and to provide reasonable assistance with the preparation or
finalization of any financial statements or accounting records.  The Purchaser
and the Sellers will retain all Tax Documents in their possession (or in the
possession of their Affiliates) relevant to the Purchased Assets or the Business
for the taxable period first ending after the Closing and for all prior taxable
periods until the later of (i) the expiration of the statute of limitations of
the taxable periods to which such Tax Documents relate, without regard to
extensions, and (ii) six (6) years following the due date for the filing of the
Tax Returns covered by such Tax Documents (without regard to extensions).  After
such time, before the Purchaser or any Seller shall dispose of any such Tax
Documents in its possession (or in the possession of its Affiliates), the other
party shall be given the opportunity, after 90 days’ prior written notice, to
remove and retain all or any part of such Tax Documents as such other party may
select (at such other party’s expense).  In the event that a Seller is
liquidated or otherwise ceases to be a going concern prior to the expiration of
the period described in the second preceding sentence and such Seller’s Tax
Documents are not retained by any such Seller’s Affiliate, such Seller shall
offer the Purchaser the opportunity (with





60

NYDOCS03/882968.12




--------------------------------------------------------------------------------







90 days’ prior written notice or such shorter period of notice as may be
practicable) to remove and retain such Tax Documents (at the Purchaser’s
expense), and such Seller may then dispose of any such Tax Documents not removed
by the Purchaser.  If it is not practical for the Purchaser or the Sellers to
give the other party the right to retain Tax Documents under this
Section 5.09(a), the other party may instead be given a reasonable opportunity
to make copies, at its own expense of such Tax Documents.  Any information
obtained under this Section 5.09(a) shall be kept confidential, except as may be
otherwise required in connection with the filing of Tax Returns or claims for
refund or in conducting an audit or other proceeding.

(b)

From and after the date of this Agreement, the Sellers shall not take any
actions (including, but not limited to, filing any Tax Return or amended Tax
Return, responding to any audit or inquiry by a taxing authority, or settling or
compromising any controversy with a taxing authority) that could materially
affect the Tax Liability of the Purchaser without the prior written consent of
the Purchaser, provided that this Section 5.09(b) shall not apply to Income
Taxes of the Sellers or Tax Returns in respect thereof.

Section 5.10

Taxes.  

(a)

In the event that any Conveyance Taxes (as may be reduced or eliminated pursuant
to Section 1146(b) of the Bankruptcy Code and/or the Sale Orders entered by the
Bankruptcy Courts) are assessed or imposed on the transfer of the Purchased
Assets to the Purchaser under this Agreement, subject to paragraph (c) below,
the Conveyance Taxes are in addition to the Purchase Price and the Purchaser
shall pay such Conveyance Taxes.  The Sellers shall cooperate, and take all
actions reasonably requested by the Purchaser, in connection with the completion
and filing of all Tax Returns relating to such Conveyance Taxes.

(b)

Prior to the Closing Date, the Sellers and the Purchaser shall reasonably
determine the liability for real and personal Property Taxes for any Straddle
Period, and the Sellers shall pay to the Purchaser the portion of the Property
Taxes for the Straddle Period that ends as of the Closing Date.

(c)

If applicable, the Canadian Purchaser and Milacron Canada shall jointly elect,
under subsection 167(1) of Part IX of the ETA, section 75 of the Quebec Sales
Tax Act, and/or any equivalent or corresponding provision under any applicable
provincial or territorial legislation imposing a similar value added or
multi-staged tax, that no tax be payable with respect to the purchase and sale
of the Canadian Assets under this Agreement. If the Canadian Purchaser and
Milacron Canada determine that such elections are to be made, the Canadian
Purchaser and Milacron Canada shall make such elections in prescribed form
containing prescribed information and the Canadian Purchaser shall file such
elections in compliance with the requirements of the applicable legislation.

(d)

The Canadian Purchaser shall have received evidence satisfactory to it that, in
respect of the purchase and sale of the Canadian Assets under the Agreement,
Milacron Canada has complied with the requirements of section 6 of the Retail
Sales Tax Act (Ontario), if applicable, and any equivalent or corresponding
provision under any other applicable tax legislation, if applicable.





61

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(e)

In accordance with the requirements of the Income Tax Act (Canada), the
regulations thereunder, the administrative practice and policy of the Canada
Revenue Agency and any applicable equivalent or corresponding provincial or
territorial legislative, regulatory and administrative requirements, if
applicable, the Canadian Purchaser and Milacron Canada shall make and file, in a
timely manner,

(i)

a joint election(s) to have the rules in section 22 of the Income Tax Act
(Canada), and any equivalent or corresponding provision under applicable
provincial or territorial tax legislation, apply in respect of the Receivables
that are the subject of such election, and shall designate therein that portion
of the Purchase Price allocated to the Receivables that are the subject of such
election in accordance with the procedures set out in Section 2.05 of this
Agreement as the consideration paid by the Canadian Purchaser to Milacron
Canada; and

(ii)

a joint election(s) to have the rules in subsection 20(24) of the Income Tax Act
(Canada), and any equivalent or corresponding provision under applicable
provincial or territorial tax legislation, apply to the obligations of Milacron
Canada in respect of undertakings which arise from the operation of the Business
and to which paragraph 12(1)(a) of the Income Tax Act (Canada) applies.  The
Canadian Purchaser and Milacron Canada acknowledge that Milacron Canada is
transferring assets to the Canadian Purchaser which have a value equal to the
elected amount as consideration for the assumption by the Canadian Purchaser of
such obligations of Milacron Canada.

(f)

At the Closing Date, the Canadian Purchaser shall be duly registered under
Subdivision (d) of Division V of Part IX of the ETA with respect to the GST and
under Division I of Chapter VIII of the Quebec Sales Tax Act with respect to
QST.

Section 5.11

Documents at Closing.  Subject to the terms hereof, each party hereto agrees to
execute and deliver on the Closing Date those documents identified in
Sections 2.08 and 2.09 to which it is a party.

Section 5.12

Nondisclosure.  Subject to Section 5.13, the disclosure to the public or to any
third party of any material non-public information concerning or relating to any
party hereto or the Transactions shall be governed by the terms and conditions
of the Bid Procedures Orders.

Section 5.13

Parties’ Access to Records After Closing.  Each Seller acknowledges that all
customer lists, records and other information pertaining to any Seller, the
Business or its customers that are included in the Purchased Assets are
proprietary, confidential information and that on and after the Closing, all
such lists, records and information shall be the property of the Purchaser.  In
the event that any party hereto needs and requests access to such records in the
possession of any other party hereto relating to any of the Purchased Assets,
the Assumed Liabilities, the Business or the Transactions for the purpose of
(i) complying with any subpoena or other investigative demand by any
Governmental Authority, (ii) for any civil litigation, (iii) the administration,
resolution and wind-down of the Cases, and (iv) any other legitimate purpose not
injurious to such other party, such other party will allow such requesting





62

NYDOCS03/882968.12




--------------------------------------------------------------------------------







party and its authorized Representatives and agents reasonable access to such
records and to that party’s employees and Representatives at no charge during
normal business hours at such other party’s place of business for the sole
purpose of obtaining information for use as aforesaid and will permit such
requesting party to make extracts and copies thereof as may be necessary or
convenient and, if required for such purpose, to have access to and copies of
original documents (at such requesting party’s expense).  To the extent this
Section 5.13 conflicts with Section 5.09, Section 5.09 shall control.

Section 5.14

Notification of Certain Matters.  Except with respect to the actions required by
this Agreement, the Sellers shall give prompt notice to the Purchaser, and the
Purchaser shall give prompt notice to the Sellers, of (i) the occurrence or
non-occurrence of any event, the occurrence or non-occurrence of which would
cause any of its representations or warranties in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Closing Date and (ii) any
material failure of any Seller, on the one hand, or the Purchaser, on the other
hand, as the case may be, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement; provided,
however, the delivery of any notice pursuant to this Section 5.14 shall not
limit or otherwise affect the remedies available to the party receiving such
notice under this Agreement.

Section 5.15

Customers and Suppliers.  The Sellers shall, promptly following the request
thereof by the Purchaser, but not earlier than ten (10) Business Days prior to
the scheduled Closing Date, seek and use its commercially reasonable efforts to
arrange such meetings and telephone conferences (which meetings and conferences
shall include a representative from the Sellers) with all material customers and
suppliers of the Sellers as may be reasonably necessary for the Purchaser to
conduct a comprehensive review of the Sellers’ relations with its customers and
suppliers.

Section 5.16

Payments, Proceeds and Omitted Assets.

(a)

If, at any time on or after Closing, any Seller receives any asset or any
proceeds in respect of any Purchased Asset, whether or not in payment of any sum
due to the Purchaser, or otherwise comes into possession of any Purchased Asset
or product or proceed thereof, such Seller shall turn over such asset or proceed
to the Purchaser or its designated Affiliate and pending such turnover, such
Seller shall hold such asset or proceed in trust for the benefit of the
Purchaser or it designated Affiliate.

(b)

If, at any time on or after Closing, the Purchaser or its designated Affiliate
receives any asset or any proceeds in respect of any Excluded Asset, whether or
not in payment of any sum due to any Seller, or otherwise comes into possession
of any Excluded Asset or product or proceed thereof, the Purchaser or its
designated Affiliate shall turn over such asset or proceed to the Sellers and
pending such turnover, the Purchaser or its designated Affiliate shall hold such
asset or proceed in trust for the Sellers’ benefit.

(c)

Following the Closing, in the event that any assets, properties, rights and
claims of any kind or nature, whether tangible or intangible, real, personal or
mixed, wherever located and whether or not carried or reflected on the books and
records of any of the Sellers or their Subsidiaries, whether now existing or
hereinafter acquired, which relate to the Business or





63

NYDOCS03/882968.12




--------------------------------------------------------------------------------







which are used, useful or held for use in, or have been acquired in connection
with, the operation of the Business, have not, but pursuant to this Agreement
should have, been included in the Purchased Assets (“Omitted Assets”), the
Sellers shall transfer, or cause to be transferred, such Omitted Assets to the
Purchaser or its designated assignee.  Pending such transfer, the Sellers shall
hold such Omitted Assets and provide to the Purchaser or its designated assignee
all of the benefits (including any amounts paid to the Sellers in respect
thereof) associated with the ownership thereof, and the Sellers shall cause such
Omitted Assets to be used or retained as may be reasonably instructed by the
Purchaser.

Section 5.17

Transition Services Agreement.  To the extent reasonably necessary as mutually
agreed by the parties on or prior to June 5, 2009, the parties shall negotiate
in good faith as promptly as practicable following the date of this Agreement in
order to finalize a transition services agreement (“Transition Services
Agreement”) whereby from and after the Closing until the completion by the
Sellers (and any successor entities in the Cases) of the wind down of their
operations, the parties will provide to each other such support services and
access to real property and books and records on terms (including with respect
to price) reasonably satisfactory to the Purchaser and the Sellers.

Section 5.18

Plan.  To the extent the Purchaser deems it necessary or desirable to consummate
the Transactions under a Plan, the Sellers, for the benefit of the Purchaser,
shall cooperate in good faith with the Purchaser to negotiate and implement such
Plan in order to give effect to the Transactions.

Section 5.19

Sale of Certain Assets.  The sale of any outstanding equity interests in or
assets of those entities listed in Section 5.19 of Sellers’ Disclosure Schedule
shall be subject to, and conditioned upon, the prior written consent of the
Purchaser.

Section 5.20

Certain Transactions.  In the event that prior to June 5, 2009, the Purchaser
determines, in its sole discretion, that it does not wish to acquire all or a
portion of the Transferred Subsidiaries or their respective businesses, the
Sellers shall cooperate in good faith to restructure this Agreement and the
Transactions in a manner satisfactory to the Purchaser in its sole discretion;
provided that if the Purchaser elects to restructure this Agreement or the
Transactions to include a portion, but less than all, of the Business and assets
of the European Subsidiaries (and Subsidiaries thereof), the Purchaser and the
Sellers shall cooperate in good faith to negotiate a resolution with Lloyds TSB
Bank PLC, Netherlands Branch and Belgium Branch, Lloyds TSB Commercial Finance
Limited (together “Lloyds”) that secures Lloyds’ cooperation with the parties
and enables the Sellers and the Purchaser to consummate the Transactions, which
resolution shall include, among other things, a release of all obligations owed
under the Lloyds’ Facility by any European Subsidiary (or Subsidiary thereof)
that is not acquired by the Purchaser and a release of any Liens under the
Lloyds Facility in respect of any part of the Business or assets not acquired by
the Purchaser.  In addition to the foregoing, if such a restructuring is not
required, the Sellers shall cooperate with the Purchaser and act in good faith
to obtain from Lloyds a waiver, in form and substance reasonably satisfactory to
the Purchaser, in order to permit consummation of the Transactions without
triggering an event of default under any agreements with, or termination right
of, Lloyds.   





64

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 5.21

Pre-Closing Budget / Post-Closing Budget.  From the date hereof until the
Closing, the Sellers agree to comply in all respects with the terms of the
Pre-Closing Budget and to incur payables only in accordance with the terms of
this Agreement (it being understood and agreed by the Purchaser that the Sellers
shall not be deemed to have breached the covenant set forth in this first
sentence of Section 5.21 unless such breach would constitute a Material Adverse
Effect).  The Purchaser and the Sellers acknowledge that if and to the extent
that the Purchaser elects, at any time after the date hereof, (i) to amend or
supplement Section 2.01(a)(xxvi), Section 2.01(b)(vii), Section 2.02(a)(xi),
Section 2.02(b)(xvi) and/or Section 6.02(a) of the Sellers’ Disclosure Schedule
pursuant to Section 2.01(a) and/or 2.01(b) of this Agreement or (ii) to
restructure this Agreement and the Transactions pursuant to Section 5.20 of this
Agreement, such actions may increase or decrease, as the case may be, the costs,
fees, expenses and other Liabilities for which the Sellers are responsible after
the Closing and which, consistent with the assumptions and methodology utilized
by the parties to develop the Post-Closing Budget, reasonably should be
reflected in the Post-Closing Budget. Accordingly, the Purchaser and the Sellers
agree to cooperate in good faith to make such reasonable adjustments to the
Post-Closing Budget as may be necessary or appropriate to reflect such increase
or decrease in costs, fees, expenses and other Liabilities.

Section 5.22

License Agreement.  Milacron and Uniloy Milacron S.R.L. shall enter into a
license agreement (the “License Agreement”) with respect to certain Owned
Intellectual Property and modifications thereto on or before the Closing Date,
which License Agreement shall be (i) subject to the approval of the Purchaser
prior to being entered into, (ii) according to its terms, assignable to the
Purchaser or its designated Affiliate under this Agreement, and (iii) an
Assigned Contract under this Agreement.

Section 5.23

Tax Structure.  

(a)

Taxable Asset Purchase.  This Agreement contemplates a transaction in which the
transfer of the Purchased Assets to the Purchaser is intended to constitute a
taxable transaction that gives rise to the recognition of gain or loss by the
Sellers in respect of the Purchased Assets for United States federal Income Tax
purposes (the “Agreement Structure”).

(b)

G Reorganization Structure.  In the event that the Purchaser determines prior to
the Closing that it would prefer to structure the transaction as a
reorganization under section 368(a)(1)(G) of the Tax Code (“G Reorganization
Structure”), the Purchaser and the Sellers agree to use reasonable best efforts
to implement the G Reorganization Structure in a manner that is otherwise
consistent with the rights and obligations of the Purchaser and the Sellers
under this Agreement.  In the event that the Purchaser decides to pursue a G
Reorganization Structure, this Agreement shall constitute a plan of
reorganization within the meaning of Section 1.368-2(g) of the Regulations and
neither the Purchaser nor the Sellers will take any action or fail to take an
action that will preclude the Transaction from qualifying as a reorganization.

(c)

Alternate Structure.  In the event that the Purchaser determines prior to the
Closing that an alternative transaction structure is advisable for all or part
of the Transaction (the “Alternate Structure”), which may include an Alternate
Structure for non-U.S. assets or operations, the Purchaser and the Sellers agree
to use reasonable best efforts to develop and





65

NYDOCS03/882968.12




--------------------------------------------------------------------------------







implement the Alternate Structure in a manner that otherwise is consistent with
the rights and obligations of the Purchaser and the Sellers under this
Agreement, provided that the Alternate Structure shall not result in a material
increase in the actual out-of-pocket expenses of the Sellers (unless Purchaser
agrees to reimburse Sellers for such expenses).

(d)

The Sellers and the Purchaser shall provide each other with reasonable
cooperation in determining the United States federal Income Tax consequences of
the Agreement Structure, G Reorganization Structure and/or Alternate Structure
and in preparing any tax filings or elections in connection therewith
(including, at the option of the Purchaser, elections under section 338 or
382(l)(5) of the Internal Revenue Code).

Section 5.24

Tail Insurance.  On or prior to the Closing and subject to the proviso below,
the Purchaser shall purchase a tail policy to the D&O policies set forth in
Section 5.24 of the Sellers’ Disclosure Schedule (to the extent permissible
under each such D&O policy) in form and substance reasonably satisfactory to the
Purchaser and the Sellers; provided, that (x) such tail policy shall not exceed
6 years in length and (y) such tail policy shall provide for up to $50,000,000
of coverage (less any applicable deductibles and applicable exclusions), and the
Purchaser shall not be obligated to spend more than such amount in connection
with its obligation to purchase the tail policy; provided, further, that if
$1,500,000 in aggregate premiums or costs is not sufficient to obtain a tail
policy for the length of time and amount of coverage described in clauses (x)
and (y) above, the Purchaser shall cooperate in good faith with the Sellers to
obtain a tail policy for such length (up to 6 years) and such amount of coverage
(up to the coverage amount described in clause (y) above) as may be obtained for
$1,500,000 in aggregate premiums or costs.  The Sellers shall procure quotes and
assist the Purchaser in obtaining such tail policy.  The Purchaser shall assume
the amount of any deductible, but in no event exceeding $500,000 in the
aggregate, that is triggered as a result of a claim made against any such
policy.

Section 5.25

Consents.  The Sellers shall use their reasonable best efforts from and after
the date of this Agreement to obtain each third party consent required under the
Assigned Contracts.

ARTICLE VI

EMPLOYEE MATTERS

Section 6.01

Employment.

(a)

Transferred Employees.  Prior to the Closing, the Purchaser shall deliver, in
writing, an offer of employment to each of the employees of the Sellers and the
Transferred Subsidiaries who remain actively employed immediately prior to the
Closing (other than the persons listed in Section 6.01(a) of the Sellers’
Disclosure Schedule as such Disclosure Schedule may be amended by the Purchaser
in its sole and absolute discretion on or prior to June 5, 2009) to commence
immediately following the Closing, including employees who are on disability
leave, worker’s compensation leave, or other leave or absence immediately prior
to the Closing; provided, that any offer of employment shall be contingent on
(i) receiving from the offeree a consent authorizing the transfer of all
personnel files and (ii) the Closing actually occurring.  





66

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Such individuals who accept such offer by the Closing Date are hereinafter
referred to as the “Transferred Employees.”

(b)

Standard Procedure.  Other than with respect to the Canadian Employees, pursuant
to the “Standard Procedure” provided in Section 4 of Revenue Procedure 2004-53,
(i) the Purchaser and the Sellers shall report on a predecessor/successor basis
as set forth therein, (ii) the Sellers will not be relieved from filing a Form
W-2 with respect to any Transferred Employees, and (iii) the Purchaser will
undertake to file (or cause to be filed) a Form W-2 for each such Transferred
Employee with respect to the portion of the year during which such Transferred
Employees are employed by the Purchaser that includes the Closing Date,
excluding the portion of such year that such Transferred Employees were employed
by the Sellers or their Subsidiaries.

Section 6.02

Employee Benefits.

(a)

Assumed Plans.  Effective as of the Closing, the Purchaser shall assume the
Employee Plans listed in Section 6.02(a) of the Sellers’ Disclosure Schedule
(the “Assumed Employee Plans”), to the extent set forth on such schedule, and
the Sellers shall assign to the Purchaser any assets relating to such Assumed
Employee Plans, including, but not limited to, assets held in trust and
insurance policies; provided that the Purchaser may on or prior to June 5, 2009,
with prior written notice to the Sellers, delete an Employee Plan from
Section 6.02(a) of the Sellers’ Disclosure Schedule.  Notwithstanding the
foregoing, with respect to the Milacron Retiree Welfare Benefit Plan (the
“Retiree Welfare Plan”), the Purchaser shall assume all Liabilities under the
Retiree Welfare Plan, including Liabilities with respect to former employees;
provided, however, that the Purchaser shall assume such Liabilities only to the
extent that (i) such Liabilities are consistent with the most recent actuarial
report, attached hereto as Exhibit H, and (ii) the Retiree Welfare Plan is
freely terminable (without liability other than with respect to claims incurred
prior to termination) and amendable by the Purchaser (as the sponsor of the
plan) with respect to any or all participants in the Retiree Welfare Plan (other
than continuation rights described in Section 603(6) of ERISA). For the
avoidance of doubt, any and all Liabilities with respect to (x) Employee Plans
or other employee benefits other than Assumed Employee Plans, and (y) except
with respect to the Retiree Welfare Plan or as otherwise required by Treasury
Regulation section 54.4980B-9, Q&A-8, persons other than Transferred Employees,
shall remain with the Sellers and the Sellers’ Subsidiaries.  The Sellers shall
cooperate fully with the Purchaser to use all commercially reasonable efforts to
effect such assumptions and assignments in accordance with applicable Law
(including by obtaining any required consents or approvals and making all
required filings) and the Sellers shall make to the Assumed Employee Plans all
contributions or premium payments, relating to the period up to the Closing Date
whether or not required to be made prior to the Closing Date.

(b)

Retirement Savings Plan.  As soon as practicable after the Closing, the
Purchaser shall establish a defined contribution plan for Transferred Employees
that meets the qualification requirements of Section 401(a) of the Tax Code (the
“Purchaser Savings Plan”).  Transferred Employees who are participants in the
Milacron Retirement Savings Plan shall be permitted to transfer their individual
account balances from the Milacron Retirement Savings Plan in a direct rollover
distribution to the Purchaser Savings Plan.





67

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(c)

Past Service Credit.  For purposes of eligibility, vesting and for calculating
of severance and vacation benefits (but not for benefit accrual purposes
generally) under the employee benefit plans of the Purchaser providing benefits
to Transferred Employees (other than any equity-based plans or nonqualified
deferred compensation plans or arrangements) (the “Purchaser Plans”), the
Purchaser shall credit each Transferred Employee with his or her years of
service with the Sellers, their Subsidiaries and any predecessor entities, to
the same extent as such Transferred Employee was entitled immediately prior to
the Closing to credit for such service under any similar Employee Plan.
 Notwithstanding the foregoing, nothing herein shall be construed to require
crediting of service that would result in a duplication of benefits.

(d)

Medical and LTD.  The Purchaser shall, if suitable arrangements at no material
additional cost to the Purchaser can be made with the insurer or other provider
through whom the Purchaser Plans are provided (unless such benefits are provided
under the Assumed Employee Plans), provide Transferred Employees with
uninterrupted benefits coverage as of the Closing Date with respect to group
medical benefits and long term disability insurance.  The Purchaser Plans which
are health benefit plans shall not deny Transferred Employees coverage on the
basis of pre-existing conditions in the plan year in which the Closing occurs to
the extent the pre-existing condition exclusions were waived or satisfied under
an analogous Employee Plan as of the Closing Date, provided that suitable
arrangements at no material additional cost to the Purchaser can be made with
the insurer or other provider through whom the Purchaser Plans are provided
(unless such benefits are provided under the Assumed Employee Plans), and shall
credit, to the extent commercially practicable, such Transferred Employees for
any deductibles and out-of-pocket expenses paid in the calendar year of initial
participation in the Purchaser Plans in the plan year in which the Closing
occurs.

(e)

Workers’ Compensation.  The Sellers and the Purchaser shall cooperate in good
faith and shall make commercially reasonable efforts to obtain successorship
status for the Purchaser with respect to the Ohio Workers’ Compensation Program
and to transfer all insurance policies, letters of credit and any other
contracts or assets related to the Ohio Workers’ Compensation Program to the
Purchaser.  Such actions shall include, but are not limited to, (i) negotiating
with the BWC and any other relevant regulatory agencies to obtain all approvals,
waivers and consents necessary for the Purchaser to become a successor to the
Sellers in all respects, including with respect to the transfer to the Purchaser
of any letters of credit or other assets related to the Ohio Workers’
Compensation Program and the ability of the Purchaser to obtain the status of a
self-insured employer for purposes of the workers’ compensation laws of the
State of Ohio; and (ii) negotiating the assignment and transfer of the Sellers’
excess workers’ compensation insurance policy to the Purchaser, or obtaining a
comparable excess workers’ compensation insurance policy for the benefit of the
Purchaser.   Upon the Closing, in the event that (i) the BWC has not made a
final decision regarding whether to grant the Purchaser successorship status to
the Ohio Workers’ Compensation Program or (ii) the Sellers’ excess workers’
compensation insurance policy has not been assigned or transferred to the
Purchaser or a comparable policy has not been obtained, the Sellers shall
continue to administer claims made prior to the Closing under the Ohio Workers’
Compensation Program until such a final decision has been made (or in the case
of the transfer or replacement of the excess workers’ compensation policy, until
the Purchaser, in its sole discretion, directs the Sellers to transfer the
claims made prior to the Closing under the Ohio Workers’ Compensation Program
either to the Purchaser (provided any required consents or approvals have been
obtained) or to the State Fund of Ohio).





68

NYDOCS03/882968.12




--------------------------------------------------------------------------------







To the extent that the Sellers continue to administer claims made prior to the
Closing under the Ohio Workers’ Compensation Program on or after the Closing
pursuant to this Section 6.02(e), the Purchaser and the Sellers shall make any
necessary adjustment to the Post-Closing Budget to reflect the incremental costs
of administering Claims under the Ohio Workers’ Compensation Program after the
Closing Date, including the payment of such Claims.  Notwithstanding the
foregoing, if at any time, either (x) the BWC makes a final determination to
deny the Purchaser successorship status or (y) the Purchaser, in its sole
discretion, gives notice to the Sellers that it desires to abandon its efforts
to achieve successorship status, then the Sellers and the Purchaser shall
cooperate to:

(i)

transfer to the State Fund of Ohio all claims made prior to the Closing under
the Ohio Workers’ Compensation Program; or

(ii)

mutually agree upon an alternative disposition of all claims made prior to the
Closing under the Ohio Workers’ Compensation Program.

Nothing contained in this Section 6.02 or elsewhere in this Agreement shall be
construed to prevent the termination of employment of any individual Transferred
Employee or any change in the employee benefits available to any individual
Transferred Employee.  Nothing contained in this Article VI or any other
provision of this Agreement, (i) shall be construed to establish, amend, or
modify any benefit or compensation plan, program, agreement or arrangement,
(ii) shall limit the ability of the Purchaser or any of its Affiliates to amend,
modify or terminate any benefit or compensation plan, program, agreement or
arrangement at any time assumed, established, sponsored or maintained by any of
them, or (iii) create any third-party beneficiary rights or obligations in any
Person (including any Transferred Employee) other than the parties to this
Agreement or any right to employment or continued employment or to a particular
term or condition of employment with the Purchaser or any of its Affiliates.

ARTICLE VII

BANKRUPTCY COURT MATTERS

Section 7.01

363 Milestones.

(a)

The Sellers covenant and agree that:

(i)

the motion to approve the U.S. Bid Procedures Order shall be in form and
substance reasonably satisfactory to the Purchaser and the U.S. Bankruptcy Court
shall have entered the U.S. Bid Procedures Order on or before May 14, 2009, and
within five (5) days thereafter, the Canadian Court shall have made the Canadian
Bid Procedures Recognition Order;

(ii)

in the event that the Sellers do not receive at least one Qualified Bid (as
defined in the Bid Procedures), other than the Stalking Horse Bid (as defined in
the Bid Procedures) by June 24, 2009, the U.S. Sale Order shall be entered by
June 26, 2009 and shall be a Final Order by July 6, 2009, and the Canadian Sale
Recognition Order shall be made by the Canadian Court within five (5) days
following entry of the U.S. Sale Order; and





69

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(iii)

if prior to June 24, 2009, the Sellers receive at least one Qualified Bid, other
than the Stalking Horse Bid, (A) all Qualified Bidders shall have until 5:00
p.m. (Eastern Standard Time) on July 13, 2009, to deliver Qualified Bid
Documents to the Debtors; (B) the Sellers shall conduct an Auction at the
offices of Dinsmore & Shohl, LLP, 255 East Fifth Street, Suite 1900, Cincinnati,
Ohio 45202 on July 17, 2009, at 10:00 a.m.; and (C) if (x) the Stalking Horse
Bidder is the Successful Bidder at the Auction, the U.S. Sale Order shall be
entered on July 20, 2009 and shall be a Final Order by July 30, 2009 and (y) the
Stalking Horse Bidder is not the Successful Bidder at the Auction, the U.S. Sale
Order shall be entered on July 27, 2009 and shall be a Final Order by August 6,
2009, and the Canadian Sale Recognition Order shall be made by the Canadian
Court within 5 days following entry of the U.S. Sale Order (the requirements set
forth in subsections (i) through (iii) referred to herein as, the “363
Milestones”).

The period within which each 363 Milestone is to be completed may be extended by
mutual written consent of the Sellers and the Purchaser.

Section 7.02

Other Bankruptcy Covenants.

(a)

The Sellers shall not take any action inconsistent with or that would result in
the revocation, variation, material modification, amendment or setting aside of
the Bid Procedures Orders or Sale Orders.

(b)

The Sellers shall promptly provide the Purchaser with drafts of all documents,
motions, applications, orders, filing or pleadings that any Seller or any of its
Subsidiaries proposes to file with the Bankruptcy Courts that have any material
effect upon (i) this Agreement or the Transactions, (ii) entry of the Orders
described in this Article VII and (iii) entry of the Bid Procedures Orders and
Sale Orders, and will provide the Purchaser with a reasonable opportunity to
review such documents in advance of their service and filing to the extent
reasonably practicable under the circumstances.  The Sellers shall consult and
cooperate with the Purchaser, and consider in good faith the views of the
Purchaser with respect to all such filings and the settlement of any Claims.

(c)

The Sellers shall comply (or obtain an Order from the U.S. Bankruptcy Court, in
form and substance reasonably satisfactory to the Purchaser, waiving compliance)
with all requirements under the Bankruptcy Code and Federal Rules of Bankruptcy
Procedure in connection with obtaining approval of the purchase and sale of the
Purchased Assets under this Agreement, and the assumption and assignment by the
Sellers to the Purchaser of the Assigned Contracts (whether pursuant to the U.S.
Bid Procedures Order or otherwise).  Notice of the hearing or a motion to issue
the Sale Orders, the Sale Orders and the objection deadline relating thereto
shall be served by the Sellers in accordance with Rules 2002, 6004, 6006 and
9014 of the Federal Rules of Bankruptcy Procedure, the Ontario Rules of Civil
Procedure and any applicable local rules of the Bankruptcy Courts, as
applicable, on all Persons required to receive notice in the Cases under such
rules, including, but not limited to, all Persons that have asserted Liens,
encumbrances or other interests in the Purchased Assets, all non-Debtor parties
to all Assigned Contracts and other contracts included in the Purchased Assets,
counsel to the Creditors’ Committee, the Office of the United States Trustee,
all indenture trustees for debt issued by the Sellers, and each of the Sellers’
known creditors (including without limitation the Pension





70

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Benefit Guaranty Corporation), including by way of publication in the Wall
Street Journal National Edition and the Globe and Mail at the Sellers’ expense,
in form and substance reasonably satisfactory to the Purchaser.

ARTICLE VIII

CONDITIONS TO CLOSING

Section 8.01

Conditions to Obligations of the Sellers.  The obligations of the Sellers to
consummate the Transactions shall be subject to the satisfaction at or prior to
the Closing Date of each of the following conditions, any one or more of which
may be waived (but only in writing) by the Sellers (provided that no such waiver
shall be deemed to have cured any breach of any representation, warranty or
covenant made in this Agreement):

(a)

Representations, Warranties and Covenants.  (i) All of the representations and
warranties made by the Purchaser in this Agreement and in the Ancillary
Agreements to which it is a party shall be true and correct in all material
respects (other than those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date hereof and as of the Closing Date as though made at and
as of the Closing Date (except to the extent such representations and warranties
expressly speak as of an earlier date, which shall be true and correct as of
such date); provided, however, that in the event of a breach of a representation
or warranty, the condition set forth in this Section 8.01(a)(i) shall be deemed
satisfied unless the effect of such breaches of representations and warranties,
individually or in the aggregate, results in a Material Adverse Effect; and
(ii) the Purchaser shall have performed and complied in all material respects
with all agreements and covenants required by this Agreement to be performed by
the Purchaser on or prior to the Closing Date.

(b)

Governmental Approvals.  All authorizations, consents, orders or approvals of,
or declarations or filings with, or expirations of waiting periods imposed by,
any Governmental Authority which are necessary to consummate the Transactions
shall have been filed, been obtained or occurred and such authorizations,
consents, orders or approvals shall not have expired or been withdrawn.

(c)

No Order.  No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or
permanent) that has the effect of making the Transactions illegal or otherwise
restraining, prohibiting or materially restricting the consummation of such
Transactions.

(d)

Sale Orders.  The Bankruptcy Courts shall have entered the Sale Orders.

(e)

Closing Deliveries.  The Sellers shall have received all of the deliverables of
the Purchaser as set forth in Section 2.09.

Section 8.02

Conditions to Obligations of the Purchaser.  The obligations of the Purchaser to
consummate the Transactions shall be subject to the satisfaction at or prior to
the Closing Date of each of the following conditions, any one or more of which
may be waived (but





71

NYDOCS03/882968.12




--------------------------------------------------------------------------------







only in writing) by the Purchaser (provided, that no such waiver shall be deemed
to have cured any breach of any representation, warranty or covenant made in
this Agreement):

(a)

Representations, Warranties and Covenants.  (i) All of the representations and
warranties made by the Sellers in this Agreement and in the Ancillary Agreements
shall be true and correct in all material respects (other than those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date as though made at and as of the Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct as of such date); provided,
however, that in the event of a breach of a representation or warranty, the
condition set forth in this Section 8.02(a)(i) shall be deemed satisfied unless
the effect of such breaches of representations and warranties, individually or
in the aggregate, results in a Material Adverse Effect; and (ii) each Seller
shall have performed and complied in all material respects with all agreements
and covenants required by this Agreement to be performed by such Seller on or
prior to the Closing Date.

(b)

Governmental Approvals.  All authorizations, consents, orders or approvals of,
or declarations or filings with, or expirations of waiting periods imposed by,
any Governmental Authority which are necessary to consummate the Transactions
shall have been filed, been obtained or occurred and such authorizations,
consents, orders or approvals shall not have expired or been withdrawn.

(c)

No Order.  No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or
permanent) that has the effect of making the Transactions illegal, otherwise
restraining, prohibiting or materially restricting the consummation of such
Transactions or materially limiting or materially restricting the Purchaser’s
conduct or operation of the Business following consummation of the Transactions
or requiring the Purchaser or its Affiliates to divest or hold separate any
material assets or material businesses.

(d)

Sale Orders.  The Bankruptcy Courts shall have entered the Sale Orders and such
Orders shall have become Final Orders.

(e)

No Material Adverse Effect.  There shall not have occurred any Material Adverse
Effect.

(f)

Closing Deliveries.  The Purchaser shall have received all of the deliverables
of the Sellers as set forth in Section 2.08.

(g)

Absence of Investigations and Proceedings.  There shall have not been commenced
or threatened any proceeding or investigation by a Governmental Authority of
competent jurisdiction for the purpose of restraining, prohibiting or materially
restricting the consummation of such Transactions or materially limiting or
materially restricting the Purchaser’s conduct or operation of the Business
following consummation of the Transactions or requiring the Purchaser or its
Affiliates to divest or hold separate any material assets or material
businesses.





72

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(h)

Required Consents.  To the extent an Assigned Contract is not assigned to the
Purchaser pursuant to Section 365 of the Bankruptcy Code, each of the third
party consents set forth in Section 8.02(h) of the Sellers’ Disclosure Schedule
(each a “Required Consent”) shall have been received by the Purchaser and be in
full force and effect.

(i)

Bid Procedures Orders.  The Bankruptcy Courts shall have entered the Bid
Procedures Orders, and such Orders shall have become Final Orders.

(j)

Assumed Payables.  The Sellers shall have delivered to the Purchaser, not later
than 5 days prior to Closing, evidence reasonably satisfactory to the Purchaser
that the Assumed Payables were incurred in compliance with this Agreement, which
evidence may include, but shall not be limited to, an open accounts payable
ledger, together with an analysis of open purchase orders, certified as to its
accuracy by the Sellers’ Chief Financial Officer.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

Section 9.01

Termination.  This Agreement may be terminated at any time prior to the Closing:

(a)

by either the Sellers, on the one hand, or the Purchaser, on the other hand, if
the Closing shall not have occurred by the Termination Date; provided, however,
that the right to terminate this Agreement under this Section 9.01(a) shall not
be available to any party whose failure (or in the case of a Seller as the
terminating party, any Seller’s failure) to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(b)

by either the Sellers, on the one hand, or the Purchaser, on the other hand, in
the event that any Order restraining, enjoining or otherwise prohibiting the
Transactions shall have become a Final Order;

(c)

by the Sellers, upon written notice to the Purchaser, following a breach of any
representation, warranty, covenant or agreement of the Purchaser contained in
this Agreement that would render impossible the satisfaction of one or more
conditions to the obligations of the Sellers to consummate the Transactions as
set forth in Section 8.01; provided, however, that the right to terminate this
Agreement pursuant to this Section 9.01(c) for breaches of covenants or
agreements shall only be available to the Sellers after the Purchaser has
received written notice of such breach and a reasonable opportunity (but not
more than ten (10) Business Days) to cure;

(d)

by the Purchaser, upon written notice to the Sellers, following a breach of any
representation, warranty, covenant or agreement of the Sellers contained in this
Agreement that would render impossible the satisfaction of one or more
conditions to the obligations of the Purchaser to consummate the Transactions as
set forth in Section 8.02; provided, however, that the right to terminate this
Agreement pursuant to this Section 9.01(d) for breaches of covenants or
agreements shall only be available to the Purchaser after the Sellers have
received written





73

NYDOCS03/882968.12




--------------------------------------------------------------------------------







notice of such breach and a reasonable opportunity (but not more than ten (10)
Business Days) to cure;

(e)

by the Purchaser in the event that the Restructuring Support Agreement is
terminated (provided, that such termination shall not have been a result of a
breach of the Restructuring Support Agreement by the RSA Sponsors);

(f)

by the Purchaser in the event that it is not the Successful Bidder at the
Auction (if any);

(g)

by the Purchaser if there is (i) an Event of Default (as defined in the DIP Term
Loan Credit Agreement) that has not been waived by lenders under the DIP Term
Loan Credit Agreement, or (ii) an Event of Default (as defined in the DIP ABL
Credit Agreement) that has not been waived by the lenders under the DIP ABL
Credit Agreement; or

(h)

by the written consent of each of the Sellers and the Purchaser.

Section 9.02

Effect of Termination.  In the event that this Agreement shall be terminated
pursuant to Section 9.01:

(a)

all further obligations of the parties under this Agreement shall terminate;
provided, that the obligations of the parties contained in Section 5.12, this
Section 9.02 and Article XI shall survive any such termination;

(b)

all filings, applications and other submissions made pursuant to this Agreement,
to the extent practicable, shall be withdrawn from the agency or other Person to
which they were made;

(c)

if this Agreement is terminated pursuant to Section 9.01(f), as soon as
practicable (but no later than three Business Days) following the earlier to
occur of (i) the consummation of an Alternative Transaction with a Person or
Persons other than the Purchaser and (ii) a breach of any agreement or
agreements with a Person or Persons (other than the Purchaser) governing a
proposed Alternative Transaction that gives rise to a right of any of the
Sellers that are parties thereto to terminate such agreement, (1) the Sellers
shall pay to the Purchaser a fee in the amount of $4,050,000 and (2) the Sellers
shall reimburse the Purchaser for reasonable fees and expenses incurred by the
Purchaser in connection with the Transactions, not to exceed the sum of
$2,000,000 (less any such fees and expenses previously paid by the Sellers).
 Such payment shall be made by wire transfer of immediately available funds from
the Auction Account to an account designated by the Purchaser;

(d)

if this Agreement is terminated pursuant to (i) Section 9.01(d) specifically due
to a breach by the Sellers of a material covenant or agreement set forth in this
Agreement which breach has not been cured within the time period specified in
Section 9.01(d), or (ii) Section 9.01(e) to the extent that the Restructuring
Support Agreement was terminated pursuant to Sections 5(b)(iv) or 5(b)(v) to the
extent (in the case of a termination of the Restructuring Support Agreement
pursuant to 5(b)(v)) the breach giving rise to such termination was material, as
soon as practicable (but no later than three Business Days) following such
termination, (x) the Sellers shall pay to the Purchaser the sum of $4,050,000
and (y) the Sellers shall reimburse the





74

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Purchaser for reasonable fees and expenses incurred by the Purchaser in
connection with the Transactions, not to exceed the sum of $2,000,000 (less any
such fees and expenses previously paid by the Sellers), such payments to be made
by wire transfer of immediately available funds to an account designated by the
Purchaser; provided, however, the Sellers shall not be liable to the Purchaser
for any damages arising under this Agreement in excess of $6,050,000; and
provided, further, nothing hereunder shall limit or otherwise prejudice any
rights or claims that any of the Sponsors may have under the DIP Term Loan
Credit Agreement;

(e)

(i) if this Agreement is terminated by the Purchaser pursuant to Section 9.01(d)
(except under the circumstances described in Section 9.02(d)(i)) or Section
9.01(e) (except under the circumstances described in Section 9.02(d)(ii)), as
soon as practicable (but not later than three Business Days) following such
termination, the Sellers shall reimburse the Purchaser for reasonable fees and
expenses incurred by the Purchaser in connection with the Transactions, not to
exceed the sum of $2,000,000 (less any such fees and expenses previously paid by
the Sellers), and (ii) in addition to the foregoing amounts, the Purchaser may
seek additional damages not exceeding $6,050,000 (when aggregated with any
amounts reimbursed pursuant to (i) above) as may be available to the Purchaser,
provided that nothing hereunder shall limit or otherwise prejudice any rights or
claims that any of the Sponsors may have under the DIP Term Loan Credit
Agreement;

(f)

if this Agreement is terminated by the Sellers pursuant to Section 9.01(c),

(i)

specifically due to a breach by the Purchaser of a material covenant or
agreement set forth in this Agreement, which breach has not been cured within
the time period specified in Section 9.01(c), the Sellers shall be indemnified
by the Purchaser for all losses, damages, claims, costs, fees and expenses
(including reasonable attorneys’ and consultants’ fees and expenses) (x)
actually suffered and incurred by the Sellers and arising out of or resulting
from such breach by the Purchaser (a “Sellers’ Damage Claim”), and (y) awarded
pursuant to a Final Order or the agreement of the parties hereto; provided,
however, that the Sellers’ sole recourse and remedy for satisfying Sellers’
Damage Claim shall be to set off the amount of Sellers’ Damage Claim against any
outstanding obligations owing by the Sellers’ under the DIP Term Loan Facility,
in which event such obligations under the DIP Term Loan Facility (up to the
amount of Sellers’ Damage Claim) shall be deemed satisfied and extinguished; and
provided, further, that the maximum amount of any Sellers’ Damage Claims,
individually or in the aggregate, that Sellers may set off against the
outstanding obligations owing by the Sellers’ under the DIP Term Loan Facility
shall be an amount equal to $6,050,000 and in no event shall the Purchaser be
liable for any consequential, punitive or exemplary damages; or

(ii)

under circumstances other than those described in Section 9.02(f)(i), (x) the
Purchaser shall reimburse the Sellers for reasonable fees and expenses incurred
by the Sellers in connection with the Transactions, not to exceed the sum of
$2,000,000 (less any fees and expenses previously paid by the Purchaser), and
(y) the Seller may seek additional damages not exceeding $6,050,000 (when
aggregated with any amounts reimbursed pursuant to (x) above) as may be
available to the Seller; provided, however, that the Sellers’ sole recourse and
remedy for satisfying such





75

NYDOCS03/882968.12




--------------------------------------------------------------------------------







reimbursement obligation shall be to set off the amount of such reimbursement
obligation against any outstanding obligations owing by the Sellers under the
DIP Term Loan facility, in which event such obligations under the DIP Term Loan
Facility (up to the amount of such reimbursement obligation) shall be deemed
satisfied and extinguished; and provided, further, in no event shall the
Purchaser be liable for any consequential, punitive or exemplary damages.

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

Section 10.01

Survival of Representations and Warranties.  The representations and warranties
contained in this Agreement shall expire at the Closing.  All covenants and
agreements of the Sellers and the Purchaser that require by their terms
performance after the Closing shall survive the Closing.

ARTICLE XI

GENERAL PROVISIONS

Section 11.01

Expenses.  Except as otherwise specified in this Agreement, all costs and
expenses, including fees and disbursements of counsel, financial advisors,
accountants and other advisors, incurred in connection with this Agreement and
the Transactions shall be paid by the party incurring such costs and expenses,
subject to Bankruptcy Court approval, whether or not the Closing shall have
occurred.  As between the Purchaser and the Sellers, the Sellers shall bear all
of the costs of administration of the Cases.

Section 11.02

Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by facsimile or registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties hereto at the following addresses (or at such other address for any
party as shall be specified by such party in a notice given in accordance with
this Section 11.02:

(i)

if to the Sellers:

Milacron Inc.

4156 Half Acre Road

Batavia, Ohio 45103

Facsimile:  (513) 536-3511

Attention:  Hugh O’Donnell, General Counsel

with a copy to:

Dinsmore & Shohl LLP

255 East Fifth Street, Suite 1900





76

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Cincinnati, OH 45202

Facsimile:  (513) 977-8141

Attention:  Kim Martin Lewis

(ii)

if to the Purchaser:

Avenue Capital Group

535 Madison Avenue

New York, NY 10022

Facsimile:  (212) 878-3559

Attention:  Michael D. Elkins

DDJ Capital Management, LLC

Stony Brook Office Park

130 Turner Street

Building 3, Suite 600

Facsimile:  (718) 283-8541

Attention:  David L. Goolgasian Jr.

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Facsimile:  (212) 848-7179

Attention:  Scott Petepiece, Michael H. Torkin

Section 11.03

Public Announcements.  The Purchaser and the Sellers shall cooperate in good
faith as to the timing and content of any press release, public announcement or
communication with respect to the Transactions.

Section 11.04

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the Transactions is
not affected in any manner materially adverse to any party hereto.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

Section 11.05

Entire Agreement.  This Agreement (including the Exhibits hereto) and the
Ancillary Agreements constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, among the Sellers and the
Purchaser with respect to the subject matter hereof and thereof.





77

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Section 11.06

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors (including any
trustee, receiver, receiver-manager, interim receiver or monitor or similar
official appointed in respect of the Sellers in the Cases) and permitted
assigns, but shall not be assignable or delegable by the Sellers or the
Purchaser without the prior written consent of the other party and by Order of
the Bankruptcy Courts.  Notwithstanding the foregoing, (i) prior to the Closing,
the Purchaser shall have the right to assign its rights and/or delegate its
obligations hereunder, in whole or in part, to any Affiliate that is directly or
indirectly wholly owned by the Purchaser and (ii) after the Closing, the
Purchaser (or its permitted assignee) shall have the right to assign its rights
and/or delegate its obligations hereunder, in whole or in part, (A) to any
Affiliates, (B) to any financing sources for collateral purposes or (C) to any
subsequent purchaser of all or substantially all of the stock or assets of the
Purchaser or the Business; provided, however, that in each case the Purchaser
shall remain liable for the obligations of any assignee to whom the Purchaser
assign its rights and/or obligations pursuant to this Section 11.06 except in
the case of Section 11.06(ii)(C) where the subsequent purchaser shall assume any
such rights and/or obligations.

Section 11.07

Reserved.

Section 11.08

Amendment.  This Agreement may not be amended or modified except (a) (i) by an
instrument in writing signed by, or on behalf of, all or (ii) by a waiver in
accordance with Section 11.09; and, (b) to the extent such amendment or
modification is material, by an Order of the Bankruptcy Courts.

Section 11.09

Waiver.  Any Seller, on the one hand, or the Purchaser, on the other hand, may:
 (a) extend the time for the performance of any of the obligations or other acts
of the other; (b) waive any inaccuracies in the representations and warranties
of the other contained herein or in any document delivered by the other pursuant
hereto; or (c) waive compliance with any of the agreements or obligations of the
other contained herein.  Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby.  Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition of this Agreement.  The failure of any
party hereto to assert any of its rights hereunder shall not constitute a waiver
of any of such rights.

Section 11.10

No Third Party Beneficiaries.  This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

Section 11.11

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of New York and, to the extent applicable, the
Bankruptcy Code and the CCAA.  The parties hereto agree that the Bankruptcy
Courts shall be the exclusive forums for enforcement of this Agreement or the
Transactions and (only for the limited purpose of such enforcement) submit to
the jurisdiction thereof; provided, that if the U.S. Bankruptcy Court determines
that it does not have subject matter jurisdiction over any action or proceeding
arising out of or relating to this Agreement, then the Debtors and the
Purchaser:  





78

NYDOCS03/882968.12




--------------------------------------------------------------------------------







(a) agree that all such actions or proceedings shall be heard and determined in
a New York federal court sitting in The City of New York; (b) irrevocably submit
to the jurisdiction of such court in any such action or proceeding; (c) consent
that any such action or proceeding may be brought in such courts and waives any
objection that such party may now or hereafter have to the venue or jurisdiction
or that such action or proceeding was brought in an inconvenient court; and
(d) agree that service of process in any such action or proceeding may be
effected by providing a copy thereof by any of the methods of delivery permitted
by Section 11.02 to such party at its address as provided in Section 11.02
(provided that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law).

Section 11.12

Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS.  EACH OF THE PARTIES HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.12.

Section 11.13

Currency.  Unless otherwise specified in this Agreement, all references to
currency, monetary values and dollars set forth herein shall mean United States
(U.S.) dollars and all payments hereunder shall be made in United States
dollars.

Section 11.14

Construction.  The parties hereto and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.

Section 11.15

Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

[Remainder of page intentionally left blank]





79

NYDOCS03/882968.12




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Sellers and the Purchaser have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.


Milacron Inc.

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: President &CEO

Milacron Plastics Technologies Group Inc.

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: President

D-M-E Company

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: President

Cimcool Industrial Products Inc.

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: President

Milacron Marketing Company

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: President





[Purchase Agreement]

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Milacron Canada Ltd.

By:     /s/David E. Lawrence                        
Name: David E. Lawrence
Title: Director

Milacron Capital Holdings B.V.

By:     /s/David E. Lawrence                         
Name: David E. Lawrence
Title: Authorized Representative





[Purchase Agreement]

NYDOCS03/882968.12




--------------------------------------------------------------------------------







MI 363 Bid LLC

By:  MI 363 Bid Corporation, its Sole Member

By:    /s/Michael D. Elkins                    
Name: Michael D. Elkins
Title: Director








[Purchase Agreement]

NYDOCS03/882968.12




--------------------------------------------------------------------------------







Solely for purposes of Section 9.02(f) and as Required Lenders under the DIP
Term Loan Credit Agreement:

Avenue Investments, L.P.

By: Avenue Partners, LLC, its General Partner

   /s/Sonia E. Gardner                              
Name: Sonia E. Gardner
Title: Member

B IV Capital Partners, L.P.

By: GP Capital IV, LLC, its General Partner
By: DDJ Capital Management, LLC, Manager

   /s/David J. Breazzano                           
Name: David J. Breazzano
Title: President

GMAM Investment Funds Trust II, for the account of the Promark Alternative High
Yield Bond Fund (Account No. 7M2E)

By: DDJ Capital Management, LLC, on behalf of GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund, in its capacity
as investment manager

   /s/David J. Breazzano                           
Name: David J. Breazzano
Title: President





[Purchase Agreement]

NYDOCS03/882968.12




--------------------------------------------------------------------------------







GMAM Investment Funds Trust II, for the account of the Promark Alternative High
Yield Bond Fund (Account No. 7MWD)

By: DDJ Capital Management, LLC, on behalf of GMAM Investment Funds Trust II for
the account of the Promark Alternative High Yield Bond Fund, in its capacity as
investment manager

   /s/ David J. Breazzano                         
Name: David J. Breazzano
Title: President

DDJ/Ontario OS Investment Sub I, Ltd.

By: DDJ Capital Management, LLC, in its capacity as Investment Manager

   /s/ David J. Breazzano                          
Name: David J. Breazzano
Title: President








[Purchase Agreement]

NYDOCS03/882968.12


